Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.296 Filed 07/19/21 Page 1 of 260




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


                                                  Case No. 2:20-13256-TGB-CI
In re Chevrolet Bolt EV Battery Litigation        Honorable Terrence G. Berg

                                                  CONSOLIDATED CLASS ACTION
                                                  COMPLAINT

                                                  DEMAND FOR JURY TRIAL




                                I.     INTRODUCTION
       1.     Plaintiffs Robin Altobelli, F. Dayle Andersen, Bruce James Cannon, Mary

Carr and Jan G. Wyers, Yohanes Chitra, John DeRosa, Kevin Harris and Pamela

Duprez, Michael Hickey, Keith Khorey, James Kotchmar, Robert Kuchar, Joseph

Poletti, Evi Schulz, Michael Smith, Jeanne Sterba, Ashley Strong, Alucard Taylor,

Andres Torres, Jason Vaaler, Shawn Walker, and Thomas and Carol Whittaker, by and

through their counsel, bring this action on behalf of themselves and all others similarly

situated against Defendant GENERAL MOTORS LLC (hereinafter “General Motors,”

“GM,” or “Defendant”). All allegations made in this complaint are based on

investigation of counsel, except those allegations that pertain to Plaintiffs’ vehicles,

which are based on personal knowledge.

       2.     This consumer class action arises out of General Motors’s failure to

disclose or adequately repair a uniform and widespread defect in the 60 kWh 350 V
 No. 2:20-13256-TGB-CI                        1                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.297 Filed 07/19/21 Page 2 of 260




lithium-ion battery (hereinafter the “Defective Battery”). The defect causes the high

voltage battery to overheat when charged to full capacity and results in an unreasonable

safety risk to the drivers and passengers of vehicles equipped with the Defective

Battery. These vehicles (hereinafter “Class Vehicles”) are the 2017, 2018, and 2019

models of the Chevrolet Bolt (hereinafter “Chevy Bolt” or “Bolt”).1 GM’s belated, so-

called “permanent” fix for the battery problem purportedly restores the advertised range

of the Class Vehicles. But on July 14, 2021, GM and NHTSA warned that Bolts have

caught fire after having all of the recall work performed, and warned against charging

Vehicles overnight and parking them in garages or near other structures. Upon

information and belief, then, the recall work does not actually solve the defect or

prevent fires.

          3.     The Defective Battery contains a serious manufacturing defect that causes

the battery system to overheat when the battery is charged to full or nearly full capacity,

putting the battery at risk of exploding or catching fire. This can result in catastrophic

damage to the Class Vehicles, as seen below, and it also causes an immediate safety risk

to the vehicles’ occupants and the property surrounding the vehicles.




1
    Plaintiffs note that his list may expand to include more recent model years as the
    litigation and discovery progress, as there is reason to believe that the defect is not
    limited to 2017–19 Bolt vehicles equipped with LG Chem batteries.
    No. 2:20-13256-TGB-CI                        2                CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.298 Filed 07/19/21 Page 3 of 260




          4.     On November 13, 2020, after receiving numerous complaints regarding the

Defective Battery, and despite knowing about the defect for years, General Motors

issued Recall No. 20V-701 (hereinafter, the “Recall” or “GM Recall”) for a subgroup of

the Class Vehicles that were equipped with design-level N2.1 batteries produced at LG

Chem’s Ochang, Korea plant.2

          5.     The GM Recall initially proposed an “interim remedy” for the Class

Vehicles: the Vehicles would be reprogrammed to limit the full charge of the Defective

Batteries to 90% of the Batteries’ actual capacity.3 This interim software fix would

reprogram the hybrid propulsion system control module 2 (HPCM2) to limit the

battery’s range to approximately 214 miles on a single battery charge, as compared to

the 238-mile range on a fully charged vehicle. Prior to taking their vehicles in for


2
  NHTSA, Part 573 Safety Recall Report 20V-701 (Nov. 13, 2020) [hereinafter Exhibit
  A].
3
  Id. at 3.
    No. 2:20-13256-TGB-CI                      3              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.299 Filed 07/19/21 Page 4 of 260




reprogramming, GM recommended that owners and lessees of the Class Vehicles enable

either “Hilltop Reserve” or “Target Charge Level” mode on their vehicles, both of

which are other ways of limiting the batteries’ charge to 90%. GM also recommended

that if vehicle owners and lessees were unable to make these changes to limit the

charging level of their vehicles, they should not park their car in their garage or carport,

lest the vehicle burst into flames and threaten the structure and its occupants.

       6.     Ultimately, a software fix cannot resolve the defect in the Class Vehicle

batteries that leads to thermal runaway and fire or explosions of the battery cells. Merely

reducing the maximum charging capacity does not resolve the underlying flaws in the

batteries, and as continuing fire incidents demonstrate, diagnostic software capable of

warning of a thermal runaway event underway can merely inform that a catastrophic

runaway event is already underway and that a fire is inevitable within seconds.

Moreover, GM’s failure to disclose the defect or to fully remedy it continues to

endanger every owner, lessee, and passenger of Class Vehicles, as well as residents and

neighbors of structures where Class Vehicles are parked.

       7.     Range is a key consideration for purchasers and lessees of electric vehicles.

It takes substantially longer to charge an electric vehicle than it does to fill up a tank of

gas, and a fully charged electric vehicle cannot travel as far on a single charge as most

gas-powered vehicles can travel on a full tank of gas. Even if the purported repair

actually remedied the underlying defect, the revised and limited charging capacity has

resulted in the Class Vehicles having a lower driving range than advertised and needing

 No. 2:20-13256-TGB-CI                        4                 CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.300 Filed 07/19/21 Page 5 of 260




to be charged more often. As a result, Class Vehicle owners and lessees have been

burdened with vehicles that do not perform as advertised, and instead require additional

charging time and maintenance. Moreover, as detailed herein, neither the interim

remedy nor the purported permanent fix actually repairs the defect or prevents the Class

Vehicles from catching fire.

       8.     On April 29, 2021, GM announced a revised “fix” for the Class Vehicles,

consisting of a dealer implemented service procedure to identify potential battery

anomalies in conjunction with the installation of software that, according to GM, has the

ability to detect potential issues before problems can develop. GM’s most recent remedy

does not, however, fix the Defective Batteries in the Class Vehicles. It merely alerts

consumers to potential problems. But once a thermal runaway event has begun, an

explosion or fire may occur within seconds. Moreover, there have been numerous

reports of Class Vehicle battery fires even after this most recent, and supposedly

permanent, procedure was implemented. GM has provided no reasonable assurance that

consumers may safely charge the Class Vehicles to 100% capacity or that the vehicles

are safe.

       9.     On the contrary, GM knows the Class Vehicles are still dangerous. On July

14, 2021, GM reversed course again, telling owners and lessees of the Class Vehicles to

“park their vehicles outside away from homes and other structures immediately after

charging and … not leave their vehicles charging overnight,” even if the vehicles have



 No. 2:20-13256-TGB-CI                       5               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.301 Filed 07/19/21 Page 6 of 260




had the interim or final recall remedies performed.4 Despite GM’s multiple recalls and

claim of a “fix,” Plaintiffs and Class Members are now left with vehicles that cannot

reach the advertised range, that they cannot charge at convenient times or locations, and

that may spontaneously burst into flame, causing serious harm to the vehicle, its owners

or lessees themselves, or their property.

          10.    The purported recall “fix” is particularly insidious and deceptive in that it

was purported to solve the serious safety risks that result from the Defective Battery, but

failed to actually fix it, as evidenced by the catastrophic fires that have continued to

occur in vehicles that have had the recall performed. Even after it belatedly

acknowledged the defect, GM has continued to deceive consumers about the Defective

Battery—this time, about whether GM could fix the problem and render the vehicles

safe.

          11.    Due to the undisclosed Defective Battery, Plaintiffs and Class Members

were deprived of the benefit of their bargain in purchasing or leasing their Class

Vehicles; further, Plaintiffs and Class Members suffered an ascertainable loss of money,

property, and/or value of their Class Vehicles. Plaintiffs bring this action individually

and on behalf of all other current and former owners or lessees of the Class Vehicles.

Plaintiffs seek monetary damages and injunctive and other equitable relief for




4
    Consumer Alert: Important Chevrolet Bolt Recall for Fire Risk, NHTSA (July 14,
    2021) [hereinafter Exhibit B], https://www.nhtsa.gov/press-releases/consumer-alert-
    important-chevrolet-bolt-recall-fire-risk (last visited July 15, 2021).
    No. 2:20-13256-TGB-CI                        6                CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.302 Filed 07/19/21 Page 7 of 260




Defendant’s misconduct related to the design, manufacture, marketing, sale, and lease of

the Class Vehicles as alleged in this Complaint.

       12.    Despite its knowledge, GM failed to notify Plaintiffs and the Class

members of these problems and associated hazards at the time of purchasing their

vehicles. Instead, GM did not perform a recall until several fires occurred in the Class

Vehicles. Delaying the recall of the Class Vehicles avoided—at least temporarily—the

financial fallout from having to acknowledge that the Class Vehicles and its batteries

were simply incapable of safely providing customers with GM’s long advertised 238-

mile driving range. Moreover, as detailed herein, GM’s purported remedies fail to

alleviate the risk of a battery fire.

       13.    The software fix is clearly inadequate, and only a buyback of all Class

Vehicles, or at the very least replacement of all Class Vehicle batteries with non-

defective ones, could possibly solve the problem. But consumers would still have been

damaged by GM’s deception at the time of purchase, during their ownership or the term

of their lease, on an ongoing basis by the reduced range and inconvenience resulting

from GM’s inadequate recalls, and, of course, if they experienced a fire, as some

Plaintiffs and many Class Members have.

                           II.    JURISDICTION AND VENUE
       14.    Subject Matter Jurisdiction. This Court has subject matter jurisdiction

over this action pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d),

because this is a class action in which the matter in controversy exceeds the sum of

 No. 2:20-13256-TGB-CI                       7               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.303 Filed 07/19/21 Page 8 of 260




$5,000,000, exclusive of interest and costs, and there are 100 or more class members

who are citizens of different states from Defendant.

      15.    Personal Jurisdiction. This Court has personal jurisdiction over GM

because GM is headquartered in this District, and because a substantial part of the

events, omissions, or misrepresentations giving rise to these claims occurred in and

emanated from this District.

      16.    Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391

because GM is headquartered and transacts business in this District, and a substantial

part of the events, transactions, and conduct giving rise to the claims occurred in and

emanated from this District.

                                    III.   PARTIES

A.    Plaintiff Robin Altobelli

      17.    Plaintiff Robin Altobelli is a citizen and resident of Tucson, Arizona.

      18.    On or about April 15, 2019, Robin Altobelli purchased a new 2019 Chevy

Bolt from O’Reilly Chevrolet in Tucson, Arizona (for purposes of this section, “the

Vehicle”).

      19.    Plaintiff Altobelli made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. She chose the Chevy Bolt based primarily on its represented range, and also

based on GM’s reputation for manufacturing quality vehicles.



No. 2:20-13256-TGB-CI                        8               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.304 Filed 07/19/21 Page 9 of 260




       20.    Prior to her purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Altobelli of the Defective Battery. Plaintiff Altobelli

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       21.    Plaintiff Altobelli purchased the Vehicle for personal, family, or household

use. Plaintiff Altobelli has always attempted to use the Vehicle in the normal and

expected manner.

       22.    Plaintiff Altobelli learned of the recall from an email from General Motors

and various news reports. After modifying the Vehicle to reduce the current charging

allowance, the estimated range on Plaintiff Altobelli’s car fell to far less than the range

that Plaintiff Altobelli expected she would be getting when she purchased her vehicle.

Her vehicle’s range after the recall was even lower than the amount represented by the

recall notice. Plaintiff Altobelli is concerned of reports of additional vehicle fires and

GM’s July 2021 guidance to avoid parking the Vehicle indoors. Plaintiff Altobelli must

now choose between damaging her vehicle by regularly parking it outdoors during the

heat of an Arizona summer, during which the Vehicle can heat up to over 140 degrees,

or endangering her property if she parks it in her garage.

       23.    As a result, Plaintiff Altobelli has been left with a vehicle with reduced

range. Plaintiff Altobelli has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of her bargain when she purchased the Vehicle. Had Plaintiff

 No. 2:20-13256-TGB-CI                        9                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.305 Filed 07/19/21 Page 10 of 260




Altobelli known that the vehicle’s range was achieved only at the risk of a catastrophic

fire, or that the range would be decreased in order to mitigate the fire risk, or that it

would be unsafe to park her vehicle in her garage, she would not have purchased her

Bolt.

B.      Plaintiff F. Dayle Andersen

        24.   Plaintiff F. Dayle Andersen is a citizen and resident of Spokane,

Washington.

        25.   On or about September 2, 2018, Mr. Andersen and his wife, Anita

Andersen-Sather, purchased a new 2018 Chevy Bolt from Bill Pierre Chevrolet in

Seattle, Washington (for purposes of this section, “the Vehicle”).

        26.   Plaintiff Andersen made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

        27.   Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Andersen of the Defective Battery. Plaintiff Andersen

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

        28.   Plaintiff Andersen purchased the Vehicle for personal, family, or

household use. Plaintiff Andersen has always attempted to use the Vehicle in the normal

and expected manner.

 No. 2:20-13256-TGB-CI                        10                CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.306 Filed 07/19/21 Page 11 of 260




       29.    Plaintiff Andersen learned of the recall from a postcard in May 2021. He

was previously aware of news reports of fires.

       30.    After installing the software modification, the estimated range on Plaintiff

Andersen’s car fell to far less than the range of 238 miles that Plaintiff Andersen

expected he would be getting when he purchased his vehicle. His vehicle’s battery

capacity was even lower than the amount represented by the recall notice, with range

falling as low as 110 miles in the winter.

       31.    As a result, Plaintiff Andersen has been left with a vehicle with reduced

range. Plaintiff Andersen has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff

Andersen known that the vehicle’s range was achieved only at the risk of a catastrophic

fire, or that the range would be decreased in order to mitigate the fire risk, he would not

have purchased his Bolt.

C.     Plaintiff Bruce James Cannon

       32.    Plaintiff Bruce James Cannon is a citizen and resident of Monrovia,

California.

       33.    On or about December 1, 2018, Plaintiff Cannon purchased a new 2019

Chevy Bolt from Penske Chevrolet in Cerritos, California (for purposes of this section,

“the Vehicle”).



 No. 2:20-13256-TGB-CI                       11               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.307 Filed 07/19/21 Page 12 of 260




       34.    Plaintiff Cannon made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       35.    Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Cannon of the Defective Battery. Plaintiff Cannon

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       36.    Plaintiff Cannon purchased the Vehicle for personal, family, or household

use. Plaintiff Cannon has always attempted to use the Vehicle in the normal and

expected manner.

       37.    Plaintiff Cannon learned of the recall through a letter from General Motors.

Plaintiff Cannon then installed the software modification to limit his Vehicle’s charge to

80%.

       38.    After installing the software modification, the estimated range on Plaintiff

Cannon’s car fell to far less than the range of 238 miles that Plaintiff Cannon expected

he would be getting when he purchased his vehicle. His vehicle’s battery capacity was

even lower than the amount represented by the recall notice, with range falling as low as

130 miles.

       39.    As a result, Plaintiff Cannon has been left with a vehicle with reduced

range. Plaintiff Cannon has suffered an ascertainable loss resulting from Defendant’s

 No. 2:20-13256-TGB-CI                       12               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.308 Filed 07/19/21 Page 13 of 260




concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Cannon

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

D.     Plaintiffs Mary Carr and Jan G. Wyers

       40.    Plaintiffs Mary Carr and the Honorable Jan G. Wyers are citizens and

residents of Portland, Oregon.

       41.    On or about November 27, 2018, Plaintiffs Carr and Wyers purchased a

new 2019 Chevy Bolt from Carr Auto Group in Beaverton, Oregon (for purposes of this

section, “the Vehicle”).

       42.    Plaintiffs Carr and Wyers made the decision to purchase the Chevrolet Bolt

after considering GM’s representations about the vehicle, including the reported 238-

mile range. They purchased an all-electric vehicle for environmental reasons and

selected the Bolt over other electric vehicles because the represented range would allow

them to visit family in Seattle and take other customary trips on a single charge. They

chose the Chevy Bolt based primarily on its represented range, and also based on GM’s

reputation for manufacturing quality vehicles.

       43.    Prior to their purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiffs Carr and Wyers of the Defective Battery. Plaintiffs



 No. 2:20-13256-TGB-CI                       13               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.309 Filed 07/19/21 Page 14 of 260




Carr and Wyers reasonably expected that the Vehicle, including its range, would

function normally in accordance with Defendant’s specifications and representations.

       44.    Plaintiffs Carr and Wyers purchased the Vehicle for personal, family, or

household use. Plaintiffs Carr and Wyers have always attempted to use the Vehicle in

the normal and expected manner.

       45.    After receiving notice of the recall, Plaintiffs Carr and Wyers had a local

dealership inspect the Vehicle’s battery and perform the service order. They were then

able to charge the Vehicle to approximately 80% to 90% of battery capacity. The range

often was even less than they should have had at that reduced battery charge. Plaintiffs

Carr and Wyers experienced significant range anxiety, and limited the trips they

normally would have taken.

       46.    On May 20, 2021, Plaintiffs Carr and Wyers had a local dealership inspect

the Vehicle again and perform the updated recall service order. The dealership did not

replace their Vehicle’s battery. Since the second recall service order, Plaintiffs Carr and

Wyers have been unable to charge the Vehicle to more than 80% capacity at certain fast

chargers and at times have experienced less than 230 miles of range. They continue to

experience significant range anxiety.

       47.    Plaintiffs Carr and Wyers are further inconvenienced by the newest recall

because they charge their Vehicle in their garage and do not have a fast charger. They

are now unable to charge their Vehicle overnight in their garage and must park it

outdoors where it is more vulnerable to weather and theft or vandalism. They no longer

 No. 2:20-13256-TGB-CI                       14               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.310 Filed 07/19/21 Page 15 of 260




fully charge the Vehicle for fear that doing so will cause a fire, and so continue to suffer

range anxiety and be limited in the distances they travel.

       48.    As a result of Defendants’ actions and inaction, Plaintiffs Carr and Wyers

have been left with an unsafe vehicle with reduced range. Plaintiffs Carr and Wyers

have suffered an ascertainable loss resulting from Defendant’s concealment, fraud,

omissions, and refusal to correct the Defective Battery and did not receive the benefit of

their bargain when they purchased the Vehicle. Had Plaintiffs Carr and Wyers known

that the vehicle’s range was achieved only at the risk of a catastrophic fire, or that the

range would be decreased in order to mitigate the fire risk, they would not have

purchased their Bolt.

E.     Plaintiff Yohanes Chitra

       49.    Plaintiff Yohanes Chitra is a citizen and resident of Diamond Bar,

California.

       50.    In or around December 31, 2018, Plaintiff Chitra purchased a new 2019

Chevrolet Bolt from Premier Chevrolet in Buena Park, California (for purposes of this

section, “the Vehicle”).

       51.    Plaintiff Chitra made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and GM’s

reputation for manufacturing quality cars.



 No. 2:20-13256-TGB-CI                       15                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.311 Filed 07/19/21 Page 16 of 260




        52.   Prior to buying his Bolt, GM did not inform Plaintiff Chitra of the Battery

Defect. Plaintiff Chitra reasonably anticipated that the Bolt, including its reported 238-

mile range, would operate consistent with GM’s representations.

        53.   Plaintiff Chitra regularly charged his Vehicle, up until the Vehicle caught

fire while charging. It is now in unusable condition, and Plaintiff Chitra did not receive

the full value of the Vehicle from his insurance company.

        54.   When Plaintiff Chitra purchased his Chevrolet Bolt, he was not aware of

the Battery Defect.

        55.   As a result, Plaintiff Chitra has been left with an unusable vehicle. Plaintiff

Chitra has suffered an ascertainable loss resulting from Defendant’s concealment, fraud,

omissions, and refusal to correct the Defective Battery and did not receive the benefit of

his bargain when he purchased the Vehicle. Had Plaintiff Chitra known that the

vehicle’s range was achieved only at the risk of a catastrophic fire, or that the range

would be decreased in order to mitigate the fire risk, he would not have purchased his

Bolt.

F.      Plaintiff John DeRosa

        56.   Plaintiff John DeRosa is a citizen and resident of Seattle, Washington.

        57.   On or about December 30, 2018, Plaintiff DeRosa purchased a new 2019

Chevy Bolt from Bill Pierre Chevrolet in Seattle, Washington (for purposes of this

section, “the Vehicle”).



 No. 2:20-13256-TGB-CI                        16               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.312 Filed 07/19/21 Page 17 of 260




       58.    Plaintiff DeRosa made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       59.    Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff DeRosa of the Defective Battery. Plaintiff DeRosa

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       60.    Plaintiff DeRosa purchased the Vehicle for personal, family, or household

use. Plaintiff DeRosa has always attempted to use the Vehicle in the normal and

expected manner.

       61.    Plaintiff DeRosa learned of the recall from a letter from General Motors.

       62.    After installing the software modification, the estimated range on Plaintiff

DeRosa’s car fell to far less than the range of 238 miles that Plaintiff DeRosa expected

he would be getting when he purchased his vehicle. His vehicle’s battery range was

approximately 210 miles after the modification

       63.    As a result, Plaintiff DeRosa has been left with a vehicle with reduced

range. Plaintiff DeRosa has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff DeRosa

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

 No. 2:20-13256-TGB-CI                       17               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.313 Filed 07/19/21 Page 18 of 260




that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

G.     Plaintiffs Kevin Harris and Pamela Duprez
       64.    Plaintiffs Kevin Harris and Pamela Duprez are citizens and residents of

Weymouth, Massachusetts.

       65.    On or about June 26, 2017, Plaintiffs Harris and Duprez purchased a new

2017 Chevy Bolt from Best Chevrolet in Hingham, Massachusetts (for purposes of this

section, “the Vehicle”).

       66.    Plaintiffs Harris and Duprez made the decision to purchase the Chevrolet

Bolt after considering GM’s representations about the vehicle, including the reported

238-mile range. They chose the Chevy Bolt based primarily on its represented range,

and also based on GM’s reputation for manufacturing quality vehicles.

       67.    Prior to their purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiffs Harris and Duprez of the Defective Battery.

Plaintiffs Harris and Duprez reasonably expected that the Vehicle, including its range,

would function normally in accordance with Defendant’s specifications and

representations.

       68.    Plaintiffs Harris and Duprez purchased the Vehicle for personal, family, or

household use as well as business. Plaintiffs Harris and Duprez have always attempted

to use the Vehicle in the normal and expected manner.



 No. 2:20-13256-TGB-CI                       18               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.314 Filed 07/19/21 Page 19 of 260




       69.    After receiving notice of the recall, Plaintiffs Harris and Duprez set the

maximum charge of their Vehicle to 90% and no longer parked it in their garage. They

frequently stopped charging the Vehicle at 80% charge. The range capacity was

lessened to approximately 80%, and in the winter months the range was as low as 180

miles. This caused Plaintiff Duprez to alter her driving and commuting habits, often

going as far as driving without heat in a Northeast winter in order to conserve range.

       70.    As a result, Plaintiffs Harris and Duprez have been left with a vehicle with

reduced range. Plaintiffs Harris and Duprez have suffered an ascertainable loss resulting

from Defendant’s concealment, fraud, omissions, and refusal to correct the Defective

Battery and did not receive the benefit of their bargain when they purchased the

Vehicle. Had Plaintiffs Harris and Duprez known that the vehicle’s range was achieved

only at the risk of a catastrophic fire, or that the range would be decreased in order to

mitigate the fire risk, they would not have purchased their Bolt.

H.     Plaintiff Michael Hickey
       71.    Plaintiff Michael Hickey is a citizen and resident of Gorham, Illinois.

       72.    On or about September 21, 2020, Plaintiff Hickey purchased a used 2017

Chevy Bolt from Holm Automotive Center in Abilene, Kansas (for purposes of this

section, “the Vehicle”).

       73.    Plaintiff Hickey made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile



 No. 2:20-13256-TGB-CI                       19                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.315 Filed 07/19/21 Page 20 of 260




range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       74.    Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Hickey of the Defective Battery. Plaintiff Hickey

reasonably expected that the Vehicle, including its range, would function normally and

in accordance with Defendant’s specifications and representations.

       75.    Plaintiff Hickey purchased the Vehicle for personal, family, or household

use. Plaintiff Hickey has always attempted to use the Vehicle in the normal and

expected manner.

       76.    Plaintiff Hickey learned of the recall from a letter from General Motors.

       77.    After installing the software modification, the estimated range on Plaintiff

Hickey’s car fell to far less than the range of 238 miles that Plaintiff Hickey expected he

would be getting when he purchased his vehicle. His vehicle’s battery range was

approximately 110–50 miles after the modification.

       78.    As a result, Plaintiff Hickey has been left with a vehicle with reduced

range. Plaintiff Hickey has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Hickey

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

 No. 2:20-13256-TGB-CI                       20               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.316 Filed 07/19/21 Page 21 of 260




I.     Plaintiff Keith Khorey

       79.    Plaintiff Keith Khorey is a citizen and resident of Rolling Hills Estates,

California.

       80.    On or about March 17, 2017, Plaintiff Khorey purchased a new 2017

Chevy Bolt from Martin Chevrolet in Torrance, California (for purposes of this section,

“the Vehicle”).

       81.    Plaintiff Khorey made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       82.    Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Khorey of the Defective Battery. Plaintiff Khorey

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       83.    Plaintiff Khorey purchased the Vehicle for personal, family, or household

use, including for his daily commute. Plaintiff Khorey has always attempted to use the

Vehicle in the normal and expected manner.

       84.    Plaintiff Khorey learned of the recall from a letter from General Motors.

       85.    After installing the software modification, the estimated range on Plaintiff

Khorey’s car fell to far less than the range of 238 miles that Plaintiff Khorey expected



 No. 2:20-13256-TGB-CI                       21                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.317 Filed 07/19/21 Page 22 of 260




he would be getting when he purchased his vehicle. His vehicle’s battery capacity was

lessened to approximately 215–20 miles.

       86.    As a result, Plaintiff Khorey has been left with a vehicle with reduced

range. Plaintiff Khorey has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Khorey

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

J.     Plaintiff James Kotchmar

       87.    Plaintiff James Kotchmar is a citizen and resident of Thiells, New York.

       88.    In or around September 2017, Plaintiff Kotchmar purchased a new 2017

Chevrolet Bolt from an authorized dealership in Naunet, New York (for purposes of this

section, “the Vehicle”).

       89.    Plaintiff Kotchmar purchased his Chevrolet Bolt for economic reasons. He

has solar panels installed on his property, allowing him to easily recharge his vehicle

daily before his commute to work or running errands. There is no added cost involved

for him to refuel his vehicle in this manner.

       90.    Plaintiff Kotchmar made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range.

 No. 2:20-13256-TGB-CI                          22            CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.318 Filed 07/19/21 Page 23 of 260




       91.    Prior to buying his Bolt, GM did not inform Plaintiff Kotchmar of the

Battery Defect. Plaintiff Kotchmar reasonably anticipated that the Bolt, including its

reported 238-mile range, would operate in a manner consistent with GM’s

representations.

       92.    After Plaintiff Kotchmar was notified about the recall in November 2020,

he took his vehicle into his local authorized dealership on or about November 10, 2020

to have the update installed.

       93.    After installing the software modification, the estimated range of Plaintiff

Kotchmar’s car fell well below the range of 238 miles that Plaintiff Kotchmar expected

he would be getting when he purchased his vehicle. Plaintiff Kotchmar now has range

anxiety whenever he drives the car due to the reduced range, a major concern.

       94.    When Plaintiff Kotchmar purchased his Chevrolet Bolt, he was not aware

of the Battery Defect, or that the only purported “remedy” to prevent a battery fire

would greatly reduce his vehicle’s range and battery capacity.

       95.    As a result, Plaintiff Kotchmar has been left with a vehicle with reduced

range. Plaintiff Kotchmar has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff

Kotchmar known that the vehicle’s range was achieved only at the risk of a catastrophic

fire, or that the range would be decreased in order to mitigate the fire risk, he would not

have purchased his Bolt.

 No. 2:20-13256-TGB-CI                       23               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.319 Filed 07/19/21 Page 24 of 260




K.     Plaintiff Robert Kuchar

       96.    Plaintiff Robert Kuchar is a citizen and resident of New River, Arizona.

       97.    On or about July 27, 2018, Plaintiff Kuchar purchased a new 2018 Chevy

Bolt from Harbor Chevrolet in Long Beach, California (for purposes of this section, “the

Vehicle”).

       98.    Plaintiff Kuchar made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       99.    Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Kuchar of the Defective Battery. Plaintiff Kuchar

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       100. Plaintiff Kuchar purchased the Vehicle for personal, family, or household

use. Plaintiff Kuchar has always attempted to use the Vehicle in the normal and

expected manner.

       101. Plaintiff Kuchar learned of the recall from a letter from General Motors.

       102. After installing the software modification, the estimated range on Plaintiff

Kuchar’s car fell to far less than the range of 238 miles that Plaintiff Kuchar expected

he would be getting when he purchased his vehicle. His vehicle’s battery capacity was

lessened to approximately 70–75% of full charge.

 No. 2:20-13256-TGB-CI                       24               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.320 Filed 07/19/21 Page 25 of 260




       103. As a result, Plaintiff Kuchar has been left with a vehicle with reduced

range. Plaintiff Kuchar has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Kuchar

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

L.     Plaintiff Joseph Poletti

       104. Plaintiff Joseph Poletti is a citizen and resident of Chandler, Arizona.

       105. In or around June 2, 2018, Plaintiff Poletti purchased a new 2018 Chevrolet

Bolt from an authorized dealership in Gilbert, Arizona (for purposes of this section, the

“Vehicle”).

       106. Plaintiff Poletti made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and GM’s

reputation for manufacturing quality cars.

       107. Prior to buying his Bolt, GM did not inform Plaintiff Poletti of the Battery

Defect. Plaintiff Poletti reasonably anticipated that the Bolt, including its reported 238-

mile range, would operate in a manner consistent with GM’s representations.




 No. 2:20-13256-TGB-CI                       25               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.321 Filed 07/19/21 Page 26 of 260




       108. After Plaintiff Poletti was notified about the recall on or around December

1, 2020, he took his vehicle into his local authorized dealership on December 7, 2020 to

have the update installed.

       109. After installing the software modification, the estimated range on Plaintiff

Poletti’s car fell well below the range of 238 miles that Plaintiff Poletti expected he

would be getting when he purchased his vehicle. His vehicle’s battery capacity was

even lower than the amount represented by the recall notice. The range capacity was

lessened to approximately 80%. Plaintiff Poletti’s vehicle is also now taking two to

three times longer to charge.

       110. Plaintiff Poletti now has range anxiety on his commute to work due to the

reduced range after the software update, which is a major concern for him.

       111. When Plaintiff Poletti purchased his Chevrolet Bolt, he was not aware of

the Battery Defect, or that the purported “remedy” to prevent a battery fire would

greatly reduce his vehicle’s range and battery capacity.

       112. As a result, Plaintiff Poletti has been left with a vehicle with reduced range.

Plaintiff Poletti has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Poletti

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

 No. 2:20-13256-TGB-CI                       26               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.322 Filed 07/19/21 Page 27 of 260




M.     Plaintiff Evi Schulz

       113. Plaintiff Evi Schulz is a resident of Orlando, Florida.

       114. On or about October 6, 2018, Evi Schulz purchased a new 2019 Chevy

Bolt from Autonation Chevrolet West Colonial in Orlando, Florida (for purposes of this

section, “the Vehicle”).

       115. Plaintiff Schulz made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. She chose the Chevy Bolt based primarily on its represented range, and also

based on GM’s reputation for manufacturing quality vehicles.

       116. Prior to her purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Schulz of the Defective Battery. Plaintiff Schulz

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       117. Plaintiff Schulz purchased the Vehicle for personal, family, or household

use. Plaintiff Schulz has always attempted to use the Vehicle in the normal and expected

manner.

       118. Plaintiff Schulz learned of the recall from an email from General Motors

and a Recall Notice from Autonation Chevrolet West Colonial.

       119. After installing the software modification, the estimated range on Plaintiff

Schulz’s car fell to far less than the range of 238 miles that Plaintiff Schulz expected she

would be getting when she purchased her vehicle. Her vehicle’s battery capacity was

 No. 2:20-13256-TGB-CI                       27               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.323 Filed 07/19/21 Page 28 of 260




even lower than the amount represented by the recall notice. The range capacity was

lessened to approximately 210 miles of range.

       120. As a result, Plaintiff Schulz has been left with a vehicle with reduced

range. Plaintiff Schulz has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of her bargain when she purchased the Vehicle. Had Plaintiff Schulz

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, she would not have

purchased her Bolt.

N.     Plaintiff Michael Smith

       121. Plaintiff Michael Smith is a citizen and resident of Trevor, Wisconsin.

       122. On or about September 14, 2017, Plaintiff Smith purchased a new 2017

Chevy Bolt from Currie Motors in Forest Park, Illinois (for purposes of this section,

“the Vehicle”).

       123. Prior to his purchase, neither Defendant nor any of its agents, dealers, or

other representatives informed Plaintiff Smith of the Defective Battery. Plaintiff Smith

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       124. Plaintiff Smith purchased the Vehicle for personal, family, or household

use. Plaintiff Smith has always attempted to use the Vehicle in the normal and expected

manner.

 No. 2:20-13256-TGB-CI                      28               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.324 Filed 07/19/21 Page 29 of 260




       125. After receiving notice of the recall on November 13, 2020, Plaintiff Smith

brought his Vehicle to a local dealership in December 2020 and February 2021 to have

the battery inspected and the service order performed.

       126. Plaintiff Smith’s Vehicle had a substantially reduced range after the

November 13, 2020 recall was performed. During the winter months, his Vehicle was

limited to approximately 160–70 miles per “full” charge. Plaintiff Smith was

occasionally forced to modify his typical commute and experienced fear that he would

not have sufficient charge to complete a drive safely. On multiple occasions during his

typical commute Plaintiff Smith experienced a warning that his vehicle had a low

charge.

       127. Plaintiff Smith received notice of GM’s April 2021 recall update and took

his vehicle to a dealership to have the procedure performed in May 2021. At this time,

onboard diagnostic software was installed in his Vehicle but the battery was not

replaced.

       128. As a result of the foregoing, Plaintiff Smith has been left with a vehicle

with reduced range and/or that is still at risk of a battery fire. Plaintiff Smith has

suffered an ascertainable loss resulting from Defendant’s concealment, fraud,

omissions, and refusal to correct the Defective Battery and did not receive the benefit of

his bargain when he purchased the Vehicle. Had Plaintiff Smith known that the

vehicle’s range was achieved only at the risk of a catastrophic fire, or that the range



 No. 2:20-13256-TGB-CI                        29                CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.325 Filed 07/19/21 Page 30 of 260




would be decreased in order to mitigate the fire risk, he would not have purchased his

Bolt.

O.      Plaintiff Jeanne Sterba
        129. Plaintiff Jeanne Sterba is a citizen and resident of San Clemente,

California.

        130. On or about July 15, 2018, Plaintiff Sterba purchased a new 2018 Chevy

Bolt from Mark Cristopher Chevrolet in Ontario, California (for purposes of this

section, “the Vehicle”).

        131. Plaintiff Sterba made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. She chose the Chevy Bolt based primarily on its represented range, and also

based on GM’s reputation for manufacturing quality vehicles.

        132. Prior to her purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Sterba of the Defective Battery. Plaintiff Sterba

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

        133. Plaintiff Sterba purchased the Vehicle for personal, family, or household

use. Plaintiff Sterba has always attempted to use the Vehicle in the normal and expected

manner.

        134. Plaintiff Sterba learned of the recall from a letter from General Motors.

Prior to receiving notice of the recall, she had reviewed reports of multiple vehicle fires.

 No. 2:20-13256-TGB-CI                       30               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.326 Filed 07/19/21 Page 31 of 260




       135. After installing the software modification, the estimated range on Plaintiff

Sterba’s car fell to far less than the range of 238 miles that Plaintiff Sterba expected she

would be getting when she purchased her vehicle. Her vehicle’s battery capacity was

lessened to approximately 75% of full charge.

       136. As a result, Plaintiff Sterba has been left with a vehicle with reduced range.

Plaintiff Sterba has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of her bargain when she purchased the Vehicle. Had Plaintiff Sterba

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, she would not have

purchased her Bolt.

P.     Plaintiff Ashley Strong

       137. Plaintiff Ashley Strong is a citizen and resident of Grovetown, Georgia.

       138. On or around March 11, 2019, Plaintiff Strong purchased a used 2017

Chevrolet Bolt through Carvana (for purposes of this section, “the Vehicle”).

       139. Plaintiff Strong made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. She chose the Chevy Bolt based primarily on its represented range, particularly

the thermo-regulated battery.




 No. 2:20-13256-TGB-CI                       31                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.327 Filed 07/19/21 Page 32 of 260




       140. Prior to buying her Bolt, GM did not inform Plaintiff Strong of the Battery

Defect. Plaintiff Strong reasonably anticipated that the Bolt, including its reported 238-

mile range, would operate in a manner consistent with GM’s representations.

       141. After Plaintiff Strong was notified about the recall by GM, she went to a

local dealership to have the recall performed, reducing the charge of the vehicle to 90%.

       142. After installing the software modification, the estimated range on Plaintiff

Strong’s car declined to far less than the range of 238 miles that Plaintiff Strong

expected she would be getting when she purchased her vehicle. Her vehicle’s battery

capacity was even lower than the amount represented by the recall notice. The range

capacity was lessened to approximately 70%. Plaintiff Strong was unable to use the

Vehicle due to the reduced range, and used a long-term rental vehicle for approximately

six months.

       143. As result of significant range reduction caused by GM’s software

modification, Plaintiff Strong now suffers from anxiety when driving the Vehicle longer

distances—fearing that a full charge will not provide enough range to reach her intended

destination.

       144. As a further result of the software modification, Plaintiff Strong has been

limited in her ability to drive to certain locations, thereby significantly diminishing her

use and enjoyment of the Vehicle




 No. 2:20-13256-TGB-CI                       32                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.328 Filed 07/19/21 Page 33 of 260




       145. When Plaintiff Strong purchased her Chevrolet Bolt, she was not aware of

the Battery Defect, or that the only purported “remedy” to prevent a battery fire would

greatly reduce her vehicle’s range and battery capacity.

       146. As a result, Plaintiff Strong has been left with a vehicle with reduced range.

Plaintiff Strong has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of her bargain when she purchased the Vehicle. Had Plaintiff Strong

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, she would not have

purchased her Bolt.

Q.     Plaintiff Alucard Taylor

       147. Plaintiff Alucard Taylor is a citizen and resident of Portland, Oregon.

       148. On or about July 27, 2020, Plaintiff Taylor purchased a used 2017 Chevy

Bolt from Ron Tonkin Chevrolet in Portland, Oregon (for purposes of this section, “the

Vehicle”).

       149. Plaintiff Taylor made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       150. Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Taylor of the Defective Battery. Plaintiff Taylor

 No. 2:20-13256-TGB-CI                      33               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.329 Filed 07/19/21 Page 34 of 260




reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       151. Plaintiff Taylor purchased the Vehicle for personal, family, or household

use. Plaintiff Taylor has always attempted to use the Vehicle in the normal and expected

manner.

       152. Plaintiff Taylor learned of the recall through a letter from General Motors.

       153. Due to needing the Vehicle to occasionally reach the advertised Range,

Plaintiff Taylor did not receive the Fall 2020 software update. Rather, per instructions

from GM’s letter, he set his car to Hilltop Reserve, stopped charging the Vehicle

overnight, and unplugged the vehicle once the battery charged to 90%.

       154. As a result, Plaintiff Taylor has been left with a vehicle with reduced range.

Plaintiff Taylor has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Taylor

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

R.     Plaintiff Andres Torres
       155. Plaintiff Andres Torres is a citizen and resident of Bolingbrook, Illinois.




 No. 2:20-13256-TGB-CI                      34               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.330 Filed 07/19/21 Page 35 of 260




        156. In or around August 2019, Plaintiff Torres purchased a used 2017 Chevy

Bolt from an authorized dealership in Downers Grove, Illinois (for purposes of this

section, “the Vehicle”).

        157. Plaintiff Torres made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

        158. Prior to his purchase, neither GM nor any of its agents, dealers, nor other

representatives informed Plaintiff Torres of the Defective Battery. Plaintiff Torres

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

        159. Plaintiff Torres purchased the Vehicle for personal, family, or household

use. Plaintiff Torres has always attempted to use the Vehicle in the normal and expected

manner.

        160. Plaintiff Torres learned of the recall in or around November 2020, which

prompted him to bring the Vehicle to his dealership and contact GM about what to do

about the fact that he would have difficulty completing his commute with the reduced

Vehicle range. While GM offered him a loaner vehicle, it did not offer him an electric

vehicle like a newer-model Bolt, which is what he had requested, so he did not accept

the loaner. Plaintiff Torres also temporarily relocated the Vehicle on account of the fire

risk.

 No. 2:20-13256-TGB-CI                       35               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.331 Filed 07/19/21 Page 36 of 260




       161. After installing the software modification, the estimated range on Plaintiff

Torres’ car fell to far less than the range of 238 miles that Plaintiff Torres expected he

would be getting when he purchased his vehicle. His Vehicle’s battery capacity was

even lower than the 10% reduction that he was expecting.

       162. As a result, Plaintiff Torres was left with a vehicle with reduced range and

he suffered increased range anxiety. Plaintiff Torres ultimately had to have a charging

station installed at his workplace in order to be able to complete his daily commute.

       163. Plaintiff Torres has suffered an ascertainable loss resulting from

Defendant’s concealment, fraud, omissions, and refusal to correct the Defective Battery.

He did not receive the benefit of his bargain when he purchased the Vehicle. Had

Plaintiff Torres known that the Vehicle’s range was achieved only at the risk of a

catastrophic fire, or that the range would be decreased in order to mitigate the fire risk,

and that despite multiple supposed fixes, there still exists potential fire risk, he would

not have purchased his Vehicle.

S.     Plaintiff Jason Vaaler

       164. Plaintiff Jason Vaaler is a citizen and resident of Dunlap Loop, Texas.

       165. On June 6, 2020, Plaintiff Vaaler purchased a used 2019 Chevrolet Bolt

from an authorized dealership in Beaumont, Texas (for purposes of this section, “the

Vehicle”).

       166. Plaintiff Vaaler made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the approximate 238-

 No. 2:20-13256-TGB-CI                       36                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.332 Filed 07/19/21 Page 37 of 260




mile range. He chose the Chevy Bolt based primarily on its represented range, which is

one of the best in its class for electric vehicles.

       167. Prior to buying his Bolt, GM did not inform Plaintiff Vaaler of the Battery

Defect. Plaintiff Vaaler reasonably anticipated that the Bolt, including its reported 238-

mile range, would operate consistent with GM’s representations.

       168. After Plaintiff Vaaler was notified about the recall on or around November

13, 2020, he took his vehicle into his local authorized dealership in November of 2020

to have the update installed.

       169. After installing the software modification, the estimated range on Plaintiff

Dickinson’s car declined to far less than the range of 238 miles that Plaintiff Vaaler

expected he would be getting when he purchased his vehicle.

       170. Plaintiff Vaaler now has range anxiety on long drives due to the reduced

range after the software update, which is a concern for him.

       171. When Plaintiff Vaaler purchased his Chevrolet Bolt, he was not aware of

the Battery Defect, or that the only purported “remedy” to prevent a battery fire would

greatly reduce his vehicle’s range and battery capacity.

       172. As a result, Plaintiff Vaaler has been left with a vehicle with reduced range.

Plaintiff Vaaler has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Vaaler

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

 No. 2:20-13256-TGB-CI                         37              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.333 Filed 07/19/21 Page 38 of 260




that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

T.     Plaintiff Shawn Walker
       173. Plaintiff Shawn Walker is a citizen and resident of Phoenix, Arizona.

       174. On or about August 5, 2020, Plaintiff Walker purchased a used 2019 Chevy

Bolt from Carvana in Tolleson, Arizona (for purposes of this section, “the Vehicle”).

       175. Plaintiff Walker made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile

range. He chose the Chevy Bolt based primarily on its represented range, and also based

on GM’s reputation for manufacturing quality vehicles.

       176. Prior to his purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiff Walker of the Defective Battery. Plaintiff Walker

reasonably expected that the Vehicle, including its range, would function normally in

accordance with Defendant’s specifications and representations.

       177. Plaintiff Walker purchased the Vehicle for personal, family, or household

use. Plaintiff Walker has always attempted to use the Vehicle in the normal and

expected manner.

       178. Plaintiff Walker learned of the recall from a Bolt owners’ group on

Facebook, which prompted him to contact GM via the EV Concierge Line to inquire

about driving his Vehicle on a long-distance trip. He was informed that he should not

make any drive that required him to charge his car beyond 90%, and GM insisted that

 No. 2:20-13256-TGB-CI                      38               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.334 Filed 07/19/21 Page 39 of 260




Plaintiff Walker rent a car for his trip. Plaintiff Walker was also informed that he

needed to return to a local dealership in order to have the software update applied to his

Vehicle, which he did on December 8, 2020.

       179. After installing the software modification, the estimated range on Plaintiff

Walker’s car fell to far less than the range of 238 miles that Plaintiff Walker expected he

would be getting when he purchased his vehicle. His vehicle’s battery capacity was

even lower than the amount represented by the recall notice. The range capacity was

lessened to approximately 90%.

       180. As a result, Plaintiff Walker has been left with a vehicle with reduced

range. Plaintiff Walker has suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of his bargain when he purchased the Vehicle. Had Plaintiff Walker

known that the vehicle’s range was achieved only at the risk of a catastrophic fire, or

that the range would be decreased in order to mitigate the fire risk, he would not have

purchased his Bolt.

U.     Plaintiffs Thomas and Carol Whittaker

       181. Plaintiffs Thomas and Carol Whittaker are citizens and residents of Illinois.

       182. On or about June 22, 2017, Plaintiffs Whittaker purchased a new 2017

Chevy Bolt from a Chevrolet dealership in Lake Forest, Illinois (for purposes of this

section, “the Vehicle”).



 No. 2:20-13256-TGB-CI                       39               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.335 Filed 07/19/21 Page 40 of 260




       183. Plaintiffs Whittaker made their decision to purchase the Chevrolet Bolt

after considering GM’s representations about the vehicle, including the reported 238-

mile range. They chose the Chevy Bolt based primarily on its represented range, and

also based on GM’s reputation for manufacturing quality vehicles.

       184. Prior to this purchase, neither GM nor any of its agents, dealers, or other

representatives informed Plaintiffs Whittaker of the Defective Battery. Plaintiffs

Whittaker reasonably expected that the Vehicle, including its range, would function

normally in accordance with Defendant’s specifications and representations.

       185. Plaintiffs Whittaker purchased the Vehicle for personal, family, or

household use. Plaintiffs Whittaker have always attempted to use the Vehicle in the

normal and expected manner.

       186. After learning of the recall, Plaintiffs Whittaker brought their Vehicle to a

local dealership in order to have the software update applied to the Vehicle, which they

did in or around December 2020.

       187. After installing the software modification, the estimated range on the

Vehicle fell to far less than the range of 238 miles that Plaintiffs Whittaker expected

they would be getting when purchasing their vehicle.

       188. As a result, Plaintiffs Whittaker were left with a vehicle with reduced

range. Plaintiffs Whittaker suffered an ascertainable loss resulting from Defendant’s

concealment, fraud, omissions, and refusal to correct the Defective Battery and did not

receive the benefit of their bargain when they purchased the Vehicle. Had Plaintiffs

 No. 2:20-13256-TGB-CI                      40                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.336 Filed 07/19/21 Page 41 of 260




Whittaker known that the Vehicle’s range was achieved only at the risk of a catastrophic

fire, or that the range would be decreased in order to mitigate the fire risk, they would

not have purchased the Vehicle.

V.     Defendant General Motors LLC
       189. Defendant General Motors LLC is a Delaware limited liability company

with its principal place of business at 300 Renaissance Ctr., Detroit, Michigan.

       190. General Motors is a motor vehicle manufacturer and a licensed distributer

of new, previously untitled motor vehicles. GM is one of the “Big Three” American

automakers. GM engages in commerce by distributing and selling new motor vehicles

under the Chevrolet, Buick, GMC, and Cadillac brands throughout the United States.

       191. GM has designed, manufactured, imported, distributed, marketed, and

leased a number of vehicles that feature the 60 kWh 350 V lithium-ion battery

(hereinafter the “Defective Battery”).

       192. From its headquarters in Detroit, Michigan, General Motors designed,

developed, marketed, and distributed the Class Vehicles with the Defective Battery.

Furthermore, General Motors made determinations as to warranty coverage at its

headquarters in this District and developed and disseminated its various inadequate

recalls and communications to Class members at and from its headquarters.

                          IV.     FACTUAL ALLEGATIONS

       193. GM markets and sells the Chevrolet Bolt. It is a front-motor, five-door, all-

electric, plug-in hatchback. A picture of the 2017 Chevy Bolt is below:

 No. 2:20-13256-TGB-CI                       41               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.337 Filed 07/19/21 Page 42 of 260




          194. Since its release, approximately 94,958 Bolts have been sold worldwide,

and they remain available for purchase in the United States, South Korea, Mexico, and

Canada.5 GM introduced the Chevy Bolt EV concept in the 2015 Detroit Auto Show

and presented it as “a vision for an affordable, long-range all-electric vehicle designed

to offer more than 200 miles of range starting around $30,000.”6

          195. On January 6, 2016, General Motors Chair and CEO Mary Barra formally

unveiled the 2017 Chevy Bolt and touted the vehicle’s 200+ mile range and

comparatively low charging time required to reach 80 percent capacity, noting that “the




5
  See Chevrolet Bolt EV Sales Numbers, GM AUTHORITY [hereinafter Exhibit C],
https://gmauthority.com/blog/gm/chevrolet/bolt-ev/chevrolet-bolt-ev-sales-numbers/
(last visited July 18, 2021).
6
  Mircea Panait, Chevrolet Bolt Concept EV Looks Premium at 2015 Detroit Auto Show,
  AUTOEVOLUTION (Jan. 12, 2015) [hereinafter Exhibit D],
  https://www.autoevolution.com/news/chevrolet-bolt-concept-vehicle-looks-unfinished-
  at-2015-detroit-auto-show-live-photos-90958.html#press (last visited July 18, 2021).
    No. 2:20-13256-TGB-CI                    42              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.338 Filed 07/19/21 Page 43 of 260




Bolt EV can actually give you time back.”7 Highlighting their EV experience derived

from the similarly named Chevy Volt, GM partnered with Korean supplier LG

Corporation and its Korean and American subsidiaries (together, hereinafter “LG”) to

develop and manufacture “an all-new cell and battery pack to offer more than an

estimated 200 miles of range.”8

          196. The Bolt was GM’s version of an all-electric vehicle, competing with

emerging all-electric vehicle lines promoted by new market entrants like Tesla, Nissan,

and BMW. It quickly garnered a number of accolades, including the 2017 Motor Trend

Car of the Year, North American Car of the Year, 2017 Green Car of the Year, and

Automobile Magazine 2017 All Star awards.9 These awards touted the Bolt’s range and

cost—“the $30,000 . . . Bolt EV cut[] by more than half what an electric car with 238

miles range would have cost [in 2015].”10 Green Car Reports stated that the “most

important thing about the Bolt EV” was “how far you can go on a single charge,” noting


7
  GM Chairman and CEO Addresses CES, CHEVROLET: PRESSROOM (Jan. 6, 2016)
  [hereinafter Exhibit E], https://media.gm.com/media/us/en/chevrolet/vehicles/bolt-
  ev/2019.detail.html/content/Pages/news/us/en/2016/Jan/boltev/0106-barra-ces.html
  (last visited July 18, 2021).
8
  Drive Unit and Battery at the Heart of Chevrolet Bolt EV, CHEVROLET: PRESSROOM
  (Jan. 11, 2016) [hereinafter Exhibit F], https://media.gm.com/media/us/en/chevrolet/
  vehicles/bolt-ev/2021.detail.html/content/Pages/news/us/en/2016/Jan/naias/chevy/
  0111-bolt-du.html (last visited July 18, 2021).
9
  See, e.g., Jeff Cobb, 2017 Chevy Bolt’s Trophy Case Is Filling Up, GM INSIDE NEWS
  (Nov. 28, 2016) [hereinafter Exhibit G], https://www.gminsidenews.com/threads/2017-
  chevy-bolt%E2%80%99s-trophy-case-is-filling-up.300285/ (last visited July 19,
  2021); Sebastian Blanco, Chevy Bolt Wins 2017 Green Car of the Year, AUTOBLOG
  (Nov. 17, 2016) [hereinafter Exhibit H], https://www.autoblog.com/2016/11/17/chevy-
  bolt-wins-2017-green-car-of-the-year/ (last visited July 18, 2021).
10
   See Exhibit G.
    No. 2:20-13256-TGB-CI                    43              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.339 Filed 07/19/21 Page 44 of 260




that the 2017 Bolt offered “the range of a Tesla, for roughly half the price.”11 The Bolt

was lauded as “the 200-mile-range EV with cool connectivity that people can actually

afford.”12

       197. The impressive range of the Bolt was advertised as being the result of an

“unprecedented” partnership between Defendant GM and LG.13 In late 2015, GM

explained that:

       Offering consumers the first long-range, affordable EV, required an
       unprecedented supplier relationship combining expertise in infotainment,
       battery systems and component development with GM’s proven in-house
       capabilities in electric motor design, battery control, system validation and
       vehicle body/system integration.

       Following joint planning and research, GM and LG Corp. brought the
       Chevy Bolt EV to reality.14

       198. LG Chem, an LG subsidiary, was included in the development of the Bolt

“from the start,” helping to achieve the “key element in driving down costs” by


11
   John Voelcker, Chevrolet Bolt EV: Green Car Reports’ Best Car to Buy 2017, GREEN
  CAR REPORTS (Nov. 14, 2016) [hereinafter Exhibit I], https://www.greencar
  reports.com/news/1106584_chevrolet-bolt-ev-green-car-reports-best-car-to-buy-
  2017#:~:text=The%20most%20important%20thing%20about,much%20faster%20than
  %20other%20uses (last visited July 18, 2021).
12
   Nicole Lee, Presenting the Best of CES 2016 winners!, ENDGADGET (Jan. 9, 2016)
  [hereinafter Exhibit J], https://www.engadget.com/2016-01-08-presenting-the-best-of-
  ces-2016-winners.html (last visited July 18, 2021).
13
   John Voelcker, Bolt EV Powertrain: How Did GM And LG Collaborate On Design,
  Production?, GREEN CAR REPORTS (Feb. 3, 2016) [hereinafter Exhibit K], https://
  www.greencarreports.com/news/1102176_bolt-ev-powertrain-how-did-gm-and-lg-
  collaborate-on-design-production (last visited July 18, 2021).
14
   Kevin Kelly, Chevrolet Develops Bolt EV Using Strategic Partnership, CHEVROLET:
  PRESSROOM (Oct. 20, 2015) [hereinafter Exhibit L], https://media.chevrolet.com/
  media/us/en/chevrolet/home.detail.print.html/content/Pages/news/us/en/2015/oct/1020-
  bolt.html (last visited July 18, 2021).
 No. 2:20-13256-TGB-CI                       44               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.340 Filed 07/19/21 Page 45 of 260




developing the battery.15 LG Chem also maintains a wholly-owned EV battery

manufacturing subsidiary located in Holland, Michigan, called LG Chem Michigan, and

a research and development entity called LG Chem Power located in Troy.

A.     Defendant’s Marketing to Class Vehicle Owners and Lessees Emphasized
       the Battery Power and Range of the Chevy Bolt

       199. Range is critical to the success of an all-electric vehicle. Car and Driver

Magazine describes range as “the all-important stat”—because electric vehicles “can’t

be driven as far on a single charge as most gas-powered cars can go on a tank of fuel,”

and because electric vehicle batteries “can’t be rejuiced in the five minutes it takes to

top up a car’s tank at a gas station,” increased range is one of the primary considerations

for purchasers or lessees of electric vehicles.16 Because battery charging takes more

time than refilling a gasoline tank, an all-electric vehicle’s usefulness is directly related

to the distance the automobile can travel before needing a recharge. Therefore, electric

car buyers particularly rely on manufacturer representations regarding how far the

automobile can travel on a single charge.

       200. Automobile manufacturers are required by law to prominently affix a label

called a “Monroney sticker” to each new vehicle sold. The Monroney sticker sets forth



15
   Sam Abuelsamid, New GM-LG Partnership On Chevy Bolt EV Shows Why Barra Is
  Resisting Fiat Merger, FORBES (Oct. 21, 2015) [hereinafter Exhibit M], https://www.
  forbes.com/sites/samabuelsamid/2015/10/21/general-motors-and-lg-team-up-to-
  jointly-develop-2017-chevrolet-bolt-ev/?sh=3b73c2cd380d (last visited July 18, 2021).
16
   Rich Ceppos, Electric Vehicle FAQs, CAR AND DRIVER (May 27, 2020) [hereinafter
  Exhibit N], https://www.caranddriver.com/shopping-advice/a32668797/ev-faqs/ (last
  visited July 18, 2021).
 No. 2:20-13256-TGB-CI                        45                CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.341 Filed 07/19/21 Page 46 of 260




the vehicle’s fuel economy (expressed in MPGe for electric vehicles), the driving range,

estimated annual fuel costs, the fuel economy range of similar vehicles, and a statement

that a booklet is available at the dealership to assist in comparing the fuel economy of

vehicles from all manufacturers for that model year, along with pricing and other

information. Included in this information for electric vehicles is a vehicle’s miles-per-

gallon (“MPG”) equivalent estimate, which converts the range of the vehicle’s battery

into an equivalent mileage as measured by miles per gallon. These ratings have been

provided to consumers since the 1970s and are posted for the customers’ benefit to help

them make valid comparisons between vehicles’ MPGs when shopping for a new

vehicle. This is particularly important for electric vehicles, as consumers generally pay a

premium for electric vehicles as compared to gasoline-powered vehicles, and one reason

for that premium is the accrued savings over time of driving an electric over a gasoline-

powered vehicle.

       201. Electric vehicles like the Bolt have important environmental and financial

advantages over conventional vehicles with internal combustion engines. Significantly,

all-electric vehicles do not produce any of the tailpipe emissions—such as nitrogen

oxides and other smog-forming pollutants, other pollutants harmful to human health,

and greenhouse gases such as carbon dioxide and methane—that are produced by

vehicles with internal combustion engines.17 The lack of tailpipe emissions means that


17
  Emissions from Hybrid and Plug-In Electric Vehicles, U.S. DEP’T OF ENERGY
 [hereinafter Exhibit O], https://afdc.energy.gov/vehicles/electric_emissions.html (last
 visited July 18, 2021).
 No. 2:20-13256-TGB-CI                      46                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.342 Filed 07/19/21 Page 47 of 260




electric vehicles theoretically help improve air quality, improve public health, and

reduce the overall ecological damage caused by driving personal vehicles.18 This benefit

is especially significant in states where most electricity is generated from sources other

than coal-fired plants.19 In addition to the environmental benefits, in general, the cost of

electricity to charge an electric vehicle is considerably less than would be the cost of

fueling with gasoline or diesel, and vehicle maintenance costs typically are lower as

well.20

          202. Price and range are two primary considerations of consumers when

deciding to purchase an electric vehicle. For example, the 2017, 2018, and 2019 Bolt

EV Owner’s Manuals state that charging the Battery from a standard 120-volt AC

electrical outlet for an hour would yield about 4–6 miles of driving range. If the Battery

were completely depleted, it would take more than 50 hours to fully recharge at that

rate. For this reason, many Bolt owners and lessees install “Level Two” 240-volt

charging stations at their residences. Although faster, 240-volt chargers still provide

only about 25 miles of driving range per hour of charging, which would take nearly 10


18
   Id.
19
   Id. (state-by-state calculator showing that charging an all-electric vehicle in Oregon
  produces less than 17% of the carbon dioxide equivalent of that produced by gasoline-
  powered vehicles).
20
   Brooke Crothers, Rising Gas Prices Driving You To An Electric Car? Cost To Charge
  A Tesla Model 3 Vs Gas, FORBES (May 22, 2021) [hereinafter Exhibit P], https://www.
  forbes.com/sites/brookecrothers/2021/05/22/rising-gas-prices-driving-you-to-an-
  electric-car-cost-to-charge-a-tesla-model-3-vs-gas/?sh=6902fcf57192 (last visited July
  18, 2021); Roberto Baldwin, EV vs. Gas: Which Cars Are Cheaper to Own?, CAR AND
  DRIVER (May 22, 2020) [hereinafter Exhibit Q], https://www.caranddriver.com/
  shopping-advice/a32494027/ev-vs-gas-cheaper-to-own/ (last visited July 18, 2021).
 No. 2:20-13256-TGB-CI                       47                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.343 Filed 07/19/21 Page 48 of 260




hours to fully charge from fully depleted.21 Necessarily, then, the distance one can drive

on a fully-charged battery without stopping to recharge the battery (the “battery range”

or “range”) is one of the most critical factors to consider in purchasing any all-electric

vehicle.

       203. GM was aware of this consideration when marketing the Chevy Bolt. At

the time of its release, the Chevy Bolt was marketed as having a travel range of 238

miles without recharging.22 Defendant has made that same representation since it started

marketing the Bolt to the general public. GM went to great lengths to prove that range,

including taking a Car and Driver writer on a test drive “from Monterey to Santa

Barbara, California, that spanned approximately 240 miles on coastal highways.”23

       204. This marketing was particularly important for GM because around the

same time as the release of the Bolt, Tesla released a comparable compact electric

vehicle—the Tesla Model 3.24 Both vehicles advertised a range of over 200 miles on a



21
   The only way to charge the Bolt more quickly is to find a “DC Fast Charging” station,
which can provide a Bolt with about 90 miles of range in about 30 minutes for those
Bolts with the fast-charging capability installed. These chargers are not available for
home installation, Living Electric, CHEVROLET [hereinafter Exhibit R], https://www.
chevrolet.com/electric/living-electric (last visited July 18, 2021), and are nowhere near
as prevalent as gas stations.
22
   Chevrolet Bolt EV – 2017, CHEVROLET: PRESSROOM [hereinafter Exhibit S],
  https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2017.html (last
  visited July 18, 2021).
23
   Joey Capparella, 2017 Chevrolet Bolt EV First Drive, CAR AND DRIVER (Sept. 13,
  2016) [hereinafter Exhibit T], https://www.caranddriver.com/reviews/a15099295/2017
  -chevrolet-bolt-ev-first-drive-review/ (last visited July 18, 2021).
24
   Bradley Berman, EV Comparison: Tesla Model 3 Vs. Chevy Bolt, INSIDEEVS (Oct.
  25, 2018) [hereinafter Exhibit U], https://insideevs.com/reviews/340642/ev-
 No. 2:20-13256-TGB-CI                       48               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.344 Filed 07/19/21 Page 49 of 260




single charge, making them some of the “first [electric vehicles] that could conceivably

function as a family’s lone car.”25 The Model 3, however, advertised a significantly

faster charging time than the Bolt—the Bolt’s fastest charging option, the direct-current

fast-charging capability, does not come standard with the Bolt and costs consumers an

extra $750, and the Bolt takes about twice as long to fast-charge as the Model 3

(approximately 3 miles of added range per minute of charging for the Bolt).26

       205. The slower charging time, combined with limited access to charging

stations, meant that consumers would not be able to make longer trips with the Bolt

without significant planning. For example, a driver wouldn’t make “the 600-mile drive

from Kansas City to Denver in a Chevrolet Bolt unless [they didn’t] mind charging for

upwards of 30 hours on 110-volt outlets along the way.”27 The inconvenience of

charging combined with the slower charging time of the Bolt when compared to its

direct competitors made every additional mile of the Bolt’s range critically important to

GM’s marketing and to consumers.


  comparison-tesla-model-3-vs-chevy-bolt/ (last visited July 18, 2021) (describing the
  Tesla Model 3 and the Chevy Bolt as the “two leading compact electric vehicles”).
25
   Christian Seabaugh, 2017 Chevrolet Bolt EV vs. 2016 Tesla Model S 60: High-
  Voltage, MOTORTREND (Oct. 31, 2016) [hereinafter Exhibit V], https://www.motor
  trend.com/cars/chevrolet/bolt-ev/2017/2017-chevrolet-bolt-ev-vs-2016-tesla-model-s-
  60/ (last visited July 18, 2021) (comparing the Bolt to the Tesla Model S 60, a
  discontinued model that cost almost twice the price of the Bolt and the Tesla Model 3,
  in anticipation of the release of the Model 3, which the article notes is a more
  appropriate comparison).
26
   Eric Tingwall, Tested: 2017 Chevrolet Bolt EV, CAR AND DRIVER (Oct. 28, 2016)
  [hereinafter Exhibit W], https://www.caranddriver.com/reviews/a15099446/2017-
  chevrolet-bolt-ev-test-review/ (last visited July 18, 2021).
27
   Id.
 No. 2:20-13256-TGB-CI                      49               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.345 Filed 07/19/21 Page 50 of 260




       206. GM repeatedly emphasized the Bolt’s purported range in its marketing. For

example, GM’s pressroom released this statement about the launch of the Chevy Bolt:

       Chevrolet promised to offer the first affordable electric vehicle with 200
       miles or more of range and will exceed those expectations when the 2017
       Bolt EV goes on sale later this year. With the vehicle’s EPA-estimated
       range of 238 miles, owners can expect to go beyond their average daily
       driving needs — with plenty of range to spare — in the 2017 Bolt
       EV . . . .28

At the time of the 2017 Chevy Bolt’s release, GM published a specifications sheet

disclosing that the vehicle was able to maintain a driving range of an “EPA-estimated

238 miles.”29 The accompanying “product information” fact sheet regarding the 2017

Bolt confirmed that it “offers an EPA-estimated 238 miles of range.”30 The same was

true for the 2018 Chevy Bolt’s release, in which GM published the same specifications

sheet disclosing the vehicle’s alleged EPA-estimated 238-mile battery range,31 and

further reiterated the 238-mile range on its product information fact sheet.32




28
   Liz Winter, Bolt EV Offers 238 Miles of Range, CHEVROLET: PRESSROOM (Sept. 13,
  2016) [hereinafter Exhibit X], https://media.chevrolet.com/media/us/en/chevrolet/
  home.detail.html/content/Pages/news/us/en/2016/sep/0913-boltev.html (last visited
  July 18, 2021).
29
   See Exhibit S.
30
   Id.
31
   2018 Chevrolet Bolt EV, CHEVROLET: PRESSROOM [hereinafter Exhibit Y],
  https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2018.html (last
  visited July 19, 2021).
32
   Id.
 No. 2:20-13256-TGB-CI                      50                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.346 Filed 07/19/21 Page 51 of 260




       207. GM further emphasized the range of the Bolt in a number of

advertisements, like this ad from The Washington Post in June 2017, which prominently

asks consumers to “begin a long-distance relationship, now”33:




33
  John Voelcker, Yes, ads for the Chevy Bolt EV electric car do actually exist; here’s
 one, GREEN CAR REPORTS (June 19, 2017) [hereinafter Exhibit Z], https://www.green
 carreports.com/news/1111082_yes-ads-for-the-chevy-bolt-ev-electric-car-do-actually-
 exist-heres-one (last visited July 17, 2021).
 No. 2:20-13256-TGB-CI                    51               CONSOLIDATED CLASS ACTION
                                                           COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.347 Filed 07/19/21 Page 52 of 260




       208. GM touted the Chevy Bolt’s Battery as being “where it all starts,” and

advertised an energy capacity of 60 kWh, which GM said allowed drivers to travel an

EPA-estimated 238 miles on a single full charge.34 An example of one such

advertisement touting the Bolt’s battery capabilities appears below.




       209. GM also displayed the range in this commercial from 201735:




34
   Introducing the All-Electric 2017 Chevrolet Bolt EV, DUBLIN CHEVROLET [hereinafter
  Exhibit AA], https://www.dublinchevrolet.com/Chevrolet-Bolt-EV (last visited Feb.
  24, 2021); see also 2017 Bolt EV: All-Electric Vehicle, CHEVROLET [hereinafter
  Exhibit BB],
  https://web.archive.org/web/20171011012928/http://www.chevrolet.com/bolt-ev-
  electric-vehicle (last visited Feb. 24, 2021).
35
   The All Electric Chevrolet Bolt EV - 238 Miles Per Full Charge | Chevrolet Bolt EV -
  Commercial TVC, YOUTUBE (Jan. 11, 2017) [hereinafter Exhibit CC],
  https://www.youtube.com/watch?v=uVIedKsm-Kg (last visited Dec. 10, 2020) (screen
  captured at 1:32).
 No. 2:20-13256-TGB-CI                     52               CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.348 Filed 07/19/21 Page 53 of 260




       210. One of the Bolt’s first three customers stated in a GM press release that it

was “the range and technology” that attracted him to the Bolt.36 After making its initial

deliveries of the 2017 Bolt to its very first customers at the end of 2016, GM issued a

press release that quoted a California customer who replaced a competing electric car

model: “The range and technology attracted me to the Bolt. . . . I look forward to the

longer drives I can make compared to the [BMW] i3 that I owned.”37

       211. For the 2018 and 2019 versions of the Bolt, GM continued to tout the

Bolt’s range prominently in advertisements.38




36
   Chevrolet Delivers First Bolt EVs to Customers, CHEVROLET: PRESSROOM (Dec. 13,
  2016) [hereinafter Exhibit DD], https://media.chevrolet.com/media/us/en/chevrolet/
  home.detail.html/content/Pages/news/us/en/2016/dec/1213-boltev.html (last visited
  July 17, 2021).
37
   Id.
38
   See, e.g., Exhibit Y; Chevrolet Bolt EV – 2019, CHEVROLET: PRESSROOM [hereinafter
  Exhibit EE], https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-
  ev/2019.html (last visited July 17, 2021).
 No. 2:20-13256-TGB-CI                      53               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.349 Filed 07/19/21 Page 54 of 260




       212. Despite GM’s representations, the most critical aspect of the Bolt’s much-

lauded range—the battery—could not be safely charged fully, and the represented range

could not be achieved without risking a catastrophic fire.

B.     The Defective Battery Poses a Significant Safety Risk to Class Vehicle
       Owners and Lessees

       213. Lithium ion batteries, such as the Defective Battery used in the Bolt, are

used in most electric vehicles because of their “high power-to-weight ratio, high energy

efficiency, good high-temperature performance, and low self-discharge.”39 However,

these batteries also have a well-documented history of fire issues.40 Safety concerns

related to unexpected fires have been well documented—including a battery fire that

happened weeks after the crash test of a Chevy Volt in 2011 and several Tesla Model S

vehicles that suddenly caught fire while parked in 2019—and are known to GM.

       214. Significantly, the documented fires in the Chevy Bolt vehicles have not

been the result of external abuse, but rather, have resulted from an internal failure while




39
   Batteries for Hybrid and Plug-In Electric Vehicles, U.S. DEP’T OF ENERGY
  [hereinafter Exhibit FF], https://afdc.energy.gov/vehicles/electric_batteries.html (last
  visited July 17, 2021).
40
   See Adreesh Ghoshal, How Lithium Ion Batteries in EVs Catch Fire, MEDIUM
  (Aug. 16, 2020) [hereinafter Exhibit GG], https://medium.com/the-innovation/how-
  lithium-ion-batteries-in-evs-catch-fire-9d166c5b3af1 (last visited July 18, 2021); see
  also Ryan Fogelman, April 2020 Fire Report: How & Why Do Lithium-Ion Batteries
  Fail, Insight from the Jedi Master of Lithium Power!, WASTE360 (May 5, 2020)
  [hereinafter Exhibit HH], https://www.waste360.com/safety/april-2020-fire-report-
  how-why-do-lithium-ion-batteries-fail-insight-jedi-master-lithium (last visited July 17,
  2021).
 No. 2:20-13256-TGB-CI                       54               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.350 Filed 07/19/21 Page 55 of 260




the cars are parked. This type of spontaneous ignition caused by thermal runaway has

been reported to cause as many as 80% of lithium-ion battery fires.41

       215. Unfortunately, GM ignored safety concerns in order to market the vehicle’s

range, despite warnings published in October 2017 by the National Highway Traffic

Safety Administration (“NHTSA”) that overcharging lithium ion batteries can result in

one of several exothermic reactions that have the potential to initiate thermal runaway

resulting in the spontaneous ignition.

       1.        The Bolt Lithium-Ion Battery Is Defective

       216. Like other batteries, lithium-ion batteries are made up, in pertinent part, of

multiple power-generating compartments called “cells.”42 Each cell contains the basic

functional components of a battery: a positive electrode, a negative electrode, and an

electrolyte.43

       217. In order to develop a battery that would deliver the advertised range,

Defendant developed a battery with “new cell design and chemistry.”44 The battery

contains “nickel-rich lithium-ion chemistry” that purportedly provides “improved




41
   Laura Bravo Diaz et al., Review—Meta-Review of Fire Safety of Lithium-Ion
  Batteries: Industry Challenges and Research Contributions, 167 J. Electrochemical
  Soc’y 9, 090559 (2020) [hereinafter Exhibit II].
42
   Chris Woodford, Lithium-ion batteries, EXPLAINTHATSTUFF! (Nov. 23, 2020)
  [hereinafter Exhibit JJ], https://www.explainthatstuff.com/how-lithium-ion-batteries-
  work.html (last visited July 17, 2021).
43
   Id.
44
   See Exhibit F.
 No. 2:20-13256-TGB-CI                       55               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.351 Filed 07/19/21 Page 56 of 260




thermal performance over other chemistries” and requires a “smaller active cooling

system for more efficient packaging.”45

       218. According to GM, the Bolt uses “active thermal conditioning . . . to keep

the battery operating at its optimum temperature, which results in solid battery life

performance.”46

       219. The lithium-ion Batteries in the Class Vehicles were produced at an LG

Chem facility in Ochang, South Korea. An image of the Bolt’s battery pack is displayed

below47:




45
   Id.
46
   Id.
47
   Christopher Arcus, Tesla Model 3 & Chevy Bolt Battery Packs Examined,
  CLEANTECHNICA (July 8, 2018) [hereinafter Exhibit KK], https://cleantechnica.com/
  2018/07/08/tesla-model-3-chevy-bolt-battery-packs-examined/ (last visited July 17,
  2021). For a more in-depth explanation of the Bolt’s battery, see WeberAuto,
 No. 2:20-13256-TGB-CI                      56                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.352 Filed 07/19/21 Page 57 of 260




       220. The Bolt’s battery is structured with the cells48 arranged “like books on a

bookshelf, in groups.”49 Each group of pouch cells is “stacked to make modules,” which

are “held together at the ends by long bolts.”50 “The [battery] pack thermal management

is regulated by sensing temperature via thermistors located at the ends of the modules”

and the liquid coolant is distributed via channels at the base of the cell packs.51

       221. GM repeatedly advertised this cell design and chemistry as delivering “a

battery system with 160 kilowatts of peak power and 60 kilowatts hours of energy.”52

However, GM and its supplier, LG Chem, were unable to achieve this without

endangering Class Members and other drivers. The thermal management system is

inadequate to prevent thermal runaway during charging.

       222. According to NHTSA, proper management of the electrical loads among

cells in a pack helps maintain overall charge and discharge performance within an

acceptable range. Because temperature is a key indicator of cell electrical performance

(e.g., hotter cells may discharge or charge more quickly than colder cells), thermal

management strategies must be integrated into the battery system design to monitor


  Chevrolet Bolt EV Battery Disassembly, YOUTUBE (Feb. 19, 2018) [hereinafter Exhibit
  LL], https://www.youtube.com/watch?v=ssU2mjiNi_Q&feature=emb_title (last visited
  July 17, 2021).
48
   The battery uses LG Chem pouch cells. For additional detail on pouch cells, see for
  example, Pouch Cell – Small but not Trouble Free, BATTERY UNIVERSITY [hereinafter
  Exhibit MM], https://batteryuniversity.com/article/pouch-cell-small-but-not-trouble-
  free (last visited July 17, 2021).
49
   See Exhibit KK.
50
   Id.
51
   Id.
52
   See Exhibit F.
 No. 2:20-13256-TGB-CI                       57                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.353 Filed 07/19/21 Page 58 of 260




charging and discharging events and mitigate potentially problematic conditions that

can create a risk of fires like those at issue here.

         2.     GM Knew About the Battery Defect
         223. After the release of the 2017 Bolt, drivers quickly began to experience

issues with the Bolt’s lithium-ion battery. Drivers experienced losses of propulsion

power while driving the vehicles—including experiencing a sudden inability to

accelerate the vehicle while driving.53

         224. Multiple drivers experienced sudden drops in battery levels and loss of

power to their vehicles, some while driving in dangerous conditions.54

         225. GM has been aware of Battery-related problems in the Bolt since at least

late 2016.

         226. In December 2016, shortly after launching the Bolt, GM issued Service

Bulletin PIC6239 informing dealers of a “Bolt EV (BEV2) High Voltage Battery

Exchange and internal Parts Process” that might require them to replace the Bolt’s

“Rechargeable Energy Storage System (RESS)” (i.e., the Battery) or certain related




53
     See, e.g., infra ¶ 215 et seq.
54
     See, e.g., id.
 No. 2:20-13256-TGB-CI                         58             CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.354 Filed 07/19/21 Page 59 of 260




components.55 This quality improvement program listed steps to determine whether

components of the high voltage battery pack needed replacement.56

       227. GM addressed the loss of propulsion issue caused by the Defective Battery

in a November 2017 customer satisfaction program bulletin:

       Certain 2017 model year Chevrolet Bolt EV vehicles may have a condition
       in which the cells within the battery pack have low voltage. This condition
       is related to the state of charge of the cell group. Eventually, the difference
       in the state of charge of the cell groups (average vs. minimum) may exceed
       a threshold.57

When this condition occurs, the “high voltage battery pack” must be replaced.58

       228. A display screen in the Bolt informs drivers of the vehicle’s estimated

driving range on its current charge and warns them when the Battery is at an especially

low state of charge. Drivers rely on this information to calculate how far they can drive

without having to recharge, and when they need to charge immediately to avoid losing

propulsion. If propulsion is completely lost, the car must be towed to a charging station

or electric outlet and recharged. One cannot merely add a gallon of gas to a tank, or

jump start the Battery.



55
   NHTSA Bulletin No.: PIC6239 (Dec. 2016) [hereinafter Exhibit NN],
  https://static.nhtsa.gov/odi/tsbs/2016/MC-10111727-9999.pdf (last visited July 18,
  2021).
56
   See NHTSA Bulletin No.: PIC6239H (May 25, 2018) [hereinafter Exhibit OO],
https://static.nhtsa.gov/odi/tsbs/2018/MC-10141375-9999.pdf (last visited July 18,
2021).
57
   GM Customer Satisfaction Program, 17297 High Voltage Battery Pack Low Cell
  (Nov. 2017) [hereinafter Exhibit PP], https://static.nhtsa.gov/odi/tsbs/2017/MC-
  10135136-9999.pdf (last visited July 18, 2021).
58
   Id.
 No. 2:20-13256-TGB-CI                       59                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.355 Filed 07/19/21 Page 60 of 260




       229. On April 3, 2018, GM issued a customer satisfaction notice instructing

certain owners and lessees of the 2017 Chevy Bolt to get a dealer-installed software

update because otherwise the vehicle “may experience ‘loss of propulsion’ and stop

suddenly without warning due to low charge despite the battery indicator showing

charge.”59

       230. This problem indicates that GM’s battery management system is or was

unable to accurately sense the actual state of the cells within the battery.

       231. On or about April 19, 2018, GM published a manufacturer communication

entitled “Vehicle No Start Due to Dead Battery.”60 The advisory notes limit an

investigation of this issue only to customers who comment about a dead battery and

whose affected part is included in GM’s Global Warranty Management/Investigate

History link. If a customer met the above two conditions, then the investigation

performed would be used “to determine the root cause of the above condition.”

       232. On May 11, 2018, GM released “Customer Satisfaction Program 18125

Loss of Propulsion High Voltage Battery Without Notification” regarding all Bolt EVs,

including 2017 models that had already received the software update released little more

than a month earlier. The May notice disclosed that “[c]ertain 2017-2018 model year



59
   See Jim Fallston, Saw new recall #N172127150 on mychevrolet today, ChevyBolt.org
  (Apr. 5, 2018) [hereinafter Exhibit QQ], https://www.chevybolt.org/threads/saw-new-
  recall-n172127150-on-mychevrolet-today.26938/ (last visited July 17, 2021).
60
   2017 Chevrolet Bolt Ev Technical Service Bulletins, OBD CODES [hereinafter Exhibit
  RR], https://www.obd-codes.com/tsb/2017/chevrolet/bolt-ev/ (last visited July 17,
  2021).
 No. 2:20-13256-TGB-CI                       60                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.356 Filed 07/19/21 Page 61 of 260




Bolt EV vehicles may have a condition where the software will not detect the difference

in the state of charge between the cell groups of the battery and over predict the

indicated battery range. The current software may not provide sufficient warning prior

to a battery cell low range condition, which may result in a loss of propulsion.” GM

explained that all Bolt EVs needed the software update to “increase[] the accuracy of the

range estimation” and “provid[e] more warning at low states of charge.”61 GM updated

its service procedure for this problem in August 2018.62

       233. In August 2018, GM issued another Customer Satisfaction Program,

stating:

       Certain 2017-2018 model year Bolt EV vehicles may have a condition
       where the software will not detect the difference in the state of charge
       between the cell groups of the battery and over predict the indicated battery
       range. The current software may not provide sufficient warning prior to a
       battery cell low range condition, which may result in a loss of propulsion.
       Only certain vehicles will experience the battery low voltage cell
       condition.63
       234. In a 2019 interview with InsideEVs, Tim Grewe, GM’s chief engineer of

electric propulsion systems, publicly acknowledged that LG Chem’s manufacturing


61
   GM Customer Satisfaction Program, 18125 Loss of Propulsion High Voltage Battery
  Without Notification (May 2018) [hereinafter Exhibit SS] https://static.nhtsa.gov/
  odi/tsbs/2018/MC-10143682-9999.pdf (last visited July 18, 2021); Eric Loveday,
  *UPDATE – Possible Chevy Bolt Battery Cell Failure Prompts GM Statement / Recall,
  INSIDE EVS (May 11, 2018) [hereinafter Exhibit TT], https://insideevs.com/news/
  337521/update-possible-chevy-bolt-battery-cell-failure-prompts-gm-statement-recall/
  (last visited July 17, 2021).
62
   GM Customer Satisfaction Program, 18125 Loss of Propulsion High Voltage Battery
  Without Notification (Aug. 2018) [hereinafter Exhibit UU], https://static.nhtsa.gov/
  odi/tsbs/2018/MC-10145176-9999.pdf (last visited July 18, 2021).
63
   Id.
 No. 2:20-13256-TGB-CI                      61               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.357 Filed 07/19/21 Page 62 of 260




practices had caused Battery issues, including “reduced range and early capacity fade”

in some Bolt EVs and the loss of propulsion problems stemmed from the Bolt’s battery

imbalance problems.64

       235. GM’s proposed solution was to replace the high voltage battery pack in

some affected vehicles.65 However, it did not provide any notice to consumers that the

Bolt’s batteries were defective, nor did GM ever address the issues in the 2018 or 2019

Class Vehicles. GM did not address any possible widespread issue with the Defective

Battery, and treated affected vehicles as individualized manufacturing errors or defects.

However, there was a more insidious and widespread problem.

       236. By 2019, the issues with the lithium ion batteries began to escalate.66 Class

Members were experiencing vehicle fires when charging their vehicles to a full or near-

full charge.67 On information and belief, the same issue that causes the low-voltage

condition in certain cell groups can cause high-voltage conditions in certain cell groups

in the Defective Battery. This issue can cause dangerous overheating of the battery

while charging, resulting in fires in the Class Vehicles.

       237. NHTSA maintains a database of motor-vehicle consumer complaints

submitted since January 2000. GM, like other large automakers, regularly reviews these


64
   Bradley Berman, My Chevy Bolt Is On Third Battery Pack: Here’s Why, INSIDEEVS
  (Feb. 6, 2019) [hereinafter Exhibit VV], https://insideevs.com/news/342671/my-
  chevy-bolt-is-on-third-battery-pack-heres-why/ (last visited July 18, 2021)
65
   Id.
66
   See Exhibit A (stating that the first fire incident appears to have occurred on March
  17, 2019).
67
   See, e.g., infra ¶ 215 et seq.
 No. 2:20-13256-TGB-CI                       62              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.358 Filed 07/19/21 Page 63 of 260




complaints and communicates directly with NHTSA. NHTSA has “[r]egular

engagements with Original Equipment Manufacturers (OEMs), including weekly calls

with large manufacturers” like GM.68

       238. Consumers are able to submit Vehicle Owner Questionnaires in which they

provide information that includes the make, model, and model year of the vehicle, the

approximate incident date, the mileage at which the incident occurred, whether the

incident involved a crash or fire, whether any people were injured or killed, the speed of

the vehicle at the time of the incident, and a description of the incident. A number of

NHTSA complaints concerning the Defective Battery have been submitted to the

database.

       239. NHTSA warns that the “affected vehicles’ [battery] cell packs have the

potential to smoke and ignite internally, which could spread to the rest of the vehicle

and cause a structure fire if parked inside a garage or near a house” and that the vehicles

“can catch fire even if they are turned off, parked, and disconnected from a charging

unit.”69

       240. From July 20, 2020, to August 26, 2020, GM received at least four claims

alleging that the Class Vehicles’ battery pack had caused a fire. Indeed, GM has now


68
   Advancing Safety by Addressing Defects and Raising Awareness, U.S. DEP’T OF
  TRANSP.: NHTSA [hereinafter Exhibit WW], https://www.nhtsa.gov/advancing-safety-
  addressing-defects-and-raising-awareness (last visited July 17, 2021).
69
   NHTSA Consumer Alert: Important Chevrolet Bolt Recall for Fire Risk, U.S. DEP’T
  OF TRANSP.: NHTSA (Nov. 13, 2020) [hereinafter Exhibit XX], https://www.nhtsa.
  gov/press-releases/nhtsa-consumer-alert-important-chevrolet-bolt-recall-fire-risk (last
  visited July 18, 2021).
 No. 2:20-13256-TGB-CI                      63                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.359 Filed 07/19/21 Page 64 of 260




identified at least a dozen battery-related allegations of fire involving 2017-2019 Bolt

vehicles, and its internal investigations (spanning from August-November 2020,

according to GM) have revealed that in at least five of those cases the fire was related to

the battery. In four such cases, the fire occurred when the battery was highly charged

just before the fire occurred.

       241. These NHTSA complaints illustrate the significance of the notice of the

Defective Battery that GM received from NHTSA and customers. Below are examples

of consumer complaints submitted to NHTSA regarding loss of propulsion or dead

battery issues with the Class Vehicles70:

       NHTSA ID Number: 11031387
       NHTSA Posting Date: Sept. 16, 2017

       DRIVING ON THE FREEWAY (60-70MPH) WITH THE BATTERY AT
       OR SLIGHTLY ABOVE 50%, AN ALERT SOUNDED, AND THE
       BATTERY LEVEL IMMEDIATELY WENT DOWN TO NEARLY
       ZERO. IT ESTIMATED 10 MILES LEFT, BUT SPEED IMMEDIATELY
       DECREASED, AND THE ACCELERATOR STOPPED WORKING.
       AFTER RAPIDLY COASTING OVER TO THE SHOULDER, AND
       WITHIN SECONDS, THE CAR MADE A SERIES OF LOUD NOISES
       AND COMPLETELY STOPPED.

       NHTSA ID Number: 11062432
       NHTSA Posting Date: Jan. 4, 2018

       TL* THE CONTACT OWNS A 2017 CHEVROLET BOLT EV. WHILE
       DRIVING APPROXIMATELY 35 MPH, THE VEHICLE SHUT DOWN
       IN THE MIDDLE OF THE ROAD. THE "PROPULSION" WARNING
       INDICATOR ILLUMINATED. THE VEHICLE WAS TOWED TO
       CAPITOL CHEVROLET (905 CAPITOL EXPRESSWAY AUTO MALL,
70
  NHTSA Complaint Database for 2017 Chevrolet Bolt, (last visited July 18, 2021);
 NHTSA Complaint Database for 2018 Chevrolet Bolt, (last visited July 18, 2021);
 NHTSA Complaint Database for 2019 Chevrolet Bolt, (last visited July 18, 2021).
 No. 2:20-13256-TGB-CI                      64                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.360 Filed 07/19/21 Page 65 of 260




       SAN JOSE, CA 95136) WHERE IT WAS DIAGNOSED THAT THE
       BATTERY NEEDED TO BE REPLACED. THE BATTERY WAS
       REPLACED. THE MANUFACTURER WAS MADE AWARE OF THE
       FAILURE AND REFERRED THE CONTACT BACK TO THE
       DEALER. THE FAILURE MILEAGE WAS 4,193.

       NHTSA ID Number: 11071886
       NHTSA Posting Date: Feb. 8, 2018

       THIS VEHICLE HAS ABRUPTLY GONE TO ZERO RANGE AND
       ENTERED A REDUCED POWER MODE EVEN THOUGH THE
       BATTERY SHOWED SUFFICENT RANGE SECONDS EARLIER.
       AFTER STOPPING, GETTING OUT AND KEYING UP AGAIN, THE
       CAR STAYED AT ZERO RANGE AND DISPLAYED A CHARGE
       NOW MESSAGE.

       THE FIRST INCIDENT HAPPENED ON JANUARY 11, 2018. IN THAT
       CASE THE RANGE METER SHOWED ABOUT 30 MILES
       REMAINING. AS I UNDERSTAND IT, THERE ARE TWO
       PRELINIARY WARNINGS BEFORE THE THIRD MORE INSISTENT
       ONE. THE CAR WAS DRIVEN BY ANOTHER COLLEAGUE WHO
       HADN'T DRIVEN IT BEFORE, AND HE WASN'T SURE IF HE
       MISSED THE FIRST TWO WARNINGS OR NOT. HE WAS
       TRAVELING AT 70 MPH ON THE FREEWAY AT THE TIME THE
       VEHICLE "STALLED" FOR LACK OF A BETTER WORD. THE
       RANGE WENT TO NOTHING, THE VEHICLE DROPPED IN SPEED
       SIGNIFICANTLY (NOT A PURE STALL) AND HE HAD TO MOVE
       THROUGH LANES TO THE SIDE OF THE ROAD AMID FASTER
       TRAFFIC. BECAUSE OF THE UNCERTAINTY ABOUT WARNINGS
       HE MAY HAVE MISSED (I DON'T THINK THEY'RE SUBTLE
       ENOUGH TO MISS, SO IT IS MY VIEW THEY NEVER HAPPENED)
       WE TALKED OURSELVES OUT OF A DEALER VISIT. WE TOWED
       IT TO A NEARBY LEVEL 3 FAST CHARGER INSTEAD, AFTER
       WHICH IT PERFORMED NORMALLY.
       SUBSEQUENT ONSTAR E-MAIL HEALTH REPORTS HAVE
       DESCRIBED THE BATTERY AS IN GOOD CONDITION. THE MOST
       RECENT OF THESE WAS FEBRUARY 7TH, WHICH IS
       INTERESTING BECAUSE ...
       THEN, ON FEBRUARY 8, 2018, IT HAPPENED AGAIN. THIS TIME
       THE VEHICLE WENT FROM 60 MILES TO NOTHING. SAME ISSUE:
 No. 2:20-13256-TGB-CI                    65           CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.361 Filed 07/19/21 Page 66 of 260




       DRASTICALLY REDUCED POWER WITH NO ADVANCED
       WARNING, MANEUVERING THROUGH FASTER TRAFFIC TO A
       FREEWAY EXIT RAMP. THE CAR CAME TO A HALT ON THE
       LONG EXIT RAMP. IT WAS TOWED TO A DEALER, WHERE IT
       NOW SITS.
       I HAVE NEVER RECEIVED A SERIVICE BULLETIN OR RECALL
       NOTICE FOR ANYTHING, AND AS FAR AS I KNOW THE CAR IS
       UP TO DATE IN THIS REGARD.

       THERE MAY BE TWO PROBLEMS: 1) THE BATTERY HAS A
       DEFECT AND 2) ON STAR HEALTH BATTERY CHECKS REPORTS
       ARE MEANINGLESS.

       NHTSA ID Number: 11091674
       NHTSA Posting Date: Apr. 26, 2018

       DESPITE HAVING A FULLY CHARGED BATTERY, WHEN WE
       PARKED OUR VEHICLE, IT WOULD NOT START. THE ENTIRE
       ELECTRICAL SYSTEM WAS DOWN. WE JUMPED THE STARTER
       BATTERY AND THAT PROVIDED ENOUGH POWER TO ALLOW
       US TO SHIFT INTO NEUTRAL SO THAT WE COULD HAVE THE
       CAR TOWED. AFTER A WEEK, AND MULTIPLE CALLS TO THE
       ENGINEERS IN DETROIT, THE DEALER HAS STILL NOT BEEN
       ABLE TO DETERMINE THE PROBLEM.MY CONCERN IS THAT
       THEY ARE ATTEMPTING TO REPAIR AN ISSUE WITHOUT
       HAVING A FULL UNDERSTANDING OF THE PROBLEM. IF THIS
       ISSUE WERE TO RE-OCCUR WHILE DRIVING AT HIGH SPEED,
       THE CONSEQUENCES COULD BE CATASTROPHIC, AS THE CAR
       WOULD IMMEDIATELY COME TO A STOP AND ALL CONTROL
       MIGHT BE LOST. I DON'T GET THE SENSE THAT GM IS TAKING
       THIS ISSUE SERIOUSLY ENOUGH. THEY SEEM TO BE TREATING
       THIS LIKE A TECH COMPANY DEALS WITH SOFTWARE ISSUES.
       THEY ARE SIMPLY WAITING FOR THE PROBLEMS TO OCCUR
       AND THEN HAVING THEIR ENGINEERS RUN DIAGNOSTICS.
       UNFORTUNATELY, GIVEN THE SEVERITY OF THE ISSUE, THEY
       MAY BE PUTTING LIVES AT STAKE WHILE THEY "DE-BUG"
       THEIR DESIGN. THIS IS NOT A COMPUTER APP. IT IS A VEHICLE
       CARRYING HUMANS AT HIGH SPEED. GM NEEDS TO BE MORE
       PROACTIVE AND TAKE THESE CARS OFF THE ROAD UNTIL
       THEY FULLY UNDERSTAND THE ISSUE AND HAVE A
       PERMANENT RESOLUTION.
 No. 2:20-13256-TGB-CI                     66          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.362 Filed 07/19/21 Page 67 of 260




       NHTSA ID Number: 11113064
       NHTSA Posting Date: July 20, 2018

       THE BOLT STOPPED PROVIDING POWER WHEN I WAS DRIVING
       DOWN A 4 LANE FREEWAY. IT HAS ALREADY FAILED 3 TIMES
       IN THE PAST, THIS IS THE 4TH TIME.

       NHTSA ID Number: 11114062
       NHTSA Posting Date: July 26, 2018

       ON 2018-07-26 AT APPROXIMATELY 2325H, VEHICLE WAS BEING
       DRIVEN AT ~70MPH NORTHBOUND ON I-95, THE MAINE
       TURNPIKE. LOCATION WAS APPROXIMATELY 1/2 MILE NORTH
       OF EXIT-32 (BIDDEFORD, ME). ROAD CONDITIONS WERE GOOD,
       TEMPERATURES IN THE MID-70F, HUMID. THE OWNER'S WIFE
       WAS DRIVING, WITH HER HUSBAND IN THE PASSENGER SEAT.

       AT THE TIME LISTED, THE VEHICLE SOUNDED A WARNING
       CHIME, AND RAPIDLY LOST POWER FROM HIGHWAY SPEEDS
       (70 MI/HR). VEHICLE, WITH THE EXCEPTION OF SPEED, WAS IN
       CONTROL WITH BRAKES AND STEERING, EMERGENCY
       FLASHERS, AND LIGHTS OPERATING.

       ....

       NHTSA ID Number: 11115206
       NHTSA Posting Date: July 27, 2018

       BOLT EV CHIMED, ICON APPEARED AND THE TRAVEL MILEAGE
       FROM THE EVENING’S CHARGE DROPPED FROM ABOUT 240 MI
       TO LO AND I HAD TO PULL OVER AND PARK. MESSAGE ON
       DISPLAY WAS PROPULSION POWER IS REDUCED. I THEN HAD
       TO BE TOWED TO CHEVY DEALER TO HAVE THE RECALL
       #18097 REPROGRAMMED. PROBLEM REOCCURRED 3 DAYS
       LATER. HAD TO BE TOWED AGAIN. CAR IS UNSAFE. I LIVE IN
       VERY RURAL AREA...WAS LUCKY IT WAS DAYLIGHT.

       NHTSA ID Number: 1115887
       NHTSA Posting Date: Aug. 3, 2018


 No. 2:20-13256-TGB-CI                     67          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.363 Filed 07/19/21 Page 68 of 260




       CAR SUDDENLY LOST POWER ON THE HIGHWAY. I HAD TO
       COAST TO A STOP.
       THE HIGH-VOLTAGE BATTERY WHICH HAD BEEN 3/4 FULL
       WENT DOWN TO ZERO.

       AFTER THE INCIDENT, THE CAR COULD NO LONGER BE DRIVE.
       I'D ALREADY HAD GM'S RECALL INSTALLED N172127150

       NHTSA ID Number: 11127952
       NHTSA Posting Date: Sept. 2, 2018

       DRIVING AT 65 MPH WITH 100+ MILE RANGE, CAR HAD A
       SUDDEN AND COMPLETE LACK OF PROPULSION. ELECTRONICS
       IN THE CAR CONTINUED TO WORK, BUT ABSOLUTELY NO
       PROPULSION. COULD SHIFT CAR TO NEUTRAL. CAR
       EVENTUALLY TOWED TO DEALER.

       NHTSA ID Number: 11165022
       NHTSA Posting Date: Dec. 13, 2018

       CHEVROLET BOLT 2017 WITH ABOUT 55% OF BATTERY
       CHARGE BRIEFLY DISPLAYED A MESSAGE ‘PROPULSION MAY
       BE REDUCED’ AND A FEW MINUTES LATER IT STOPPED IN THE
       MIDDLE OF THE FREEWAY AND HAD TO BE TOWED AWAY. THE
       BATTERY INDICATOR SWITCHED MOMENTARILY FROM 125
       MILES TO 40 MILES AND THEN IMMEDIATELY TO 10 MILES AND
       THE CAR COULD NOT BE SHIFTED TO DRIVE, DISPLAYING
       MESSAGE ‘CONDITION NOT CORRECT TO SHIFT.’ BEWARE, AS
       GLITCH LIKE THAT WITH BOLT CAN REALLY ENDANGER YOUR
       LIFE, AS IT ENDANGERED MINE. I WAS FORTUNATE TO BE
       ALONE IN THE CAR WITHOUT MY FAMILY, STUCK ON THE
       FREEWAY AFTER DARK AS CARS AROUND WERE GOING FULL
       SPEED. THE DEALERSHIP REPLACED THE BATTERY, BUT AFTER
       THE REPLACEMENT THE CAPACITY AT FULL CHARGE SHOWS
       ONLY 154 MILES IN LIEU OF OVER 220 MILES BOLT SUPPOSED
       TO HAVE.

       NHTSA ID Number: 11204280
       NHTSA Posting Date: Apr. 9, 2019

 No. 2:20-13256-TGB-CI                     68          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.364 Filed 07/19/21 Page 69 of 260




       THE BATTERY FOR 2017 CHEVY BOLT HAS PROBLEM AND MY
       CAR STOPPED IN THE MIDDLE OF THE ROAD. I WAS VERY
       LUCKY THAT I WAS IN THE CITY AND THIS HAPPENED AT A
       TRAFFIC LIGHT. THE BATTERY WAS SHOWING IT HAS 70 MILES
       LEFT, IT DROPPED TO 30 AND THEN ZERO RIGHT AWAY AND I
       COULD NOT MOVE THE CAR AND HAD TO TOW THE CAR TO
       DEALERSHIP. I HAVE ONLY 17,000 MILES ON THE CAR. I TOOK
       THE CAR TO DEALERSHIP, AT FIRST THEY TOLD ME THAT
       THERE IS A RECALL ON BATTERY THAT WAS ISSUED APRIL 1ST
       AND I SHOULD BE GETTING A LETTER IN THE MAIL, LATER
       CHEVY CUSTOMER SERVICE AND DEALERSHIP CHANGED
       THEIR STORY AND NOW THEY ARE TELLING ME THERE IS NO
       RECALL AND IT IS ONLY FOR CUSTOMER SATISFACTION THAT
       THEY NEED TO REPLACE THE BATTERY! I DO NOT WANT TO
       IMAGINE IF THE CAR WOULD HAVE STOPPED IN THE MIDDLE
       OF THE HIGHWAY. IF YOU OWN A CHEVY BOLT BE VERY
       CAREFUL AND I WOULD NOT TRUST THE SAFETY OF THE
       VEHICLE AS CHEVY IS NOT EVEN ISSUING A RECALL TO FIX
       THIS PROBLEM.

       NHTSA ID Number: 11204814
       NHTSA Posting Date: Mar. 2, 2019

       ON THE NIGHT OF MARCH 2, 2019 I WAS DRIVING AT ABOUT 50
       MPH ON A STATE HIGHWAY WHEN I SUDDENLY, WITHOUT
       WARNING, LOST PROPULSION. A NOTE CAME ON THE DASH
       INDICATING THAT I NEEDED TO PULL OVER AND PUT THE CAR
       INTO PARK. HAPPILY THERE WAS NO TRAFFIC SO THAT I WAS
       ABLE TO DO SO WITHOUT AN ACCIDENT. I WAS UNABLE TO
       RESTART THE CAR AND PUT IT INTO DRIVE AFTER THAT, SO I
       CALLED A TOW TRUCK. IT WAS VERY COLD WAITING FOR THE
       TOW TRUCK AS THE CAR HAD NO HEAT. THE CAR REPORTED
       APPROXIMATELY 50% BATTERY CAPACITY THE ENTIRE TIME.
       A SUDDEN UNEXPECTED LOSS OF PROPULSION IS A
       DANGEROUS EVENT. THE CAR HAD ONLY 11,000 MILES ON IT.
       AFTER SITTING FOR SOME TIME, THE CAR HAS 'FIXED' ITSELF.
       HOWEVER, THIS WILL PROBABLY HAPPEN AGAIN. I HAVE
       BROUGHT IT TO A CERTIFIED CHEVROLET SERVICE CENTER
       AND CALLED CHEVROLET TO REPORT THE ISSUE. BECAUSE
       THE PROBLEM IS INTERMITTENT, THEY ARE UNABLE TO
       DIAGNOSE THE PROBLEM.

 No. 2:20-13256-TGB-CI                    69           CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.365 Filed 07/19/21 Page 70 of 260




       NHTSA ID Number: 11243074
       NHTSA Posting Date: Aug. 8, 2019

       MY 2017 CHEVY BOLT LOST PROPULSION WHILE IN MOTION ON
       CITY STREETS IN LOS ANGELES IN TRAFFIC WITHOUT
       WARNING FROM EITHER ON STAR OR THE VEHICLE. THE
       BATTERY INDICATED APPROXIMATELY AN 60% CHARGE.

       NHTSA ID Number: 11218778
       NHTSA Posting Date: June 9, 2019

       ON SATURDAY JUNE 1, 2019 I WAS DRIVING DOWN THE
       FREEWAY AT APPROXIMATELY 65MPH. AS I PULLED OFF THE
       FREEWAY ONTO A SIDE ROAD, THE "LOW PROPULSION" LIGHT
       CAME ON. I IMMEDIATELY LOST ALL PROPULSION AND
       COASTED INTO A PARKING LOT. I HAD THE CAR TOWED TO
       THE CHEVY DEALER. THE TECHNICIAN WAS ABLE TO START
       THE CAR ON MONDAY BUT AS HE DROVE IT INTO THE
       GARAGE, THE SAME THING HAPPENED, SUDDEN LOSS OF
       COMPULSION. THE DEALER DIAGNOSED MY CAR WITH
       CHEVROLET ENGINEERING AND HAD TO ORDER A
       TRANSMISSION, POWER HARNESS AND A 3RD MAJOR PART.
       THE SERVICE PERSON SAID THIS HAD HAPPENED TO SEVERAL
       OTHER 2019 BOLTS. THIS SUDDEN LOSS OF PROPULSION WAS A
       DANGEROUS SITUATION AND COULD HAVE BEEN MUCH
       WORSE HAD WE LOST PROPULSION ON THE FREEWAY, JUST 5
       MINUTES BEFORE WE EXITED THE FREEWAY.

       NHTSA ID Number: 11268291
       NHTSA Posting Date: Sept. 19, 2019

       VEHICLE WAS DOING HIGHWAY SPEEDS ON INTERSTATE 81 IN
       PENNSYLVANIA IN THE LEFT LANE. SUDDENLY, THE VEHICLE
       MADE A LOUD THUD, FOLLOWED BY RAPID DECELERATION.
       MANAGED TO BARELY MAKE IT TO THE RIGHT SHOULDER,
       AND AT THAT POINT THE VEHICLE PUT ITSELF INTO PARK AND
       REFUSED TO SHIFT INTO DRIVE OR REVERSE. WARNING
       MESSAGES AND INDICATORS LIT UP ON THE DASHBOARD, AND
       AN ONSTAR NOTIFICATION EMAIL WAS RECEIVED ON MY
       PHONE. WAS FORTUNATE TO MAKE IT TO THE SHOULDER,

 No. 2:20-13256-TGB-CI                    70           CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.366 Filed 07/19/21 Page 71 of 260




       OTHERWISE THE VEHICLE WOULD HAVE BEEN STRANDED IN
       THE MIDDLE OF THE HIGHWAY WITH NO WAY TO MOVE IT OFF
       THE ACTIVE ROADWAY.

       NHTSA ID Number: 11329136
       NHTSA Posting Date: June 15, 2020

       VEHICLE UNEXPECTEDLY & WITHOUT WARNING LOST POWER
       WHILE TRAVELING ON HIGHWAY. VEHICLE WAS UNABLE TO
       ACCELERATE AND ALL POWER FROM THE HIGH VOLTAGE
       SYSTEM WAS LOST.

       NHTSA ID Number: 11363890
       NHTSA Posting Date: Oct. 8, 2020

       I WAS DRIVING MY CHEVY BOLT AT APPROXIMATELY 40-45
       MPH WHEN IT WAS AT ABOUT 50% CHARGE CAPACITY WHEN
       ALL OF A SUDDEN THE CAR SHARPLY DECELERATED AND
       WARNING LIGHTS CAME ON SAYING THE CHARGE WAS DOWN
       TO 0 AND THAT IT NEEDED TO BE RECHARGED IMMEDIATELY.
       I PULLED OVER TO THE SIDE OF THE ROAD AND CALLED FOR
       HELP. THERE'S NO WAY THE CAR SHOULD HAVE LOST 50% OF
       IT'S CHARGE OUT OF NOWHERE LIKE THAT. I WAS NOT ABLE
       TO RESTART THE CAR OR REGAIN POWER. IT HAS TO BE
       TOWED TO THE DEALER.
       242. Below are examples of consumer complaints submitted to NHTSA

regarding fires from the Class Vehicles. Each of these complaints cites fire or smoke

coming from the Class Vehicles while or shortly after being charged71:

       NHTSA ID Number: 11365622
       NHTSA Posting Date: Oct. 21, 2020

       I BROUGHT THE CAR TO THE DEALER ON 2 SEPARATE
       OCCASIONS WITH CONCERNS OF A FAULTY BATTERY. THE

71
  NHTSA Complaint Database for 2017 Chevrolet Bolt, (last visited July 18,
 2021);NHTSA Complaint Database for 2018 Chevrolet Bolt, (last visited July 18,
 2021); NHTSA Complaint Database for 2019 Chevrolet Bolt, (last visited July 18,
 2021).
 No. 2:20-13256-TGB-CI                     71               CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.367 Filed 07/19/21 Page 72 of 260




       BATTERY SUDDENLY STOPPED CHARGING FULLY. HOWEVER, I
       WAS TOLD BY THE DEALER TWICE THAT THE BATTERY WAS
       FUNCTIONING PROPERLY AND THERE WAS NOTHING THEY
       COULD DO. I OPENED A CLAIM WITH GM REGARDING THIS
       INCIDENT, ASKING THEM TO REPLACE THE BATTERY, SINCE IT
       WAS STILL UNDER WARRANTY, AND THERE WAS CLEARLY AN
       ISSUE. AFTER MONTHS OF BACK-AND-FORTH, GM CLOSED MY
       CASE STATING IT WAS NORMAL DEPRECIATION OF THE
       BATTERY. ONE WEEK AFTER THEY CLOSED MY CASE, THE
       BATTERY SPONTANEOUSLY CAUGHT FIRE WHILE
       CHARGING IN MY GARAGE OVERNIGHT. IT TOTALED 2
       VEHICLES, CHARRED EVERYTHING IN MY GARAGE, AND
       CAUSED SUCH SEVERE SMOKE DAMAGE THAT ALMOST
       EVERYTHING IN MY HOME WAS A TOTAL LOSS. THE FIRE
       DEPARTMENT DETERMINED THE FIRE ORIGINATED FROM THE
       TRUNK AREA, WHERE THE BATTERY IS. MY FAMILY IS
       DISPLACED WHILE REPAIRS ARE BEING DONE TO MY HOME,
       AT A TUNE OF APPROXIMATELY $200,000 AT THIS POINT. WE
       LOST APPROXIMATELY $105,000 IN CONTENTS, AS WELL AS
       THE 2 TOTALED VEHICLES ($75,000).


       NHTSA ID Number: 11372429
       NHTSA Posting Date: Oct. 30, 2020

       IN THE EARLY MORNING HOURS OF OCTOBER 21ST, AROUND
       3AM, WE WERE WOKEN UP BY SMOKE/FIRE ALARMS. WE
       STARTED RUNNING AROUND OUR HOME TO IDENTIFY THE
       CAUSE OF THE ALARM. AFTER ABOUT 5 MINUTES OF
       SEARCHING INSIDE THE HOME AND FINDING NOTHING, WE
       REALIZED THAT THERE WAS SOME SMELL OF SMOKE COMING
       FROM THE GARAGE AND WHEN THE MUDROOM DOOR WHICH
       LEADS TO THE GARAGE WAS OPENED, WE FOUND THAT THE
       CHEVY BOLT WAS ON FIRE AND THERE WAS LOT OF SMOKE
       IN THE GARAGE. THE CHEVY BOLT WAS
       PARKED/STATIONARY IN DOOR 3 SECTION OF THE GARAGE
       AND OUR OTHER CAR WAS PARKED IN DOOR 1 SECTION OF
       THE GARAGE. THE DOOR 2 SECTION OF THE GARAGE WAS
       EMPTY AT THE TIME OF THE INCIDENT. WITH CHEVY BOLT ON
       FIRE, WE SAW THAT THE DOOR 3 SECTION OF THE GARAGE
       WAS ENGULFED IN FLAMES AND FILLED WITH SMOKE. WE
       TRIED TO USE THE FIRE EXTINGUISHER TO PUT-OFF THE FIRE
 No. 2:20-13256-TGB-CI                     72          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.368 Filed 07/19/21 Page 73 of 260




       BUT COULD NOT CONTAIN THE SPREAD OF THE FIRE. THE
       CHEVY BOLT WAS KEPT FOR CHARGING OVERNIGHT, AS HAS
       BEEN THE GENERAL PRACTICE THAT WE HAVE BEEN
       FOLLOWING FOR AROUND 2 YEARS. WE CALLED 911 AS SOON
       AS WE SAW THE GARAGE IN FLAMES AND FIRE ENGINES
       ARRIVED WITHIN 15 MINUTES BUT THE FIRE HAD SPREAD
       WIDELY AND CAUSED RAMPANT DAMAGES TO THE ENTIRE
       GARAGE INCLUDING THE OTHER CAR, BEDROOM ON THE TOP
       OF THE GARAGE IN THE SECOND FLOOR AND THE BEDROOM
       ADJOINING THE GARAGE IN THE FIRST FLOOR. WHILE ALL THE
       OCCUPANTS OF THE HOME GOT OUT WITHIN AROUND 8
       MINUTES OF HEARING THE FIRE ALARM, THE FIRE AND
       HEAT/SMOKE SPREAD QUICKLY TO WASHER/DRYER SECTION,
       EAT IN DINING, KITCHEN, FAMILY ROOM AND FORMAL DINING
       ROOM. THE OTHER SECTIONS OF THE HOME INCLUDING THE
       FOYER, OFFICE ROOM, SUN ROOM AND ALL OF THE
       BEDROOMS UPSTAIRS WERE QUICKLY FILLED BY SMOKE AND
       SOOT. THE HEAT INSIDE THE HOME WAS SO MUCH THAT ONE
       CAN LITERALLY SEE THE FRAMING STUDS. THE TOWNSHIP
       FIRE AND POLICE DEPARTMENT ARRIVED PROMPTLY ON THE
       SCENE AND HAVE BEEN DILIGENTLY FOLLOWING UP ON THE
       INVESTIGATION.


       NHTSA ID Number: 11364692
       NHTSA Posting Date: Oct. 16, 2020
       CHEVY BOLT FINISHED CHANGING AND THEN STARTED TO
       SMOKE FROM UNDER THE CAR. THE SOUND OF POPPING
       NOISES WERE HEARD AND THEN 10 MINUTES LATER THE CAR
       WAS ENGULFED IN FLAMES. THE CARS BATTERY PACK
       STARTING POPPING THEN EXPLODED IN FLAMES.


       NHTSA ID Number: 11374956
       NHTSA Posting Date: Nov. 17, 2020

       2017 BOLT EV WAS PARKED NOSE INTO GARAGE PLUGGED
       INTO WALL CHARGER CHARGING UNATTENDED WITH MY
       PHONE SET TO ALERT ME WHEN ESTIMATED TO BE FULLY
       CHARGED. WHEN I CAME OUT OF THE HOUSE TO UNPLUG
       CHARGER THERE WAS FIRE VISIBLE UNDER BACK SEAT IN
 No. 2:20-13256-TGB-CI                     73          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.369 Filed 07/19/21 Page 74 of 260




       PASSENGER COMPARTMENT OF VEHICLE. CALLED 911 AND BY
       THE TIME POLICE AND FIRE RESPONDED WITHIN A FEW
       MINUTES ENTIRE BATTERY UNDER VEHICLE ENGULFED
       CAR IN FLAMES CAUSING GARAGE FIRE WHICH DESTROYED
       GARAGE AND ALL IT CONTENTS.JUST LEARNED FROM CARFAX
       THAT GM ISSUED RECALL NOVEMBER 15 FOR POTENTIAL
       BATTERY FIRES WHEN AT OR NEAR FULL CHARGE.


       NHTSA ID Number: 11339878
       NHTSA Posting Date: July 17, 2020

       MY 2019 CHEVY BOLT WAS FULLY CHARGED AND DRIVEN FOR
       12 MILES TO OUR DESTINATION, A TOWNHOUSE
       DEVELOPMENT WITH PRIVATE OUTDOOR OPEN PARKING. WE
       ARRIVED AROUND 7:30PM, PARKED IT AND TURNED IT OFF. 20
       MINS LATER A NEIGHBOR RANG OUR DOORBELL BECAUSE
       THERE WAS 20 FOOT HIGH HEAVY WHITE/GRAY SMOKE CLOUD
       COMING OUT THE BACK OF THE CAR. I CALLED 911 AND
       FIREFIGHTERS DOUSED THE CAR WITH WATER FOR AN HOUR
       AFTER SMASHING THE REAR WINDOW TO GET ACCESS TO THE
       SMOKING AREA.THEY LEFT, LESS THAN AN HOUR LATER I
       CALLED 911 AGAIN B/C THE SMOKE RESTARTED. SMOLDERING
       WAS SO HOT IT PARTLY BURNED THE BACKSEAT. ONCE THE
       CAR WAS COOL ENOUGH IT WAS TOWED TO THE DEALERSHIP
       WHERE IT WAS ORIGINALLY PURCHASED. THERE IT BEGAN TO
       SMOKE AGAIN. 911 WAS CALLED AND FIREFIGHTERS PUT OUT
       THE SMOKE ONCE AGAIN. THIS TIME THE SMOKE WAS SMALL
       AND STARTED ON THE AREA WHERE THE BACKSEAT WAS
       PREVIOUSLY LOCATED; MINUTES LATER THE SAME HEAVY
       SMOKE CAME OUT FAST FROM UNDERNEATH THE FRONT
       PASSENGER SIDE. THE POLICE WERE THERE TO WITNESS THAT
       INCIDENT. IT WAS AROUND MIDNIGHT THEN.

       3 SPONTANEOUS COMBUSTIONS IN 4 HOURS; DOOR CAMERA
       VIDEOS DIDN’T PICK UP MOVEMENT BETWEEN OUR ARRIVAL
       AND THE NEIGHBOR RINGING THE BELL; ONSTAR REPORTS
       DON’T SHOW ANYTHING ELECTRICALLY WRONG WITH THE
       CAR; NO ALTERATIONS HAD BEEN MADE TO IT; AND THE
       DASHBOARD DIDN’T SHOW ANY WARNINGS DURING THAT
       ONE LAST TRIP. BASED ON THE ABOVE, I BELIEVE THE

 No. 2:20-13256-TGB-CI                     74          CONSOLIDATED CLASS ACTION
                                                       COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.370 Filed 07/19/21 Page 75 of 260




       PROBLEM WAS A HIGH VOLTAGE BATTERY RUNAWAY
       THERMAL EVENT.
       EVEN THOUGH THE CAR IS STILL UNDER GM’S WARRANTY,
       THEY REFUSE TO INVESTIGATE BECAUSE WE CALLED OUR
       INSURANCE FIRST INSTEAD OF GM (PER GM’S PRODUCT
       ASSISTANCE CLAIM TEAM). THE CAR IS CURRENTLY AT AIIA
       AND GM COULD GO INVESTIGATE. BUT THEY WON’T. HOW
       MANY OTHER BOLTS ARE SPONTANEOUSLY COMBUSTING
       AND PEOPLE GETTING HURT? HOW MANY WILL IT TAKE FOR
       GM TO CARE?

       243. The first complaint of spontaneous fire from the Class Vehicles was

submitted to NHTSA on July 8, 2019:

       NHTSA ID Number: 11230072
       NHTSA Posting Date: July 8, 2019

       ON MARCH 17, 2019 AT APPROXIMATELY 3:45P.M., WE PARKED
       THE BOLT IN THE DRIVEWAY OF OUR HOME. WE EXITED THE
       BOLT AND PLUGGED IT INTO OUR JUICEBOX (LEVEL 2)
       CHARGER AS USUAL. AT APPROXIMATELY 5:00 PM, WE WERE
       ALERTED THAT THE BOLT WAS ON FIRE. WE DISCOVERED
       SMOKE BILLOWING OUT OF THE REAR OF THE BOLT AND THE
       BOLT APPARENTLY COMBUSTING FROM WITHIN IN THE AREA
       OF THE BATTERY CELLS. THE FIRE DEPARTMENT WAS
       CONTACTED AND TOOK APPROXIMATELY 3 HOURS TO
       CONTROL THE FIRE AND SMOKE. THE FIRE DEPARTMENT
       EVACUATED US, OUR DOWNSTAIRS NEIGHBORS, AND BOTH
       UNITS OF THE HOME NEXT DOOR DURING THE FIRE. THE
       FUMES FROM THE BURNING MATERIALS WAS SO THICK AND
       NOXIOUS IT PERMEATED OUR HOME, REQUIRING
       PROFESSIONAL CLEANING. WE EXPERIENCED HEADACHES
       FOLLOWING CONTACT WITH THE SMOKE. THE BOLT IS A
       TOTAL LOSS. IT TOOK CHEVY A FEW DAYS TO RESPOND TO
       OUR CLAIM. EVENTUALLY CHEVY SENT TWO ENGINEERS
       FROM DETROIT TO OUR DRIVEWAY TO INSPECT THE JUICE
       BOX. CHEVY PURCHASED THE CAR FROM THE INSURANCE
       COMPANY.


 No. 2:20-13256-TGB-CI                    75              CONSOLIDATED CLASS ACTION
                                                          COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.371 Filed 07/19/21 Page 76 of 260




       244. GM was also on notice of the serious problems with the Defective Battery

because consumers presented vehicles (or records of destroyed vehicles) for warranty

claims through GM authorized dealers. GM reviews this information and makes

warranty determinations.

       245. Despite evidence of fires resulting from charging the Bolt’s batteries to

100%—and despite GM’s apparent purchase of an affected vehicle for investigative

purposes and knowledge of the fires—a GM engineer gave an interview months after

the first NHTSA complaints, saying that “[w]e engineered the battery system so that

you can charge to 100% and maximize range. If you want maximum range, charge to

100%.”72 GM actually encouraged Chevy Bolt owners and lessees to “top off your

battery as much or as little as you like.”73

       246. As the numerous NHTSA complaints show, and GM has admitted via its

public statements about the recalls, this is untrue. The Defective Battery is at risk of

catching fire at full or near full charge unless the Class Vehicles are modified to deplete

full battery capacity by at least 10%, reducing the vehicle range well below the

advertised 238-mile range that consumers were promised when they purchased or leased

the Class Vehicles.




72
   Steve Birkett, 3 Takeaways from GM's Q&A with a Chevy Bolt EV Battery Expert,
  TORQUENEWS (Oct. 31, 2019) [hereinafter Exhibit YY], https://www.torquenews.com/
  7893/3-takeaways-qa-chevy-bolt-ev-battery-expert (last visited July 17, 2021).
73
   See Exhibit AA.
 No. 2:20-13256-TGB-CI                         76              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.372 Filed 07/19/21 Page 77 of 260




       247. The reduced range produced by the software change increases the “range

anxiety” that many EV drivers already have: the fear that their vehicle will not have

sufficient battery capacity to safely get them from point A to point B.74 The software

change also requires Plaintiffs and Class Members to spend more time charging their

Bolt EVs, and imposes additional expense and inconvenience for maintenance and

potentially for using other vehicles to reach destinations that would be accessible if the

Bolt’s range had not been significantly reduced.

       248. On information and belief, GM is aware of similar incidents involving Bolt

vehicles that postdate those included in the recalls to date, including later 2019 and 2020

production vehicles. These vehicles may be equipped with a different and newer battery

pack, but they also appear to suffer from a similar and potentially dangerous defect.

C.     The Proposed Recalls are Insufficient to Remedy the Harm to Class Vehicle
       Owners and Lessees
       249. On November 13, 2020, more than a year after the first known incident of

fire in the Class Vehicles, and more than four years after GM began manufacturing and

distributing Class Vehicles, GM announced its intent to recall over 50,000 vehicles with

high voltage batteries that “may pose a risk of fire when charged to full, or very close to

full, capacity.”75 GM informed its authorized retailers of its intent to recall 68,667

Chevy Bolt EV vehicles. Instead of completely recalling the Class Vehicles to replace


74
   See Allen Brooks, EV “Range Anxiety”: Real World Issues, MASTERRESOURCE (July
  10, 2017) [hereinafter Exhibit ZZ], https://www.masterresource.org/electric-
  vehicles/ev-batteries/ (last visited July 18, 2021).
75
   See Exhibit A.
 No. 2:20-13256-TGB-CI                       77                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.373 Filed 07/19/21 Page 78 of 260




the dangerous batteries, or buying them back to prevent future incidents, GM’s recall

initially proposed an “interim remedy” for Class Vehicles that would limit the battery

capacity of the Vehicles to 90% by reprogramming the hybrid propulsion control

module76:




         250. GM mailed recall notices to Bolt owners and lessees in November 2020.

Below is a copy of a follow-up notice received by Plaintiffs.




76
     See Exhibit A.
 No. 2:20-13256-TGB-CI                     78               CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.374 Filed 07/19/21 Page 79 of 260




       251. GM also emailed a notice entitled “Important safety information regarding

your Chevrolet Bolt EV” to Bolt owners and lessees in November 2020:




 No. 2:20-13256-TGB-CI                    79              CONSOLIDATED CLASS ACTION
                                                          COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.375 Filed 07/19/21 Page 80 of 260




       252. GM notified consumers that dealerships would offer a software update to

implement the interim remedy on November 17, 2020, and also instructed consumers

how to reduce the vehicle change settings themselves in order to limit the charging

capacity.77 GM also instructed consumers not to park their vehicles in their garages or

carports until after they had implemented the software changes:


77
  See E-mail from Steve Hill, U.S. Vice President, Chevrolet, to 2017 Bolt Owners
 (Nov. 2020) [hereinafter Exhibit AAA], https://static.nhtsa.gov/odi/rcl/2020/RMISC-
 20V701-4450.pdf (last visited July 17, 2021)
 No. 2:20-13256-TGB-CI                      80              CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.376 Filed 07/19/21 Page 81 of 260




       253. Because the relationship between a lithium ion battery’s state of charge and

its output voltage is not linear, decreasing the state of charge by 10%, as GM’s recall

did, does not reduce the output voltage by exactly 10%.78 “Therefore, the available

energy after the software update is less than 90% of the available energy before the

software update. The mileage [of the Class Vehicles has been] reduced by more than

10%, making customers charge the [Vehicles] more frequently and increase[ing] the

range anxiety.”79




78
   Ryan Aalund, et al., Understanding the Non-Collision Related Battery Safety Risks in
  Electric Vehicles a Case Study in Electric Vehicle Recalls and the LG Chem Battery, 9
  IEEE ACCESS 89527, 89530 (2021) [hereinafter Exhibit BBB].
79
   Id.
 No. 2:20-13256-TGB-CI                      81               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.377 Filed 07/19/21 Page 82 of 260




       254. Thus, this “fix” leaves consumers with a vehicle with considerably less

range than advertised—an issue that Class Vehicle owners and lessees quickly raised

via NHTSA complaints. Examples of such complaints are below80:

       NHTSA ID Number: 11376229
       NHTSA Posting Date: Nov. 25, 2020

       TODAY I RECEIVED RECALL NOTIFICATION GM N202311730
       ABOUT DEFECTIVE BATTERIES THAT CAN CAUSE A FIRE WHEN
       CHARGED TO 100%. GM’S SOLUTION IS TO CHANGE SOFTWARE
       TO LIMIT MY VEHICLE’S CHARGE TO 90%. THIS IS NOT A
       SOLUTION. IT IS A BAND AID. THE BATTERIES ARE DEFECTIVE
       AND SHOULD BE REPLACED. WHY SHOULD I SUFFER THE
       CONSEQUENCE OF THIS AND HAVE TO DEAL WITH REDUCED
       VEHICLE RANGE AND MORE FREQUENT CHARGING. IF THE
       BATTERIES ARE A FIRE HAZARD, THEY SHOULD BE REPLACED
       WITH SAFE BATTERIES AT NO-COST TO THE OWNER.

       NHTSA ID Number: 11376136
       NHTSA Posting Date: Nov. 24, 2020

       GM RECALL DUE TO BATTERY FIRES AFFECTS THIS CAR. THE
       RECALL SOLUTION TO SIMPLY LIMIT MY DRIVING TO 90% OF
       THE RANGE IS ABHORRENT. MY CAR IS NOW LESS THAN 90%
       EFFECTIVE--THERE ARE DESTINATIONS I CAN NO LONGER
       REACH IN A SINGLE CHARGE, AND RECHARGING IS NOWHERE
       NEAR AS FAST OR UBIQUITOUS AS GAS. GM NEEDS A
       SOLUTION THAT RESTORES THE FULL DISTANCE ABILITY OF
       THIS CAR, OTHERWISE IT'S OUTRIGHT FRAUD.

       255. GM’s interim remedy not only substantially limits the range of Class

Vehicles but has failed to prevent at least one battery fire. For example, one 2018 Chevy

Bolt owner had the interim remedy applied to his vehicle on March 25, 2021.81 On May


80
  NHTSA Complaint Database for 2017 Chevrolet Bolt (last visited Dec. 10, 2020).
81
  Sean Graham, Exclusive: The latest Chevy Bolt fire reveals troubling pattern that
 owners should be aware of, ELECTREK (May 7, 2021) [hereinafter Exhibit CCC],
 No. 2:20-13256-TGB-CI                     82               CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.378 Filed 07/19/21 Page 83 of 260




1, 2021, his vehicle experienced a battery fire at approximately 11:00 am while his car

was parked inside the garage of his home, resulting in an estimated $235,000 worth of

damage to his vehicle and property.82 The vehicle was not charging at the time, and

prior to the battery fire it was “rarely used” and “[t]he owner did not charge to full

often, if ever.”83

       256. On April 29, 2021, GM announced a purported permanent “remedy” for

the Defective Batteries in the Class Vehicles (hereinafter the “recall fix”). GM’s remedy

consists of a GM dealer tool to “identify potential battery anomalies and replace battery

module assemblies as necessary” coupled with the installation of “advanced onboard

diagnostic software into these [Class] vehicles that … has the ability to detect potential

issues related to changes in battery module performance before problems can

develop”84:




  https://electrek.co/2021/05/07/exclusive-the-latest-chevy-bolt-fire-reveals-troubling-
  pattern-that-owners-should-be-aware-of/ (last visited July 18, 2021).
82
   Id.
83
   Id.
84
   See Bolt EV Recall, CHEVROLET [hereinafter Exhibit DDD], https://my.chevrolet.com/
  how-to-support/safety/boltevrecall (last visited July 17, 2021).
 No. 2:20-13256-TGB-CI                       83               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.379 Filed 07/19/21 Page 84 of 260




       257. The new diagnostic software is “supposed to monitor the [battery] cells for

voltage variations much more closely and often than before. The idea is to proactively

look for the conditions or indications that could lead to a fire. This way they can either

avoid them, or get the battery replaced before a fire occurs.”85 If the new software

detects an abnormality, it advises the operator to take the vehicle in for a battery swap.

This amounts to an admission that the existing software was completely inadequate to




85
  Sean Graham, Chevy Bolt EV catches on fire after receiving both of GM’s ‘software
 fixes,’ ELECTREK (Jul. 8, 2021) [hereinafter Exhibit EEE], https://electrek.co/2021/
 07/08/chevy-bolt-ev-catches-on-fire-after-receiving-both-of-gm-software-fixes/ (last
 visited July 17, 2021).
 No. 2:20-13256-TGB-CI                       84               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.380 Filed 07/19/21 Page 85 of 260




prevent the manifestation of the battery defect. But this recall has not solved the

problem, as fires continue to occur.

           258. In addition, the software “also monitors the battery after the charge

completes to look for abnormalities” and “if the car detects a ‘thermal runaway’ event

(aka impending fire), it will blare the horn and flash the lights.”86 Crucially, like GM’s

interim remedy, the most recent recall fix does not cure the Defective Battery in the

Class Vehicles: rather, it alerts operators of the Class Vehicles that a battery fire may

still occur or is occurring.

           259. The warning does nothing to prevent a runaway event, and in practical

terms it is next to worthless as a warning of an impending fire: when such a runaway

event occurs, a vehicle occupant—or an occupant of a nearby structure—may have only

seconds before a catastrophic fire breaks out. In short, by the time the software detects

that a runaway event is underway, the event is underway and a fire—notoriously

difficult to extinguish in lithium-ion batteries—is, if not already ignited, inevitable

within seconds.

           260. Like the interim remedy, GM’s most recent “fix” does not prevent battery

fires. On July 1, 2021, Tim Briglin, a Vermont state legislator and owner of a 2019

Chevy Bolt, experienced a battery fire despite having GM’s new diagnostic software

installed on June 9, 2021.




86
     Id.
 No. 2:20-13256-TGB-CI                          85               CONSOLIDATED CLASS ACTION
                                                                 COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.381 Filed 07/19/21 Page 86 of 260




           261. Prior to receiving the purportedly permanent recall fix, Briglin followed

GM’s instructions and limited the charge of his vehicle to 80% capacity and reported no

other issues with his vehicle. At the time he received the recall fix his vehicle had only

38,264 miles on the odometer. After receiving the recall fix, he resumed charging his

battery to 100% (post-recall, likely only 90%, at most, of the advertised capacity), as

instructed by GM.

           262. The morning of the fire, Briglin was awake and briefly heard “what could

only be described as a very loud sucking noise.”87 He went outside to find smoke

billowing from the rear of his vehicle. Within ten minutes his vehicle “burst into

flames.”88

           263. As an elected official, Briglin has advocated and supported electric

vehicles for years but is rightfully concerned by his experience, stating: “My primary


87
     Id.
88
     Id.
 No. 2:20-13256-TGB-CI                         86               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.382 Filed 07/19/21 Page 87 of 260




concern is for the safety of my constituents. I have dozens of them who drive Bolts, and

I’ve probably heard from more than a dozen of them who are concerned. I’m not sure

what to tell them, I’m worried for their safety.”89

       264. Since July 1, 2021, at least two more vehicles have spontaneously caught

fire after receiving the newest “fix.” On July 14, 2021, GM released a new

recommendation to Plaintiffs and Class Members: park the vehicles outside, “away

from homes and other structures,” immediately after charging, and do not charge the

vehicles overnight.90 GM recommends this regardless of whether the vehicle has had

the interim or final recall remedy completed.91

       265. GM has been aware of the Defective Battery in the Class Vehicles since at

least July 2019, when it received the first complaint of a spontaneous fire when charging

a Chevy Bolt and when GM purchased the vehicle at issue, purportedly to determine the

cause of the fire. But GM knew or should have known of the risk long before that—

before putting the Class Vehicles on sale in the first place. For more than a year after the

first fire, GM operated with a cynical “business-as-usual” attitude, going so far as to

reiterate to Class Members that they could and should charge their Vehicles to 100%,92

before opening a formal investigation into the fires in August 2020.93 After opening this

investigation, it took months for GM to communicate to Plaintiff and Class Members


89
   Id.
90
   See Exhibit B.
91
   Id.
92
   See Exhibit YY.
93
   See Exhibit A.
 No. 2:20-13256-TGB-CI                       87               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.383 Filed 07/19/21 Page 88 of 260




that the danger from the Class Vehicles was so high that the Vehicles should be parked

outside.

        266. There is no justifiable reason for this delay, particularly since GM has still

done little more than warn consumers not to park their vehicles inside their garage lest

the Defective Battery burn their home down. There is a possible financial motive,

though: the delay allowed GM to continue selling its remaining inventory of Class

Vehicles before switching over to a new battery design in advance of the 2020 model

year.

        267. Despite knowledge of the fires no later than the summer of 2019, GM has

sold and leased, and continues to sell and lease, Class Vehicles with the knowledge that

they contain defective and dangerous batteries that pose a risk to consumers. Instead,

GM first proposed a “fix” that resulted in reduced vehicle range and the need for more

frequent charging by Class Vehicle owners and lessees, and that has been shown to be

ineffective. “GM said it understands owners could be upset about their cars not being

fully functional,” it will only “address complaints on a case-by-case basis.”94 GM next

purported to complete the recall by identifying battery anomalies and install advanced

onboard diagnostic software to detect potential issues; however, that recall has again

been shown to be ineffective, and GM continues to recommend that Plaintiffs and Class



94
  Tom Krisher, GM recalling nearly 69K Bolt electric cars due to fire risk, ABC NEWS
 (Nov. 13, 2020) [hereinafter Exhibit FFF], https://abcnews.go.com/Technology/wire
 Story/gm-recalling-69k-bolt-electric-cars-due-fire-74194714 (last visited July 18,
 2021).
 No. 2:20-13256-TGB-CI                        88               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.384 Filed 07/19/21 Page 89 of 260




Members park their vehicles outdoors and not charge the vehicles overnight. Plaintiffs

are not aware of GM having addressed owner complaints other than by recommending

limiting the Battery’s charging capacity.

       268. Upon information and belief, GM has not agreed to replace the defective

Batteries or provide any other remedial measures that will provide Plaintiffs and Class

Members with a permanent remedy for the Battery Defect and restore the EPA-

estimated driving range of 238 miles on a full charge.

       269. While GM has said since November 2020 in public forums and to Bolt

owners and lessees that it was looking to introduce a more permanent fix, GM waited

until April 29, 2021 to announce a remedy that, as of this filing, has already been shown

to be deficient.

       270. More frequent charging is a significant issue for owners of EVs like the

Bolt, because charging an EV battery takes much longer than simply refilling the fuel

tank in an internal-combustion vehicle. This is why range is such a significant point of

emphasis in EV advertising and such an important part of the bargain consumers strike

when they choose to buy one EV over another. GM’s ineffective remedies to date

provide no assurances to consumers that such individuals are able to charge their

vehicles to 100% capacity and are protected from a potentially deadly battery fire.

       271. Further, GM’s newest recommendations make charging even more difficult

for Plaintiffs and Class Members, many of whom rely upon reduced energy prices at

night to charge their vehicles overnight. Plaintiffs and Class Members must now oversee

 No. 2:20-13256-TGB-CI                      89               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.385 Filed 07/19/21 Page 90 of 260




their vehicle while it charges and are afraid to use the charging stations that they have

paid to install in their houses for fear of fire.

       272. Had GM disclosed the defect to Class Members, reasonable consumers

would have been aware of it. Instead, Defendant remained silent until more than a year

after the first incident of a Bolt catching fire while charging.

       273. GM’s knowledge of the Battery Defect, and its subsequent inaction, has

resulted in harm to Plaintiff and Class Members.

D.     GM’s Express and Implied Warranties

       274. For each Class Vehicle sold by GM, an express written warranty was

issued which covered the vehicle, including but not limited to, the battery, and GM

warranted the vehicle to be free of defects in materials and workmanship at the time of

purchase or lease.

       275. Pursuant to its express and written warranties, GM warranted the Class

Vehicles’ high voltage battery pack to be free of defects in design, materials, and

workmanship and that repairs and other adjustments would be made by authorized

dealers, without charge, to correct defects in materials or workmanship which occurred

during the first 8 years or 100,000 miles, whichever came first.

                         V.    CLASS ACTION ALLEGATIONS

       276. Plaintiffs bring this action as a class action under Rule 23 of the Federal

Rules of Civil Procedure, on behalf of a proposed nationwide class (the “Class”),

defined as:

 No. 2:20-13256-TGB-CI                          90             CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.386 Filed 07/19/21 Page 91 of 260




       Any person in the United States who purchased or leased, other than for
       resale, a Class Vehicle.
       277. Class Vehicles are defined as follows:

       2017, 2018, and 2019 model year Chevrolet Bolt.
       278. In addition, state subclasses are defined as follows:

       Arizona Subclass: All persons in the state of Arizona who bought or
       leased, other than for resale, a Class Vehicle.

       California Subclass: All persons in the state of California who bought or
       leased, other than for resale, a Class Vehicle.
       Florida Subclass: All persons in the state of Florida who bought or leased,
       other than for resale, a Class Vehicle.

       Illinois Subclass: All persons in the state of Illinois who bought or leased,
       other than for resale, a Class Vehicle.

       Kansas Subclass: All persons in the state of Kansas who bought or leased,
       other than for resale, a Class Vehicle.

       Massachusetts Subclass: All persons in the state of Massachusetts who
       bought or leased, other than for resale, a Class Vehicle.

       New York Subclass: All persons in the state of New York who bought or
       leased, other than for resale, a Class Vehicle.

       Oregon Subclass: All persons in the state of Oregon who bought or leased,
       other than for resale, a Class Vehicle.

       Texas Subclass: All persons in the state of Texas who bought or leased,
       other than for resale, a Class Vehicle.

       Washington Subclass: All persons in the state of Washington who bought
       or leased, other than for resale, a Class Vehicle.
       Wisconsin Subclass: All persons in the state of Wisconsin who bought or
       leased, other than for resale, a Class Vehicle.

       279. The Class and these Subclasses satisfy the prerequisites of Federal Rule of

Civil Procedure 23(a) and the requirements of Rule 23(b)(3).
 No. 2:20-13256-TGB-CI                       91               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.387 Filed 07/19/21 Page 92 of 260




       280. Numerosity and Ascertainability: Plaintiffs do not know the exact size of

the Class or identity of the Class Members, since such information is the exclusive

control of Defendant. Nevertheless, the Class encompasses tens of thousands of

individuals dispersed throughout the United States. The number of Class Members is so

numerous that joinder of all Class Members is impracticable. The names, addresses, and

phone numbers of Class Members are identifiable through documents maintained by

Defendant.

       281. Commonality and Predominance: This action involves common

questions of law and fact which predominate over any question solely affecting

individual Class Members. These common questions include:

             i.   whether Defendant engaged in the conduct alleged herein;

            ii.   whether Defendant had knowledge of the Battery Defect in the Class

                  Vehicles when they placed Class Vehicles into the stream of commerce

                  in the United States;

           iii.   whether Defendant should have had knowledge of the Battery Defect in

                  the Class Vehicles when they placed Class Vehicles into the stream of

                  commerce in the United States;

           iv.    when Defendant became aware of the Battery Defect in the Class

                  Vehicles;

            v.    whether Defendant knowingly failed to disclose the existence and cause

                  of this defect in the Class Vehicles;

 No. 2:20-13256-TGB-CI                        92             CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.388 Filed 07/19/21 Page 93 of 260




           vi.    whether Defendant knowingly concealed the defect in the Class

                  Vehicles;

           vii.   whether Defendant knowingly introduced a deceptively inadequate

                  series of recalls;

          viii.   whether Defendant’s conduct as alleged herein violates consumer

                  protection laws;

           ix.    whether Defendant’s conduct as alleged herein violates warranty laws;

            x.    whether Defendant’s conduct as alleged herein violates other laws

                  asserted herein;

           xi.    whether Plaintiff and Class Members overpaid for their Class Vehicles

                  as a result of the defect;

           xii.   whether Plaintiffs and Class Members have suffered an ascertainable

                  loss as a result of the defect;

          xiii.   and whether Plaintiffs and Class Members are entitled to damages and

                  equitable relief.

       282. Typicality: Plaintiffs’ claims are typical of the other Class Members’

claims because all Class Members were comparably injured through Defendant’s

substantially uniform misconduct as described above. The Plaintiffs representing the

Class are advancing the same claims and legal theories on behalf of themselves and all

other members of the Class that they represent, and there are no defenses that are unique



 No. 2:20-13256-TGB-CI                         93            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.389 Filed 07/19/21 Page 94 of 260




to Plaintiffs. The claims of Plaintiffs and Class Members arise from the same operative

facts and are based on the same legal theories.

       283. Adequacy: Plaintiffs are adequate Class representatives because their

interests do not conflict with the interests of the other members of the Class they seek to

represent; Plaintiffs have retained counsel competent and experienced in complex class

action litigation; and Plaintiffs intend to prosecute this action vigorously. The Class’s

interest will be fairly and adequately protected by Plaintiffs and their counsel.

       284. Superiority: A class action is superior to any other available means for the

fair and efficient adjudication of this controversy, and no unusual difficulties are likely

to be encountered in the management of this class action. The damages and other

detriment suffered by Plaintiffs and the other Class Members are relatively small

compared to the burden and expense that would be required to individually litigate their

claims against Defendant, so it would be virtually impossible for the Class Members to

individually seek redress for Defendant’s wrongful conduct. Even if Class Members

could afford individual litigation, the court system could not; individualized litigation

creates a potential for inconsistent or contradictory judgments, increases the delay and

expense to the parties, and increases the expense and burden to the court system. By

contrast, the class action device presents far fewer management difficulties and provides

the benefits of single adjudication, economy of scale, and comprehensive supervision by

this Court.

        ANY APPLICABLE STATUTES OF LIMITATION ARE TOLLED

 No. 2:20-13256-TGB-CI                       94               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.390 Filed 07/19/21 Page 95 of 260




A.     Discovery Rule

       285. The tolling doctrine was made for cases of concealment like this one.

Plaintiffs and Class Members did not discover, and could not have discovered through

the exercise of reasonable diligence, that the Class Vehicles had one or more design

and/or manufacturing defects that caused the Class Vehicle batteries to overheat when

fully charged.

       286. Plaintiffs and Class Members had no realistic ability to discover the extent

of the design and/or manufacturing defects until their Class Vehicles spontaneously

exploded or caught on fire, and would have had no reason to individually believe that

the problems with their vehicles were the result of a widespread design and/or

manufacturing defect. Any statutes of limitation otherwise-applicable to any claims

asserted herein have thus been tolled by the discovery rule.

B.     Equitable Estoppel
       287. Even if Plaintiffs’ claims accrued before July 19, 2021, Defendant are

equitably estopped from asserting the statutes of limitations. GM misrepresented that

the Class Vehicles were safe and free from defects, including by issuing two separate

recalls that failed to prevent the Vehicles from spontaneously igniting. GM knew that

the Class Vehicles were unsafe and unable to perform as advertised without risking

thermal runaway events that can result in catastrophic and dangerous fires.

       288. Plaintiffs and Class Members were, until at least November 2020, unaware

of the fact or nature of GM’s misrepresentations. In fact, the full scope of GM’s

 No. 2:20-13256-TGB-CI                      95                 CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.391 Filed 07/19/21 Page 96 of 260




misrepresentations remained concealed until at least July 14, 2021, because GM

represented that its recalls could make the Class Vehicles safe, but then reversed course

and instructed consumers to park the Class Vehicles outside and far from structures, and

to avoid charging them overnight. GM intended for Plaintiffs and Class Members to rely

upon the false advertisements and recall notices. Plaintiffs and Class Members did rely

upon GM’s false advertisements and claims to “fix” the Class Vehicles. Plaintiffs and

Class Members will be prejudiced if Defendant is not estopped.

                             VI.   CLAIMS FOR RELIEF

       Claims Brought on Behalf of the Nationwide Class
                              COMMON LAW FRAUD – AFFIRMATIVE
                               MISREPRESENTATION

       289. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       290. Plaintiffs assert this affirmative misrepresentation theory of fraud on behalf

of themselves and the Nationwide Class or, in the alternative, on behalf of the State

Subclasses.

       291. In its advertisements, Defendant claimed that the Chevrolet Bolt had a

range of 238 miles, supporting its claim that it would meet consumers’ need for a

vehicle to take drivers “beyond their average daily driving needs—with plenty of range

to spare.” Defendant communicated through these advertisements that the Class

Vehicles were safe, durable, and would travel farther on a single charge than

comparable vehicles.
 No. 2:20-13256-TGB-CI                      96               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.392 Filed 07/19/21 Page 97 of 260




       292. Defendant further affirmatively misrepresented to Plaintiffs in advertising

and other forms of communication, including standard and uniform material provided

with each car, that the Class Vehicles it was selling had no significant defects and would

perform and operate properly, including when the battery was fully charged. Defendant

knew that these representations were false when made.

       293. But the Class Vehicles purchased or leased by Plaintiffs and Class

Members were, in fact, defective, unsafe, and unreliable, because the vehicle’s batteries

were susceptible to bursting into flame when fully or nearly fully charged.

       294. Defendant has known at least since mid-2019 that its representations

regarding the Class Vehicles’ range and safety were false. Even now, Defendant

advertises the Bolt to have a driving range of 238 miles. Defendant broadcasts these

advertisements with the intent that members of the general public rely on Defendant’s

representations in making their purchases.

       295. A reasonable consumer would have done just that, expecting that the Class

Vehicles would not be defective or pose a serious safety risk, and that GM’s

representations about the Bolt’s range would be accurate.

       296. Plaintiffs and Class Members relied on Defendant’s affirmative

misrepresentations regarding the safety, durability, and range of the Class Vehicles

when deciding to purchase or lease the Class Vehicles. Had they known the true nature

of the Class Vehicles, they would not have purchased or leased the Class Vehicles or

would have paid less for them. Plaintiffs and Class Members were therefore

 No. 2:20-13256-TGB-CI                       97              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.393 Filed 07/19/21 Page 98 of 260




fraudulently induced to purchase or lease the Class Vehicles with the defects alleged

herein, and the resulting harms.

       297. To the extent that Defendant’s conduct was willful, oppressive, or

malicious, Plaintiffs and Class Members are entitled to an award of punitive damages.

                              COMMON LAW FRAUD – FRAUDULENT
                         CONCEALMENT/FRAUD BY OMISSION

       298. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       299. Plaintiffs assert this fraudulent concealment theory on behalf of themselves

and the Nationwide Class or, in the alternative, on behalf of the State Subclasses,

against Defendant.

       300. The Class Vehicles that Plaintiffs and Class Members purchased or leased

were defective and unsafe because they were subject to spontaneous combustion when

being charged to a full or almost-full battery level due to the Defective Battery.

       301. Defendant intentionally concealed the Defective Battery and acted with

reckless disregard for the truth when Defendant failed to disclose to consumers for over

a year that charging the Class Vehicles to 100% capacity could cause combustion and

fire. Further, even after Defendant became aware of the risk of fire when charging the

Class Vehicles, Defendant continued representing to consumers that the Class Vehicles

could be safely charged to 100%, with the intent that consumers rely on such

representations.


 No. 2:20-13256-TGB-CI                      98                CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.394 Filed 07/19/21 Page 99 of 260




       302. Defendant had a duty to disclose this material safety information to

Plaintiffs and Class Members because Defendant knew about the safety hazards posed

by the Defective Battery, and instead concealed the defect from the general public.

       303. Plaintiffs and Class Members did not know about the Defective Battery and

could not have discovered it through reasonably diligent investigation before GM

disclosed it—or until their vehicles exploded or caught fire without warning, causing

significant damage.

       304. But for Defendant’s fraudulent omissions of material information,

Plaintiffs and Class Members would not have purchased or leased the Class Vehicles, or

would have paid less for them. Plaintiffs and Class Members have sustained damage

because they purchased or leased vehicles that were not as represented, and because

they now own or lease Class Vehicles that are unsafe and never should have been placed

in the stream of commerce. Accordingly, Defendant is liable to Plaintiffs and Class

Members for damages in an amount to be proven at trial for their lost benefit of the

bargain and overpayment at the time of purchase or lease, and/or for the diminished

value of the Class Vehicles

       305. Defendant’s acts were done wantonly, deliberately, with intent to defraud,

in reckless disregard of the rights of Plaintiffs and Class Members, and to enrich

themselves. Defendant’s misconduct warrants an assessment of punitive damages in an

amount sufficient to deter such conduct in the future, which amount shall be determined

according to proof at trial.

 No. 2:20-13256-TGB-CI                      99               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.395 Filed 07/19/21 Page 100 of 260




                                              VIOLATIONS OF
                         THE MAGNUSON-MOSS WARRANTY ACT
                               (15 U.S.C. § 2301, ET SEQ.)

       306. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       307. Plaintiffs bring this claim on behalf of themselves and on behalf of the

Nationwide Class or, alternatively, on behalf of the State Subclasses.

       308. Plaintiffs and the Class members are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

       309. Defendant is a supplier and warrantor within the meaning of 15 U.S.C.

§§ 2301(4)-(5).

       310. The Class Vehicles, including Plaintiffs’ vehicles, are “consumer products”

within the meaning of 15 U.S.C. § 2301(1).

       311. Defendant’s 3-year/36,000-mile “bumper to bumper” new vehicle limited

warranty is a “written warranty” within the meaning of 15 U.S.C. § 2301(6).

       312. Defendant’s 5-year/60,000-mile powertrain new vehicle limited warranty is

a “written warranty” within the meaning of 15 U.S.C. § 2301(6).

       313. Defendant’s 8-year/100,000-mile electric vehicle component new vehicle

limited warranty is a “written warranty” within the meaning of 15 U.S.C. § 2301(6).

       314. Defendant breached its express warranties by:




 No. 2:20-13256-TGB-CI                     100               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.396 Filed 07/19/21 Page 101 of 260




                         A.   Selling and leasing Class Vehicles with a battery that was

              defective in materials and/or workmanship, requiring repair or replacement

              within the warranty period; and

                         B.   Refusing and/or failing to honor the express warranties by

              repairing or replacing the battery without leaving the Class Vehicles with

              the same capability as advertised to the purchasers.

       315. Plaintiffs and the other Class members relied on the existence and length of

the express warranties in deciding to purchase or lease the Class Vehicles.

       316. Defendant’s breach of its express warranties has deprived Plaintiffs and the

other Class members of the benefit of their bargain.

       317. The amount in controversy of Plaintiffs’ individual claims meets or

exceeds the sum or value of $25.00. In addition, the amount in controversy meets or

exceeds the sum or value of $50,000 (exclusive of interests and costs) computed on the

basis of all claims to be determined in this suit.

       318. Defendant has been given reasonable opportunity to cure its breach of the

written warranties. Alternatively, Plaintiffs and the other Class members are not

required to do so because affording Defendant a reasonable opportunity to cure its

breach of written warranties was, and is, futile.

       319. As a direct and proximate cause of Defendant’s breach of the written

warranties, Plaintiffs and the other Class members sustained damages and other losses

in an amount to be determined at trial. Defendant’s conduct damaged Plaintiffs and the

 No. 2:20-13256-TGB-CI                         101              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.397 Filed 07/19/21 Page 102 of 260




other Class members, who are entitled to recover actual damages, consequential

damages, specific performance, diminution in value, costs, including statutory attorney

fees and/or other relief as deemed appropriate.

                                         UNJUST ENRICHMENT
       320. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       321. Plaintiffs bring this claim on behalf of themselves and on behalf of the

Nationwide Class or, alternatively, on behalf of the State Subclasses.

       322. Plaintiffs and Class Members paid Defendant the value of non-defective,

fully operational Class Vehicles with a driving range of 238 miles. In exchange,

Defendant provided Plaintiffs and Class Members with defective vehicles that are not

fully operational and cannot be operated with a driving range of 238 miles unless

Plaintiffs and Class Members take on the additional risk of having their automobiles

combust during the charging process.

       323. Further, Defendant provided Plaintiffs and Class Members with Class

Vehicles that are in need of significantly more charging time than advertised, even as

they produce a travel range lower than the advertised range. Plaintiffs provided

Defendant GM with the value of vehicles beset by none of these defects.

       324. As such, Plaintiffs conferred value upon GM which would be unjust for

GM to retain.



 No. 2:20-13256-TGB-CI                     102               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.398 Filed 07/19/21 Page 103 of 260




       325. As a direct and proximate result of GM’s unjust enrichment, Plaintiffs and

Class Members have suffered and continue to suffer various injuries. As such, they are

entitled to damages, including but not limited to restitution of all amounts by which GM

was enriched through its misconduct.

       Claims Brought on Behalf of the Arizona Subclass

                                       VIOLATIONS OF THE
                         ARIZONA CONSUMER FRAUD ACT
                         (ARIZ. REV. STAT. ANN. § 44-1522)

       326. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       327. Plaintiffs Altobelli, Poletti, Kuchar, and Walker (for purposes of this

section, “Arizona Plaintiffs”) bring this claim on behalf of themselves and on behalf of

the Arizona Subclass.

       328. Arizona Plaintiffs and Defendant are “persons” within the meaning of

Section 44-1522 of the Arizona Consumer Fraud Act. Ariz. Rev. Stat. Ann. § 44-1522.

       329. Arizona prohibits the “act, use or employment by any person of any

deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with

intent that others rely on such concealment, suppression or omission, in connection with

the sale or advertisement of any merchandise whether or not any person has in fact been

misled, deceived or damaged thereby.” Ariz. Rev. Stat. Ann. § 44-1522(A).



 No. 2:20-13256-TGB-CI                      103               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.399 Filed 07/19/21 Page 104 of 260




       330. In the course of doing business, Defendant misrepresented materials facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that Class Vehicles’ batteries could be safely charged to enable the

vehicles to travel for a reported range of 238 miles on a single full charge.

       331. In the course of doing business, Defendant knowingly failed to disclose,

suppressed, concealed, suppressed and/or omitted material facts regarding the Defective

Battery and associated safety hazard and misrepresented the standard, quality or grade

of the Class Vehicles, which directly caused harm to Plaintiffs and the Arizona Class

members. Moreover, Defendant actively suppressed the fact that the batteries were

defective and presented a safety hazard because of materials, workmanship and/or

manufacturing defects.

       332. Defendant thus violated the Act by, at minimum: employing deception,

deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

omission of any material fact with intent that others rely upon such concealment,

suppression or omission, in connection with the sale of Class Vehicles.

       333. Defendant knowingly and intentionally misrepresented material facts

regarding the Class Vehicles, intending for Arizona Plaintiffs and the Arizona Subclass

to rely on these material misrepresentations when choosing to purchase or lease a Class

Vehicle instead of vehicles marketed and sold by Defendant’s competitors.




 No. 2:20-13256-TGB-CI                      104               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.400 Filed 07/19/21 Page 105 of 260




       334. Arizona Plaintiffs and members of the Arizona Subclass justifiably relied

on these material misrepresentations and, as a result, are entitled to damages in an

amount to be proven at trial.

       335. Defendant had the duty to Arizona Plaintiffs and the Arizona Subclass

members to disclose the Battery Defect and the defective nature of the Class Vehicles

because:

                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Battery Defect;

                         B.   Arizona Plaintiffs and the Arizona Subclass members could

              not reasonably have been expected to learn or discover that the Class

              Vehicles had defects until those defects became manifest;

                         C.   Defendant knew that Arizona Plaintiffs and the Arizona

              Subclass members could not reasonably have been expected to learn about

              or discover the Battery Defect and the effect it would have on the Class

              Vehicles’ range and energy efficiency.

       336. In failing to disclose the Battery Defect and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

       337. The facts Defendant concealed or did not disclose to Arizona Plaintiffs and

the Arizona Subclass members are material in that a reasonable consumer would have

 No. 2:20-13256-TGB-CI                        105              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.401 Filed 07/19/21 Page 106 of 260




considered them to be important in deciding whether to purchase the Class Vehicles or

pay a lesser price. Had Plaintiffs and the Arizona Subclass members known the Class

Vehicles were defective, they would not have purchased the Class Vehicles or would

have paid less for them.

       338. Defendant’s violations present a continuing risk to Arizona Plaintiffs as

well as to the general public. Defendant’s unlawful acts and practices complained of

herein affect the public interest.

       339. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Arizona

Plaintiffs or the Arizona Subclass the battery range promised to them when they

purchased the vehicles.

                                BREACH OF EXPRESS WARRANTY
                             (ARIZ. REV. STAT § 47-2313)

       340. Arizona Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       341. Arizona Plaintiffs bring this claim on behalf of themselves and the

members of the Arizona Subclass.

       342. Arizona Plaintiffs and members of the Arizona Subclass were at all times

relevant “buyers” with respect to the Class Vehicles. Ariz. Rev. Stat. Ann. § 47-2313.

       343. Defendant was a “merchant” at all times relevant with respect to motor

vehicles under Ariz. Rev. Stat. §§ 47-2104(A) and 47-2a103(c), and a “seller” of motor

vehicles under § 47-2103(A)(4).
 No. 2:20-13256-TGB-CI                     106              CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.402 Filed 07/19/21 Page 107 of 260




         344. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Ariz. Rev. Stat. §§ 47-2105(A) and 47-2a103(A)(8).

         345. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

         346. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, GM’s warranty provides that “[i]n

addition to the initial owner of the vehicle, the coverage described in this Chevrolet

Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any subsequent

person(s) who assumes ownership of the vehicle within the 8 years or 100,000 miles

term.”

         347. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.



 No. 2:20-13256-TGB-CI                      107               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.403 Filed 07/19/21 Page 108 of 260




       348. Defendant distributed the defective parts causing the Battery Defect in the

Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       349. Defendant breached these warranties by selling and leasing Class Vehicles

with the Battery Defect, requiring repair or replacement within the applicable warranty

periods, and refusing to honor the warranties by providing free repairs or replacements

during the applicable warranty periods sufficient for the Class Vehicles to be restored to

their advertised qualities within a reasonable time.

       350. Arizona Plaintiffs each notified Defendant of its breach within a reasonable

time, and/or were not required to do so because affording Defendant a reasonable

opportunity to cure its breaches would have been futile. In any event, Defendant knows

about the defect but instead chose to conceal it until just recently as a means of avoiding

compliance with its warranty obligations. Moreover, Defendant was provided notice of

these issues within a reasonable amount of time by the numerous complaints filed

against them.

       351. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving notice of the Battery Defect to Arizona Plaintiffs

or the Arizona Subclass.



 No. 2:20-13256-TGB-CI                      108              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.404 Filed 07/19/21 Page 109 of 260




       352. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Arizona Plaintiffs and Arizona Subclass

members. Among other things, Arizona Plaintiffs and the Arizona Subclass members

had no meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the Class members because Defendant knew or should have known that

the Class Vehicles were defective at the time of sale and would fail well before their

useful lives.

       353. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Arizona Plaintiffs and the other Arizona Subclass members whole

and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.

       354. Arizona Plaintiffs and the Arizona Subclass members have complied with

all obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       355. As a direct and proximate cause of Defendant’s breach, Arizona Plaintiffs

and the other Arizona Subclass members bought or leased Class Vehicles they

otherwise would not have, overpaid for their vehicles, did not receive the benefit of their

bargain, and their Class Vehicles suffered a diminution in value.



 No. 2:20-13256-TGB-CI                      109              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.405 Filed 07/19/21 Page 110 of 260




                             BREACH OF THE IMPLIED WARRANTY OF
                                MERCHANTABILITY
                         (ARIZ. REV. STAT. ANN. § 47-2314)

       356. Arizona Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       357. Arizona Plaintiffs bring this claim on behalf of themselves and on behalf of

the Arizona Subclass.

       358. Defendant is a “seller” and “merchant” with respect to the Class Vehicles.

Ariz. Rev. Stat. Ann. § 47-2314(A).

       359. When Defendant sold its Class Vehicles to Arizona Plaintiffs and sold or

leased Class Vehicles to members of the Arizona Subclass, Defendant warranted that

the Class Vehicles were merchantable – i.e., that they would “[p]ass without objection

in the trade . . .” and were “fit for the ordinary purposes for which such goods are

used[.]” Ariz. Rev. Stat. Ann. § 47-2314(B)

       360. The Class Vehicles have a Battery Defect which puts them at risk of

spontaneous combustion when charged to full or almost-full battery levels, which

Defendant had represented to Arizona Plaintiffs and Class Members was a charging

practice that was appropriate and safe. The Class Vehicles are thus not fit for their

ordinary purpose of transporting vehicle occupants in a reasonably safe manner during

normal operation.




 No. 2:20-13256-TGB-CI                      110               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.406 Filed 07/19/21 Page 111 of 260




       361. The Defective Battery existed at the time the Class Vehicles left

Defendant’s manufacturing facilities and at the time the Class Vehicles were sold to

Arizona Plaintiffs and sold or leased to members of the Arizona Subclass.

       362. Defendant breached the implied warranty that the Class Vehicles were

appropriate and safe for ordinary use by marketing, distributing, selling, and leasing

Class Vehicles that contained the Battery Defect.

       363. As a direct and proximate result of this breach of implied warranty,

Arizona Plaintiffs and the members of the Arizona Subclass have suffered various

injuries, including but not limited to having overpaid for the Class Vehicles, and having

the Class Vehicles diminish in value as a result of the Defective Battery.

                                       FRAUD BY CONCEALMENT

       364. Arizona Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       365. Arizona Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Arizona Subclass.

       366. Arizona Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       367. Arizona Plaintiffs bring this cause of action on behalf of themselves and

the Arizona Subclass.

       368. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

 No. 2:20-13256-TGB-CI                      111               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.407 Filed 07/19/21 Page 112 of 260




the true nature of the Defective Battery, which often was not readily discoverable until

years after they purchased or leased the Class Vehicles. These facts, and other facts as

set forth above, were material because reasonable people attach importance to their

existence or nonexistence in deciding which vehicle to purchase.

       369. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       370. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Arizona Plaintiffs and the members of the Arizona Subclass.

The facts Defendants omitted from their representations were material because they

directly impacted the Class Vehicles’ safety and reliability.

       371. Defendant was in exclusive control of the material facts and such facts

were not known to the public, the Arizona Plaintiffs, or the Arizona Subclass members.

Defendant also possessed exclusive knowledge of the Defective Battery.

       372. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Arizona Plaintiffs and the Arizona Subclass

members to purchase the Class Vehicles at a higher price for the vehicles, which did not

match the vehicles’ true value.

 No. 2:20-13256-TGB-CI                       112                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.408 Filed 07/19/21 Page 113 of 260




       373. Arizona Plaintiffs and the Arizona Subclass members were unaware of

these omitted material facts and would not have acted as they did if they had known of

the concealed and/or suppressed facts. The actions of Arizona Plaintiffs and the Arizona

Subclass members were justified.

       374. Arizona Plaintiffs and the Arizona Subclass members reasonably relied on

these omissions and suffered damages as a result.

       375. As a result of these omissions and concealments, Arizona Plaintiffs and the

Arizona Subclass members incurred damages including, but not limited to, their lost

benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

       376. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Arizona Plaintiffs and the

Arizona Subclass members. Defendant’s conduct warrants an assessment of punitive

damages in an amount sufficient to deter such conduct in the future, which amount is to

be determined according to proof.

                                          UNJUST ENRICHMENT

       377. Arizona Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       378. Arizona Plaintiffs bring this cause of action on behalf of themselves and

the Arizona Subclass.



 No. 2:20-13256-TGB-CI                      113               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.409 Filed 07/19/21 Page 114 of 260




       379. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Defective Battery described herein, Defendant charged a higher

price for their vehicles than the Class Vehicles’ true value and Defendant thus obtained

monies rightfully belonging to Arizona Plaintiffs and the Arizona Subclass members.

       380. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Arizona Plaintiffs and the Arizona Subclass members, who paid a higher price for

vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

       381. Arizona Plaintiffs, therefore, seek an order establishing Defendant as a

constructive trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the California Subclass

                                    VIOLATION OF THE
                   CONSUMER LEGAL REMEDIES ACT (“CLRA”)
                       (CAL. CIV. CODE § 1750, ET SEQ.)

       382. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       383. Plaintiffs Cannon, Sterba, Khorey, Kuchar, and Chitra (for purposes of this

section, “California Plaintiffs”) bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.

       384. Defendant is a “person” as that term is defined in California Civil Code

§ 1761(c).

 No. 2:20-13256-TGB-CI                       114               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.410 Filed 07/19/21 Page 115 of 260




       385. California Plaintiffs and the California Subclass members are “consumers”

as that term is defined in California Civil Code §1761(d).

       386. Defendant engaged in unfair and deceptive acts in violation of the CLRA

by the practices described above, and by knowingly and intentionally concealing from

California Plaintiffs and Class members that the Class Vehicles suffer from a defect(s)

(and the costs, risks, and diminished value of the vehicles as a result of this problem).

Defendant acts and practices violated the CLRA by: (1) Representing that goods or

services have sponsorships, characteristics, uses, benefits, or quantities which they do

not have, or that a person has a sponsorship, approval, status, affiliation or connection

which he or she does not have; (2) Representing that goods or services are of a

particular standard, quality, or grade, or that goods are of a particular style or model, if

they are of another; (3) Advertising goods and services with the intent not to sell them

as advertised; and (4) Representing that the subject of a transaction has been supplied in

accordance with a previous representation when it has not.

       387. Defendant’s unfair or deceptive acts or practices occurred repeatedly in its

trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.

       388. Defendant knew that the Defective Batteries were defectively designed or

manufactured, would fail prematurely, and were not suitable for their intended use.




 No. 2:20-13256-TGB-CI                       115               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.411 Filed 07/19/21 Page 116 of 260




       389. Defendant had the duty to California Plaintiffs and the California Subclass

members to disclose the Defective Battery and the defective nature of the Class

Vehicles because:

                         A.   Defendant was in a superior position to know the true state of

              facts about the Defective Batteries and their associated costs;

                         B.   California Plaintiffs and the California Subclass members

              could not reasonably have been expected to learn or discover that the Class

              Vehicles had defects until those defects became manifest;

                         C.   Defendant knew that California Plaintiffs and the California

              Subclass members could not reasonably have been expected to learn about

              or discover the Defective Battery and the effect it would have on the Class

              Vehicles’ range and energy efficiency.

       390. In failing to disclose the Defective Battery with its safety risks and

inefficiency, Defendant has knowingly and intentionally concealed material facts and

breached its duty to disclose.

       391. The facts Defendant concealed or did not disclose to California Plaintiffs

and the California Subclass members are material in that a reasonable consumer would

have considered them to be important in deciding whether to purchase the Class

Vehicles or pay a lesser price. Had California Plaintiffs and the California Subclass

members known the Class Vehicles were defective, they would not have purchased the

Class Vehicles or would have paid less for them.

 No. 2:20-13256-TGB-CI                         116              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.412 Filed 07/19/21 Page 117 of 260




       392. Defendant has long been on notice of California Plaintiffs’ CLRA claims in

this consolidated action because numerous plaintiffs in underlying actions provided

notice of their individual CLRA claims pursuant to California Civil Code § 1782(a) in

November and December 2020. California Plaintiffs named above provided Defendant

with notice of its CLRA violations on July 19, 2021, and currently seek injunctive relief.

Plaintiffs hereby reserve their right to amend this complaint to seek monetary damages

under the CLRA after the 30-day notice period expires.

       393. Defendant’s fraudulent and deceptive business practices proximately

caused injuries to California Plaintiffs and the members of the California Subclass.

       394. Pursuant to Cal. Civ. Code § 1780, Plaintiffs seek injunctive and

declaratory relief and reasonable attorneys’ fees and costs.

                               VIOLATION OF THE CALIFORNIA UNFAIR
                                COMPETITION LAW
                         (CAL. BUS. & PROF. CODE § 17200)

       395. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       396. California Plaintiffs bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.

       397. The California Unfair Competition Law (“UCL”) prohibits acts of “unfair

competition,” including any “unlawful, unfair or fraudulent business act or practice” and

“unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.



 No. 2:20-13256-TGB-CI                       117               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.413 Filed 07/19/21 Page 118 of 260




       398. Defendant has engaged in unfair competition and unfair, unlawful, or

fraudulent business practices by the conduct, statements, and omissions described

above, and by knowingly and intentionally concealing from California Plaintiffs and

other California Subclass members that the Class Vehicles use the Defective Batteries

(and thus suffer from the loss of efficiency, safety risks, and diminished value resulting

from the defect). Defendant should have disclosed this information because it was in a

superior position to know the true facts related to the defect, and California Plaintiffs

and California Subclass members could not have been reasonably expected to learn or

discover these true facts.

       399. The Defective Battery constitutes a safety issue for automobile owners,

drivers, and passengers, thus requiring GM to disclose its existence to past and future

owners and lessees.

       400. By its acts and practices, Defendant has deceived California Plaintiffs and

is likely to have deceived the public. In failing to disclose the Defective Battery and

suppressing other material facts, Defendant breached its duty to disclose these facts,

violated the UCL, and caused injuries to California Plaintiffs and the Class members.

Defendant’s omissions and acts of concealment pertained to information material to

Plaintiffs and other California Subclass members, as it would have been to all

reasonable consumers.

       401. The injuries California Plaintiffs and the California Subclass members

suffered greatly outweigh any potential countervailing benefit to consumers or to

 No. 2:20-13256-TGB-CI                       118               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.414 Filed 07/19/21 Page 119 of 260




competition, and they are not injuries that California Plaintiffs and the California

Subclass members could or should have reasonably avoided.

       402. Defendant’s acts and practices are unlawful because they violate California

Civil Code §§ 1668, 1709, 1710, and 1750 et seq., and California Commercial Code

§ 2313.

       403. California Plaintiffs seek to enjoin Defendant from further unlawful, unfair,

and/or fraudulent acts or practices, to obtain restitutionary disgorgement of all monies

and revenues GM has generated as a result of such practices, and all other relief allowed

under California Business & Professions Code § 17200.

                               VIOLATION OF THE CALIFORNIA FALSE
                               ADVERTISING LAW
                    (CAL. BUS. & PROF. CODE § 17500, ET SEQ.)

       404. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       405. California Plaintiffs bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.

       406. California Business & Professions Code § 17500 states: “It is unlawful for

any . . . corporation . . . with intent directly or indirectly to dispose of real or personal

property . . . to induce the public to enter into any obligation relating thereto, to make or

disseminate or cause to be made or disseminated . . . from this state before the public in

any state, in any newspaper or other publication, or any advertising device, . . . or in any

other manner or means whatever, including over the Internet, any statement . . . which is

 No. 2:20-13256-TGB-CI                        119                CONSOLIDATED CLASS ACTION
                                                                 COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.415 Filed 07/19/21 Page 120 of 260




untrue or misleading, and which is known, or which by the exercise of reasonable care

should be known, to be untrue or misleading.

       407. Defendant caused to be made or disseminated through California and the

United States, through advertising, marketing, and other publications, statements that

were untrue or misleading, and which were known, or which by the exercise of

reasonable care Defendant should have known to be untrue and misleading to

consumers, including California Plaintiffs and other California Subclass members.

       408. Defendant has violated section 17500 because its misrepresentations and

omissions regarding the safety, reliability, functionality, and energy efficiencies of the

Class Vehicles were material and likely to deceive a reasonable consumer.

       409. California Plaintiffs and the other California Subclass members have

suffered injuries in fact, including the loss of money or property, resulting from

Defendant’s unfair, unlawful, and/or deceptive practices. In purchasing or leasing their

Class Vehicles, California Plaintiffs and the other California Subclass members relied

on Defendant’s misrepresentations and/or omissions with respect to the Class Vehicles’

safety and reliability. Defendant’s representations were untrue because it distributed the

Class Vehicles with the Battery Defect. Had California Plaintiffs and the other

California Subclass members known this, they would not have purchased or leased the

Class Vehicles or would not have paid as much for them. Accordingly, California

Plaintiffs and the California Subclass members did not receive the benefit of their

bargain.

 No. 2:20-13256-TGB-CI                      120               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.416 Filed 07/19/21 Page 121 of 260




       410. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of GM’s business. GM’s wrongful conduct is part of a pattern or

generalized course of conduct that is still perpetuated and repeated, both in the state of

California and nationwide.

       411. California Plaintiffs, individually and on behalf of the other California

Subclass members, request that the Court enter such orders or judgments as may be

necessary to enjoin Defendant from continuing its unfair, unlawful, and/or deceptive

practices, and restore to California Plaintiffs and the other California Subclass members

any money Defendant acquired by unfair competition, including restitution and/or

restitutionary disgorgement, and for such other relief set forth below.

                                     BREACH OF EXPRESS WARRANTY
                         (CAL. COM. CODE §§ 2313 AND 10210)

       412. California Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       413. California Plaintiffs bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.

       414. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under California Commercial Code §§ 2104(1) and 10103(c), and a

“seller” of motor vehicles under § 2103(1)(d).

       415. The Class Vehicles are and were at all relevant times “goods” within the

meaning of California Commercial Code §§ 2105(1) and 10103(a)(8).


 No. 2:20-13256-TGB-CI                       121              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.417 Filed 07/19/21 Page 122 of 260




         416. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

         417. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, GM’s warranty provides that “[i]n

addition to the initial owner of the vehicle, the coverage described in this Chevrolet

Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any subsequent

person(s) who assumes ownership of the vehicle within the 8 years or 100,000 miles

term.”

         418. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

         419. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

 No. 2:20-13256-TGB-CI                       122              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.418 Filed 07/19/21 Page 123 of 260




       420. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       421. California Plaintiffs each notified Defendant of its breach within a

reasonable time, and/or were not required to do so because affording Defendant a

reasonable opportunity to cure its breaches would have been futile. In any event,

Defendant knows about the defect but concealed it until just recently as a means of

avoiding compliance with its warranty obligations. Moreover, Defendant was given

notice of these issues within a reasonable amount of time by the numerous complaints it

was receiving and became aware of online.

       422. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product to California Plaintiffs or the Class.

       423. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect California Plaintiffs and California Subclass

members. Among other things, California Plaintiffs and the California Subclass

members had no meaningful choice in determining these time limitations, the terms of

which unreasonably favored Defendant. A gross disparity in bargaining power existed

 No. 2:20-13256-TGB-CI                       123                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.419 Filed 07/19/21 Page 124 of 260




between Defendant and the Class members because Defendant knew or should have

known that the Class Vehicles were defective at the time of sale and would fail well

before their useful lives.

       424. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make California Plaintiffs and the other California Subclass members

whole and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.

       425. California Plaintiffs and the California Subclass members have complied

with all obligations under the warranty, or otherwise have been excused from

performance of said obligations as a result of Defendant’s conduct.

       426. As a direct and proximate cause of Defendant’s breach, California

Plaintiffs and the other California Subclass members bought or leased Class Vehicles

they otherwise would not have, overpaid for their vehicles, did not receive the benefit of

their bargain, and their Class Vehicles suffered a diminution in value.

                                BREACH OF THE IMPLIED WARRANTY OF
                                MERCHANTABILITY
                         (CAL. COM. CODE §§ 2314 AND 10212)
       427. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       428. California Plaintiffs bring this claim on behalf of themselves and the

California Subclass.

 No. 2:20-13256-TGB-CI                     124               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.420 Filed 07/19/21 Page 125 of 260




       429. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under California Commercial Code §§ 2104(1) and 10103(c), and a

“seller” of motor vehicles under § 2103(1)(d).

       430. With respect to leases, Defendant is and was at all relevant times relevant a

“lessor” of motor vehicles under Cal. Com. Code § 10103(a)(16).

       431. The Class Vehicles are and were at all relevant times “goods” within the

meaning of California Commercial Code §§ 2105(1) and 10103(a)(8).

       432. Defendant was at all relevant times the manufacturer, distributor,

warrantor, and/or seller of the Class Vehicles. Defendant knew or had reason to know of

the specific use for which the Class Vehicles were purchased.

       433. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to

California Commercial Code §§ 2314 and 10212.

       434. Defendant provided California Plaintiffs and the members of the California

Subclass with an implied warranty that the Class Vehicles, and any parts thereof, are

merchantable and fit for the ordinary purposes for which they were sold. Defendant

impliedly warranted that the Class Vehicles were of merchantable quality and fit for

such use. This implied warranty included, among other things: (i) a warranty that the

vehicles Defendant manufactured, supplied, distributed, and/or sold were safe and

reliable for providing transportation, and would not experience premature and



 No. 2:20-13256-TGB-CI                     125              CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.421 Filed 07/19/21 Page 126 of 260




catastrophic failure; and (ii) a warranty that the Class Vehicles would be fit for their

intended use while being operated.

       435. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

       436. Therefore, the Class Vehicles are not fit for their particular purpose of

providing safe and reliable transportation.

       437. Defendant impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, among other

things: (i) a warranty that the vehicles Defendant manufactured, supplied, distributed,

and/or sold were safe and reliable for providing transportation, and would not

experience premature and catastrophic failure; and (ii) a warranty that the Class

Vehicles would be fit for their intended use while being operated.

       438. California Plaintiffs each notified Defendant of its breach within a

reasonable time, and/or were not required to do so because affording Defendant a

reasonable opportunity to cure its breaches would have been futile. In any event,

Defendant knows about the defect but instead chose to conceal it until just recently as a

means of avoiding compliance with its warranty obligations. Moreover, Defendant was

provided notice of these issues within a reasonable amount of time by the numerous

 No. 2:20-13256-TGB-CI                        126              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.422 Filed 07/19/21 Page 127 of 260




complaints it received from various sources, including through the NHTSA database,

other online sources, and directly from consumers.

       439. California Plaintiffs and the California Subclass members have had

sufficient dealings with Defendant or its agents to establish privity of contract. Privity is

not required in this case, however, because California Plaintiffs and the California

Subclass members are intended third-party beneficiaries of contracts between Defendant

and its authorized dealers and are intended beneficiaries of Defendant’s implied

warranties. The dealers were not intended to be the ultimate consumers of Class

Vehicles, and the warranties were designed for and intended to benefit the ultimate

consumers only.

       440. As a direct and proximate result of the breach of said implied warranty,

California Plaintiffs and the California Subclass sustained the damages herein set forth.

       441. California Plaintiffs and the California Subclass members are, therefore,

entitled to damages in an amount to be proven at the time of trial.

                               VIOLATIONS OF THE SONG-BEVERLY ACT –
                          BREACH OF EXPRESS WARRANTY
                         (CAL. CIV. CODE §§ 1791.2 & 1793.2(D))

       442. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       443. California Plaintiffs bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.



 No. 2:20-13256-TGB-CI                       127               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.423 Filed 07/19/21 Page 128 of 260




       444. California Plaintiffs and the California Subclass members are “buyers”

within the meaning of Cal. Civ. Code § 1791(b).

       445. The Class Vehicles are “consumer goods” within the meaning of Cal. Civ.

Code § 1791(a).

       446. Defendant is a “manufacturer” of the Class Vehicles within the

       447. meaning of Cal. Civ. Code § 1791(j).

       448. California Plaintiffs and the other Class members bought/leased new motor

vehicles manufactured by Defendant. Defendant made express warranties to California

Plaintiffs and the other Class members within the meaning of Cal. Civ. Code §§ 1791.2

and 1793.2, as described above. These warranties became part of the basis of the

parties’ bargain. Accordingly, Defendant’s warranties are express warranties under state

law.

       449. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, GM’s warranty provides that “[i]n

addition to the initial owner of the vehicle, the coverage described in this Chevrolet

 No. 2:20-13256-TGB-CI                      128               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.424 Filed 07/19/21 Page 129 of 260




Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any subsequent

person(s) who assumes ownership of the vehicle within the 8 years or 100,000 miles

term.”

         450. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

         451. California Plaintiffs and California Subclass members experienced defects

within the warranty period. Despite the existence of warranties, Defendant failed or

refused to fix the Defective Batteries.

         452. California Plaintiffs and California Subclass members gave the Defendant

or their authorized repair facilities opportunities to fix the defects unless only one repair

attempt was possible because the vehicle was later destroyed or because Defendant or

their authorized repair facility refused to attempt the repair. Defendant did not promptly

replace or buy back the Class Vehicles of California Plaintiffs and the other Class

members.

         453. Pursuant to Cal. Civ. Code §§ 1793.2 & 1794, California Plaintiffs and the

other California Subclass members are entitled to damages and other legal and equitable

relief including, at their election, the purchase price of their Class Vehicles, or the

overpayment or diminution in value of their Class Vehicles.




 No. 2:20-13256-TGB-CI                       129               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.425 Filed 07/19/21 Page 130 of 260




                      VIOLATIONS OF THE SONG-BEVERLY ACT –
      BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
               (CAL. CIV. CODE §§ 1792, 1791.1, ET SEQ.)

       454. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       455. California Plaintiffs bring this claim on behalf of themselves and on behalf

of the members of the California Subclass.

       456. At all relevant times hereto, Defendant was the manufacturer, distributor,

warrantor, and/or seller of the Class Vehicles. Defendant knew or should have known of

the specific use for which the Class Vehicles were purchased.

       457. Defendant provided California Plaintiffs and the California Subclass

members with an implied warranty that the Class Vehicles, and any parts thereof, are

merchantable and fit for the ordinary purposes for which they were sold. The Class

Vehicles, however, are not fit for their ordinary purpose because, inter alia, the Class

Vehicles suffered from an inherent Battery Defect at the time of sale.

       458. The Class Vehicles are not fit for the purpose of providing safe and reliable

transportation because of the defect.

       459. Defendant impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, inter alia, the

following: (i) a warranty that the Class Vehicles were manufactured, supplied,

distributed, and/or sold by Defendant were safe and reliable for providing transportation

and would not prematurely and catastrophically fail; and (ii) a warranty that the Class

 No. 2:20-13256-TGB-CI                       130              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.426 Filed 07/19/21 Page 131 of 260




Vehicles would be fit for their intended use – providing safe and reliable transportation

– while the Class Vehicles were being operated.

       460. Contrary to the applicable implied warranties, the Class Vehicles were not

fit for their ordinary and intended purpose. Instead, the Class Vehicles are defective,

including, but not limited to, the suspension and steering linkage defect.

       461. Defendant’s actions, as complained of herein, breached the implied

warranty that the Class Vehicles were of merchantable quality and fit for such use in

violation of California Civil Code §§ 1792 and 1791.1.

                                           FRAUD BY CONCEALMENT

       462. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       463. Plaintiffs and the California Class bring this claim on behalf of themselves

and on behalf of the members of the California Subclass.

       464. Plaintiffs and the California Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       465. Plaintiffs bring this cause of action on behalf of themselves and the

California Class.

       466. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was not readily discoverable by the

California Plaintiffs or California Subclass members until years after purchase or lease

 No. 2:20-13256-TGB-CI                      131               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.427 Filed 07/19/21 Page 132 of 260




of the Class Vehicles. These facts, and other facts as set forth above, were material

because reasonable people attach importance to their existence or nonexistence in

deciding which vehicle to purchase.

       467. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       468. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by California Plaintiffs and the California Subclass members.

These omitted facts were material because they directly impact the safety and reliability

of the Class Vehicles.

       469. Defendant was in exclusive control of the material facts and such facts

were not known to the public or the California Subclass members. Defendant also

possessed exclusive knowledge of the Defective Batteries and the fact that they

rendered the Class Vehicles inherently more dangerous and unreliable than similar

vehicles.

       470. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce California Plaintiffs and the California

Subclass members to purchase the Class Vehicles at a price higher than their true value.

 No. 2:20-13256-TGB-CI                       132                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.428 Filed 07/19/21 Page 133 of 260




       471. Plaintiffs and the California Subclass members were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. The actions of California Plaintiffs and the

California Subclass members were justified.

       472. California Plaintiffs and the California Subclass members reasonably relied

on Defendant’s omissions and suffered damages as a result.

       473. As a result of these omissions and concealments, California Plaintiffs and

the California Subclass members incurred damages including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

       474. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of California Plaintiffs and the

California Class members. Defendant’s conduct warrants an assessment of punitive

damages in an amount sufficient to deter such conduct in the future, which amount is to

be determined according to proof.

       Claims Brought on Behalf of the Florida Subclass

                               VIOLATIONS OF THE FLORIDA UNFAIR &
                         DECEPTIVE TRADE PRACTICES ACT
                           (FLA. STAT. § 501.201. ET SEQ.)

       475. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.



 No. 2:20-13256-TGB-CI                       133               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.429 Filed 07/19/21 Page 134 of 260




       476. Plaintiff Schulz brings this claim on behalf of herself and the Florida

Subclass.

       477. Plaintiff and the Florida Class members are “consumers” within the

meaning of the Florida Unfair and Deceptive Trade Practices Act (“FUDTPA”), Fla.

Stat. § 501.203(7).

       478. Defendant engaged in “trade or commerce” within the meaning of Florida

Statutes § 501.203(8).

       479. The FUDTPA prohibits “[u]nfair methods of competition, unconscionable

acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

commerce.” Fla. Stat. § 501.204(1).

       480. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       481. In the course of doing business, Defendant also knowingly failed to

disclose, suppressed, concealed, suppressed and/or omitted material facts regarding the

Defective Battery and the safety hazards associated with it, and misrepresented the

standard, quality or grade of the Class Vehicles, which directly caused harm to Plaintiff

and the members of the Florida Subclass. Moreover, Defendant actively suppressed the

fact that the batteries were defective and presented a safety hazard because of materials,

workmanship and/or manufacturing defects.

 No. 2:20-13256-TGB-CI                      134               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.430 Filed 07/19/21 Page 135 of 260




       482. Defendant thus violated the FUDPTA by, at minimum by: (1) representing

that the Class Vehicles have characteristics, uses, benefits, and qualities which they do

not have; (2) representing that the Class Vehicles are of a particular standard and quality

when they are not; (3) advertising the Class Vehicles with the intent not to sell them as

advertised; (4) willfully using, in any oral or written representation, of exaggeration,

falsehood, innuendo or ambiguity as to a material fact; (5) willfully failing to state a

material fact, or the willfully concealing, suppressing or omitting a material fact; and (6)

otherwise engaging in an unconscionable act or practice in connection with a consumer

transaction.

       483. Defendant knowingly and intentionally misrepresented material facts

regarding the Class Vehicles, intending for Plaintiff and the members of the Florida

Class Subclass to rely on these material misrepresentations when choosing to purchase

or lease a Class Vehicle instead of vehicles marketed and sold by Defendant’s

competitors.

       484. Plaintiff and members of the Florida Subclass justifiably relied on these

material misrepresentations and, as a result, are entitled to damages in an amount to be

proven at trial.

       485. Defendant had the duty to Plaintiff and the members of the Florida

Subclass to disclose the Defective Battery and the defective nature of the Class Vehicles

because:



 No. 2:20-13256-TGB-CI                       135              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.431 Filed 07/19/21 Page 136 of 260




                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Defective Battery;

                         B.   Plaintiff and the members of the Florida Subclass could not

              reasonably have been expected to learn or discover that the Class Vehicles

              had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiff and the members of the Florida

              Subclass could not reasonably have been expected to learn about or

              discover the Defective Battery and the effect it would have on the Class

              Vehicles’ range and energy efficiency.

       486. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

       487. The facts Defendant concealed or did not disclose to Plaintiff and the

members of the Florida Subclass are material in that a reasonable consumer would have

considered them to be important in deciding whether to purchase the Class Vehicles or

pay a lesser price. Had Plaintiff and the members of the Florida Subclass known the

Class Vehicles were defective, they would not have purchased the Class Vehicles or

would have paid less for them.




 No. 2:20-13256-TGB-CI                         136              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.432 Filed 07/19/21 Page 137 of 260




       488. Defendant’s violations present a continuing risk to Plaintiff as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

       489. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff or

the Florida Subclass the battery range promised to them when they purchased the

vehicles.

       490. Plaintiff and members of the Florida Subclass suffered ascertainable loss

directly and proximately resulting from Defendant’s FUDPTA violations. Plaintiff and

members of the Florida Subclass have suffered actual damages and/or injury in fact,

including, inter alia, the difference in value between the Class Vehicles promised and

warranted, and the Class Vehicles utilizing the Defective Batteries.

       491.    Plaintiff and members of the Florida Subclass seek actual damages against

Defendant in an amount to be determined at trial and statutory, treble, and/or punitive

damages under the FUDTPA. Plaintiff and members of the Florida Subclass also seek

an order enjoining Defendant’s unfair, unlawful, and/or deceptive practices and

awarding costs, attorneys’ fees and restitution, disgorgement of funds, and any other just

and proper relief available under the FUDTPA.

       492. Pursuant to Florida Statute § 501.201, Plaintiff will serve the Florida

Attorney General with a copy of this complaint because they seek injunctive relief.



 No. 2:20-13256-TGB-CI                      137              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.433 Filed 07/19/21 Page 138 of 260




                                     BREACH OF EXPRESS WARRANTY
                            (F.S.A. §§ 672.313 AND 680.21)
       493. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       494. Plaintiff Schulz brings this claim on behalf of herself and the Florida

Subclass.

       495. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Florida Statutes Annotated §§ 672.104(1) and 680.1031(3)(k), and

is a “seller” of motor vehicles under section 672.103(1)(d).

       496. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under F.S.A. § 680.1031(1)(p).

       497. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Florida Statutes Annotated §§ 672.105(1) and 680.1031(1)(h).

       498. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       499. Specifically, the Class Vehicles are covered by Defendant’s new vehicle

limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the
 No. 2:20-13256-TGB-CI                      138                CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.434 Filed 07/19/21 Page 139 of 260




warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, Defendant’s warranty provides that

“[i]n addition to the initial owner of the vehicle, the coverage described in this

Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any

subsequent person(s) who assumes ownership of the vehicle within the 8 years or

100,000 miles term.”

       500. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       501. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       502. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       503. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the defect but

concealed it until just recently as a means of avoiding compliance with its warranty

 No. 2:20-13256-TGB-CI                       139              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.435 Filed 07/19/21 Page 140 of 260




obligations. Moreover, Defendant was given notice of these issues within a reasonable

amount of time by the numerous complaints it was receiving and became aware of

online.

       504. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product to Plaintiff or the members of the Florida Subclass.

       505. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff and the members of the Florida

Subclass. Among other things, Plaintiff and the members of the Florida Subclass had no

meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and members of the Class members because Defendant knew or should have

known that the Class Vehicles were defective at the time of sale and would fail well

before their useful lives.

       506. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiff and the members of the Florida Subclass whole and

because Defendant has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.



 No. 2:20-13256-TGB-CI                     140               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.436 Filed 07/19/21 Page 141 of 260




       507. Plaintiff and the members of the Florida Subclass have complied with all

obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       508. As a direct and proximate cause of Defendant’s breach, Plaintiff and the

other Florida Subclass members bought or leased Class Vehicles they otherwise would

not have, overpaid for their vehicles, did not receive the benefit of their bargain, and

their Class Vehicles suffered a diminution in value.

                                  BREACH OF IMPLIED WARRANTY OF
                                 MERCHANTABILITY
                            (F.S.A. §§ 672.314 AND 680.212)

       509. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       510. Plaintiff Schulz brings this claim on behalf of herself and the Florida

Subclass.

       511. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Florida Statutes Annotated §§ 672.104(1) and 680.1031(3)(k), and

a “seller” of motor vehicles under section 672.103(1)(d).

       512. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under F.S.A. § 680.1031(1)(p).

       513. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Florida Statutes Annotated §§ 672.105(1) and 680.1031(1)(h).



 No. 2:20-13256-TGB-CI                      141               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.437 Filed 07/19/21 Page 142 of 260




       514. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to

Florida Statutes Annotated §§ 672.314 and 680.212.

       515. Defendant provided Plaintiff and the members of the Florida Subclass with

an implied warranty that the Class Vehicles, and any parts thereof, are merchantable and

fit for the ordinary purposes for which they were sold. Defendant impliedly warranted

that the Class Vehicles were of merchantable quality and fit for such use. This implied

warranty included, among other things: (i) a warranty that the vehicles Defendant

manufactured, supplied, distributed, and/or sold were safe and reliable for providing

transportation, and would not experience premature and catastrophic failure; and (ii) a

warranty that the Class Vehicles would be fit for their intended use while being

operated.

       516. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

       517. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the defect but

instead chose to conceal it until just recently as a means of avoiding compliance with its

 No. 2:20-13256-TGB-CI                      142              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.438 Filed 07/19/21 Page 143 of 260




warranty obligations. Moreover, Defendant was provided notice of these issues within a

reasonable amount of time by the numerous complaints it received from various

sources, including through the NHTSA database, other online sources, and directly from

consumers.

       518. Plaintiff and the Florida Subclass members have had sufficient dealings

with Defendant or its agents to establish privity of contract. Privity is not required in

this case, however, because Plaintiff and the Florida Subclass members are intended

third-party beneficiaries of contracts between Defendant and its authorized dealers and

are intended beneficiaries of Defendant’s implied warranties. The dealers were not

intended to be the ultimate consumers of Class Vehicles, and the warranties were

designed for and intended to benefit the ultimate consumers only.

       519. As a direct and proximate result of the breach of said implied warranty,

Plaintiff and the Florida Subclass sustained the damages herein set forth.

       520. Plaintiff and the Florida Subclass members are, therefore, entitled to

damages in an amount to be proven at the time of trial.

                                             FRAUD BY CONCEALMENT

       521. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       522. Plaintiff Schulz brings this claim on behalf of herself and the Florida

Subclass.



 No. 2:20-13256-TGB-CI                       143               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.439 Filed 07/19/21 Page 144 of 260




       523. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Battery, which often was not readily discoverable until

years after they purchased or leased the Class Vehicles. These facts, and other facts as

set forth above, were material because reasonable people attach importance to their

existence or nonexistence in deciding which vehicle to purchase.

       524. Defendant was under a duty to disclose these omitted facts, because where

one does speak, one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       525. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiff and the members of the Florida Subclass. The facts

Defendant omitted from its representations were material because they directly

impacted the Class Vehicles’ safety and reliability.

       526. Defendant was in exclusive control of the material facts and such facts

were not known to the public, the Plaintiff, or the Florida Subclass members. Defendant

also possessed exclusive knowledge of the Defective Battery.

       527. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff and the members of the Florida

 No. 2:20-13256-TGB-CI                       144                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.440 Filed 07/19/21 Page 145 of 260




Subclass to purchase the Class Vehicles at a higher price for the vehicles, which did not

match the vehicles’ true value.

       528. Plaintiff and the Florida Subclass members were unaware of these omitted

material facts and would not have acted as they did if they had known of the concealed

and/or suppressed facts. The actions of Plaintiff and the Florida Subclass members were

justified.

       529. Plaintiff and the members of the Florida Subclass reasonably relied on

these omissions and suffered damages as a result.

       530. As a result of these omissions and concealments, Plaintiff and the members

of the Florida Subclass incurred damages including, but not limited to, their lost benefit

of the bargain and overpayment at the time of purchase or lease and/or the diminished

intrinsic value of their Class Vehicles.

       531. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff and the members of

the Florida Subclass. Defendant’s conduct warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                                  UNJUST ENRICHMENT
       532. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.



 No. 2:20-13256-TGB-CI                      145               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.441 Filed 07/19/21 Page 146 of 260




       533. Plaintiff Schulz brings this claim on behalf of herself and the Florida

Subclass.

       534. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Defective Battery described herein, Defendant charged a higher

price for their vehicles than the vehicles’ true value and Defendant obtained monies

which rightfully belong to Plaintiff and the members of the Florida Subclass.

       535. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff and the members of the Florida Subclass, who paid a higher price for

vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

       536. Plaintiff, therefore, seek an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the Georgia Subclass
                                 VIOLATIONS OF GEORGIA’S FAIR BUSINESS
                                 PRACTICES ACT
                         (GA. CODE ANN. § 10-1-390, ET SEQ.)

       537. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       538. Plaintiff Strong brings this claim on behalf of herself and the Georgia

Subclass.



 No. 2:20-13256-TGB-CI                        146            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.442 Filed 07/19/21 Page 147 of 260




       539. The Georgia Fair Business Practices Act (“Georgia FBPA”) declares

“[u]nfair or deceptive acts or practices in the conduct of consumer transactions and

consumer acts or practices in trade or commerce” to be unlawful, Ga. Code. Ann. § 10-

1-393(a), including but not limited to “representing that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they

do not have,” “[r]epresenting that goods or services are of a particular standard, quality,

or grade … if they are of another,” and “[a]dvertising goods or services with intent not

to sell them as advertised,” Ga. Code. Ann. § 10-1-393(b).

       540. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       541. In the course of doing business, Defendant also knowingly failed to

disclose, suppressed, concealed, suppressed and/or omitted material facts regarding the

Defective Battery and the safety hazards associated with it, and misrepresented the

standard, quality or grade of the Class Vehicles, which directly caused harm to Plaintiff

Strong and the members of the Georgia Subclass. Moreover, Defendant actively

suppressed the fact that the batteries were defective and presented a safety hazard

because of materials, workmanship and/or manufacturing defects.

       542. Defendant thus violated the Georgia FBPA by, at minimum by: (1)

representing that the Class Vehicles have characteristics, uses, benefits, and qualities

 No. 2:20-13256-TGB-CI                       147               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.443 Filed 07/19/21 Page 148 of 260




which they do not have; (2) representing that the Class Vehicles are of a particular

standard and quality when they are not; (3) advertising the Class Vehicles with the

intent not to sell them as advertised; (4) willfully using, in any oral or written

representation, of exaggeration, falsehood, innuendo or ambiguity as to a material fact;

(5) willfully failing to state a material fact, or the willfully concealing, suppressing or

omitting a material fact; and (6) otherwise engaging in an unconscionable act or practice

in connection with a consumer transaction.

       543. Defendant had the duty to Plaintiff Strong and the members of the Georgia

Subclass to disclose the Defective Battery and the defective nature of the Class Vehicles

because:

                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Defective Battery;

                         B.   Plaintiff Strong and the members of the Georgia Subclass

              could not reasonably have been expected to learn or discover that the Class

              Vehicles had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiff Strong and the members of the

              Georgia Subclass could not reasonably have been expected to learn about

              or discover the Defective Battery and the effect it would have on the Class

              Vehicles’ range and energy efficiency.



 No. 2:20-13256-TGB-CI                        148               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.444 Filed 07/19/21 Page 149 of 260




       544. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

       545. The facts Defendant concealed or did not disclose to Plaintiff Strong and

the members of the Georgia Subclass are material in that a reasonable consumer would

have considered them to be important in deciding whether to purchase the Class

Vehicles or pay a lesser price. Had Plaintiff Strong and the members of the Georgia

Subclass known the Class Vehicles were defective, they would not have purchased the

Class Vehicles or would have paid less for them.

       546. Defendant knowingly and intentionally misrepresented material facts

regarding the Class Vehicles, intending for Plaintiff Strong and the members of the

Georgia Class Subclass to rely on these material misrepresentations when choosing to

purchase or lease a Class Vehicle instead of vehicles marketed and sold by Defendant’s

competitors.

       547. Plaintiff Strong and members of the Georgia Subclass justifiably relied on

Defendant’s material misrepresentations.

       548. Defendant’s violations present a continuing risk to Plaintiff Strong as well

as to the general public. Defendant’s unlawful acts and practices complained of herein

affect the public interest.

       549. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff

 No. 2:20-13256-TGB-CI                      149               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.445 Filed 07/19/21 Page 150 of 260




Strong or the Georgia Subclass the battery range promised to them when they purchased

the vehicles.

       550. Plaintiff Strong and members of the Georgia Subclass suffered

ascertainable loss directly and proximately resulting from Defendant’s Georgia FBPA

violations. Plaintiff Strong and members of the Georgia Subclass have suffered actual

damages and/or injury in fact, including, inter alia, the difference in value between the

Class Vehicles promised and warranted, and the Class Vehicles utilizing the Defective

Batteries.

       551.     Plaintiff Strong and members of the Georgia Subclass seek actual damages

against Defendant in an amount to be determined at trial and statutory, treble, and/or

punitive damages under the Georgia FBPA. Plaintiff Strong and members of the

Georgia Subclass also seek an order enjoining Defendant’s unfair, unlawful, and/or

deceptive practices and awarding costs, attorneys’ fees and restitution, disgorgement of

funds, and any other just and proper relief available under the Georgia FBPA.

                                   VIOLATIONS OF GEORGIA’S UNIFORM
                                   DECEPTIVE
                              TRADE PRACTICES ACT
                         (GA. CODE ANN. § 10-1-370, ET SEQ.)

       552. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       553. Plaintiff Strong brings this claim on behalf of herself and the Georgia

Subclass.


 No. 2:20-13256-TGB-CI                      150              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.446 Filed 07/19/21 Page 151 of 260




       554. Defendant, Plaintiff Strong, and the Georgia Subclass are “persons’ within

the meaning of Georgia Uniform Deceptive Trade Practices Act (“Georgia UDTPA”),

Ga. Code. Ann. § 10-1- 371(5).

       555. The Georgia UDTPA prohibits “deceptive trade practices,” which include

the “misrepresentation of standard or quality of goods or services,” and “engaging in

any other conduct which similarly creates a likelihood of confusion or of

misunderstanding.” Ga. Code. Ann. § 10-1-372(a).

       556. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       557. In the course of doing business, Defendant also knowingly failed to

disclose, suppressed, concealed, suppressed and/or omitted material facts regarding the

Defective Battery and the safety hazards associated with it, and misrepresented the

standard, quality or grade of the Class Vehicles, which directly caused harm to Plaintiff

Strong and the members of the Georgia Subclass. Moreover, Defendant actively

suppressed the fact that the batteries were defective and presented a safety hazard

because of materials, workmanship and/or manufacturing defects.

       558. Defendant thus violated the Georgia UDTPA by, at minimum by: (1)

representing that the Class Vehicles have characteristics, uses, benefits, and qualities

which they do not have; (2) representing that the Class Vehicles are of a particular

 No. 2:20-13256-TGB-CI                      151               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.447 Filed 07/19/21 Page 152 of 260




standard and quality when they are not; (3) advertising the Class Vehicles with the

intent not to sell them as advertised; (4) willfully using, in any oral or written

representation, of exaggeration, falsehood, innuendo or ambiguity as to a material fact;

(5) willfully failing to state a material fact, or the willfully concealing, suppressing or

omitting a material fact; and (6) otherwise engaging in an unconscionable act or practice

in connection with a consumer transaction.

       559. Defendant had the duty to Plaintiff Strong and the members of the Georgia

Subclass to disclose the Defective Battery and the defective nature of the Class Vehicles

because:

                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Defective Battery;

                         B.   Plaintiff Strong and the members of the Georgia Subclass

              could not reasonably have been expected to learn or discover that the Class

              Vehicles had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiff Strong and the members of the

              Georgia Subclass could not reasonably have been expected to learn about

              or discover the Defective Battery and the effect it would have on the Class

              Vehicles’ range and energy efficiency.




 No. 2:20-13256-TGB-CI                        152               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.448 Filed 07/19/21 Page 153 of 260




       560. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

       561. The facts Defendant concealed or did not disclose to Plaintiff Strong and

the members of the Georgia Subclass are material in that a reasonable consumer would

have considered them to be important in deciding whether to purchase the Class

Vehicles or pay a lesser price. Had Plaintiff Strong and the members of the Georgia

Subclass known the Class Vehicles were defective, they would not have purchased the

Class Vehicles or would have paid less for them.

       562. Defendant knowingly and intentionally misrepresented material facts

regarding the Class Vehicles, intending for Plaintiff Strong and the members of the

Georgia Class Subclass to rely on these material misrepresentations when choosing to

purchase or lease a Class Vehicle instead of vehicles marketed and sold by Defendant’s

competitors.

       563. Plaintiff Strong and members of the Georgia Subclass justifiably relied on

Defendant’s material misrepresentations.

       564. Defendant’s violations present a continuing risk to Plaintiff Strong as well

as to the general public. Defendant’s unlawful acts and practices complained of herein

affect the public interest.

       565. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff

 No. 2:20-13256-TGB-CI                      153               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.449 Filed 07/19/21 Page 154 of 260




Strong or the Georgia Subclass the battery range promised to them when they purchased

the vehicles.

       566. Plaintiff Strong and members of the Georgia Subclass suffered

ascertainable loss directly and proximately resulting from Defendant’s Georgia UDTPA

violations. Plaintiff Strong and members of the Georgia Subclass have suffered actual

damages and/or injury in fact, including, inter alia, the difference in value between the

Class Vehicles promised and warranted, and the Class Vehicles utilizing the Defective

Batteries.

       567.     Plaintiff Strong and members of the Georgia Subclass seek actual damages

against Defendant in an amount to be determined at trial and statutory, treble, and/or

punitive damages under the Georgia UDTPA. Plaintiff Strong and members of the

Georgia Subclass also seek an order enjoining Defendant’s unfair, unlawful, and/or

deceptive practices and awarding costs, attorneys’ fees and restitution, disgorgement of

funds, and any other just and proper relief available under the Georgia UDTPA.

                                    BREACH OF EXPRESS WARRANTY
                     (GA. CODE. ANN. §§ 11-2-313 AND 11-2A-210)

       568. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       569. Plaintiff Strong brings this claim on behalf of herself and the Georgia

Subclass.




 No. 2:20-13256-TGB-CI                      154              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.450 Filed 07/19/21 Page 155 of 260




       570. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and a “seller”

of motor vehicles under § 11-2-103(1)(d).

       571. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under Ga. Code Ann. § 11-2A-103(1)(p).

       572. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).

       573. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       574. Specifically, the Class Vehicles are covered by Defendant’s new vehicle

limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, Defendant’s warranty provides that

“[i]n addition to the initial owner of the vehicle, the coverage described in this

Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any



 No. 2:20-13256-TGB-CI                       155              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.451 Filed 07/19/21 Page 156 of 260




subsequent person(s) who assumes ownership of the vehicle within the 8 years or

100,000 miles term.”

       575. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       576. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       577. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       578. Plaintiff Strong notified Defendant of its breach within a reasonable time,

and/or was not required to do so because affording Defendant a reasonable opportunity

to cure its breaches would have been futile. In any event, Defendant knows about the

defect but concealed it until just recently as a means of avoiding compliance with its

warranty obligations. Moreover, Defendant was given notice of these issues within a

reasonable amount of time by the numerous complaints it was receiving and became

aware of online.



 No. 2:20-13256-TGB-CI                      156               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.452 Filed 07/19/21 Page 157 of 260




       579. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product to Plaintiff Strong or the members of the Georgia Subclass.

       580. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff Strong and the members of the

Georgia Subclass. Among other things, Plaintiff Strong and the members of the Georgia

Subclass had no meaningful choice in determining these time limitations, the terms of

which unreasonably favored Defendant. A gross disparity in bargaining power existed

between Defendant and members of the Class members because Defendant knew or

should have known that the Class Vehicles were defective at the time of sale and would

fail well before their useful lives.

       581. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiff Strong and the members of the Georgia Subclass whole

and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.

       582. Due to the breach of warranties set forth herein, Plaintiff Strong and the

Georgia Subclass members assert as an additional and/or alternative remedy for a

revocation of acceptance of the goods, and for a return to Plaintiff Strong and the



 No. 2:20-13256-TGB-CI                      157              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.453 Filed 07/19/21 Page 158 of 260




Georgia Subclass members of the purchase price of all vehicles currently owned and for

such other incidental and consequential damages as allowed.

        583. Plaintiff Strong and the members of the Georgia Subclass have complied

with all obligations under the warranty, or otherwise have been excused from

performance of said obligations as a result of Defendant’s conduct.

        584. As a direct and proximate cause of Defendant’s breach, Plaintiff Strong and

the other Georgia Subclass members bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.

        585. As a direct and proximate result of the Defendant’s breach, Plaintiff Strong

and the Georgia Subclass members have been damaged in an amount to be determined

at trial.

                                BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTIBILITY
                     (GA. CODE. ANN. §§ 11-2-314 AND 11-2A-212)
        586. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

        587. Plaintiff Strong brings this claim on behalf of herself and the Georgia

Subclass.

        588. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Ga. Code Ann. §§ 11-2-104(1) and 11-2A-103(3), and a “seller”

of motor vehicles under § 11-2-103(1)(d).

 No. 2:20-13256-TGB-CI                      158               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.454 Filed 07/19/21 Page 159 of 260




       589. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under Ga. Code Ann. § 11-2A-103(1)(p).

       590. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Ga. Code Ann. §§ 11-2-105(1) and 11-2A-103(1)(h).

       591. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to Ga.

Code Ann. §§ 11-2-314 and 11-2A-212.

       592. Defendant provided Plaintiff Strong and the members of the Georgia

Subclass with an implied warranty that the Class Vehicles, and any parts thereof, are

merchantable and fit for the ordinary purposes for which they were sold. Defendant

impliedly warranted that the Class Vehicles were of merchantable quality and fit for

such use. This implied warranty included, among other things: (i) a warranty that the

vehicles Defendant manufactured, supplied, distributed, and/or sold were safe and

reliable for providing transportation, and would not experience premature and

catastrophic failure; and (ii) a warranty that the Class Vehicles would be fit for their

intended use while being operated.

       593. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

 No. 2:20-13256-TGB-CI                       159               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.455 Filed 07/19/21 Page 160 of 260




       594. Plaintiff Strong notified Defendant of its breach within a reasonable time,

and/or was not required to do so because affording Defendant a reasonable opportunity

to cure its breaches would have been futile. In any event, Defendant knows about the

defect but instead chose to conceal it until just recently as a means of avoiding

compliance with its warranty obligations. Moreover, Defendant was provided notice of

these issues within a reasonable amount of time by the numerous complaints it received

from various sources, including through the NHTSA database, other online sources, and

directly from consumers.

       595. Plaintiff Strong and the Georgia Subclass members have had sufficient

dealings with Defendant or its agents to establish privity of contract. Privity is not

required in this case, however, because Plaintiff Strong and the Georgia Subclass

members are intended third-party beneficiaries of contracts between Defendant and its

authorized dealers and are intended beneficiaries of Defendant’s implied warranties.

The dealers were not intended to be the ultimate consumers of Class Vehicles, and the

warranties were designed for and intended to benefit the ultimate consumers only.

       596. As a direct and proximate result of the breach of said implied warranty,

Plaintiff Strong and the Georgia Subclass sustained the damages herein set forth.

       597. Plaintiff Strong and the Georgia Subclass members are, therefore, entitled

to damages in an amount to be proven at the time of trial.




 No. 2:20-13256-TGB-CI                       160               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.456 Filed 07/19/21 Page 161 of 260




                                            FRAUDULENT CONCEALMENT

       598. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       599. Plaintiff Strong brings this claim on behalf of herself and the Georgia

Subclass.

       600. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was in most cases not readily

discoverable until years after purchase or lease of the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       601. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       602. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiff Strong and the members of the Georgia Subclass.

These omitted facts were material because they directly impact the safety and reliability

of the Class Vehicles.

 No. 2:20-13256-TGB-CI                       161                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.457 Filed 07/19/21 Page 162 of 260




       603. Defendant was in exclusive control of the material facts and such facts

were not known to Plaintiff Strong and members of the Georgia Subclass, or the public.

Defendant also possessed exclusive knowledge of the Defective Batteries and their

tendency to render the Class Vehicles more dangerous and unreliable than similar

vehicles.

       604. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff Strong and the members of the

Georgia Subclass to purchase the Class Vehicles at a higher price for the vehicles,

which did not match the vehicles’ true value.

       605. Plaintiff Strong and the members of the Georgia Subclass were unaware of

these omitted material facts and would not have acted as they did if they had known of

the concealed and/or suppressed facts. The actions of Plaintiff Strong and the members

of the Georgia Subclass were justified.

       606. Plaintiff Strong and the members of the Georgia Subclass reasonably relied

on these omissions and suffered damages as a result.

       607. As a result of these omissions and concealments, Plaintiff Strong and the

members of the Georgia Subclass incurred damages including, but not limited to, their

lost benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

       608. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff Strong and the

 No. 2:20-13256-TGB-CI                       162               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.458 Filed 07/19/21 Page 163 of 260




members of the Georgia Subclass. Defendant’s conduct warrants an assessment of

punitive damages in an amount sufficient to deter such conduct in the future, which

amount is to be determined according to proof.

                                                   UNJUST ENRICHMENT
       609. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       610. Plaintiff Strong brings this claim on behalf of herself and the Subclass.

       611. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Defective Battery described herein, Defendant charged a higher

price for their vehicles than the vehicles’ true value and Defendant obtained monies

which rightfully belong to Plaintiff Strong and the members of the Georgia Subclass.

       612. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff Strong and the members of the Georgia Subclass, who paid a higher price

for vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

       613. Plaintiff Strong, therefore, seek an order establishing Defendant as a

constructive trustee of the profits unjustly obtained, plus interest.




 No. 2:20-13256-TGB-CI                       163               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.459 Filed 07/19/21 Page 164 of 260




       Claims Brought on Behalf of the Illinois Subclass

                          VIOLATIONS OF ILLINOIS CONSUMER FRAUD
              AND DECEPTIVE BUSINESS PRACTICES ACT
  (815 ILL. COMP. STAT. 505/1, ET SEQ. AND 720 ILL. COMP. STAT. 295/1A)

       614. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       615. Plaintiffs Torres, Whittaker, and Hickey (for purposes of this section,

“Illinois Plaintiffs”) bring this claim on behalf of themselves and on behalf of the

members of the Illinois Subclass.

       616. The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

Comp. Stat. 505/2 prohibits unfair or deceptive acts or practices in connection with any

trade or commerce. Specifically, the Act prohibits suppliers from representing that their

goods are of a particular quality or grade they are not.

       617. Defendant is a “person” as that term is defined in the Illinois Consumer

Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1(c).

       618. Illinois Plaintiffs are each a “consumer” as that term is defined in the

Illinois Consumer Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1(e).

       619. Defendant’s unfair or deceptive acts or practices occurred repeatedly in its

trade or business, were capable of deceiving a substantial portion of the purchasing

public, and imposed a serious safety risk on the public.




 No. 2:20-13256-TGB-CI                      164               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.460 Filed 07/19/21 Page 165 of 260




       620. Defendant knew that the Class Vehicles’ batteries were defectively

designed or manufactured, would fail prematurely, and were not suitable for their

intended use.

       621. Defendant had the duty to Illinois Plaintiffs and the Illinois Subclass

members to disclose the Defective Battery and the defective nature of the Class

Vehicles because:

                         A.   Defendant was in a superior position to know the true state of

              facts about the Defective Battery and its associated costs;

                         B.   Plaintiffs and the Illinois Subclass members could not

              reasonably have been expected to learn or discover that the Class Vehicles

              had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiffs and the Illinois Subclass

              members could not reasonably have been expected to learn about or

              discover the battery defect and the effect it would have on the Class

              Vehicles’ range and energy efficiency.

       622. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed material

facts and breached its duty to disclose.

       623. The facts Defendant concealed or did not disclose to Illinois Plaintiffs and

the Illinois Subclass members are material in that a reasonable consumer would have

considered them to be important in deciding whether to purchase the Class Vehicles or

 No. 2:20-13256-TGB-CI                         165              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.461 Filed 07/19/21 Page 166 of 260




pay a lesser price. Had Illinois Plaintiffs and the Illinois Subclass members known the

Class Vehicles were defective, they would not have purchased the Class Vehicles or

would have paid less for them.

       624. Defendant’s conduct caused the damages suffered by the Illinois Plaintiffs

and the Illinois Subclass, as alleged.

       625. As a result of Defendant’s wrongful conduct, Illinois Plaintiffs and the

Illinois Subclass have been damaged in an amount to be proven at trial, including, but

not limited to, actual damages, court costs, and reasonable attorneys’ fees pursuant to

815 Ill. Comp. Stat. 505/1, et seq.

                         VIOLATIONS OF THE ILLINOIS UNIFORM
                   DECEPTIVE TRADE PRACTICES ACT
  (815 ILL. COMP. STAT. 510/1, ET. SEQ. AND 720 ILL. COMP. STAT. 295/1A)

       626. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       627. Illinois Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Illinois Subclass.

       628. 815 Ill. Comp. Stat. 510/2 provides that a “person engages in a deceptive

trade practice when, in the course of his or her business, vocation, or occupation,” the

person does any of the following: “(2) causes likelihood of confusion or of

misunderstanding as to the source, sponsorship, approval, or certification of goods or

services; . . . (5) represents that goods or services have sponsorship, approval,

characteristics ingredients, uses, benefits, or quantities that they do not have or that a

 No. 2:20-13256-TGB-CI                       166               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.462 Filed 07/19/21 Page 167 of 260




person has a sponsorship, approval, status, affiliation, or connection that he or she does

not have; . . . (7) represents that goods or services are of a particular standard, quality, or

grade or that goods are a particular style or model, if they are of another; . . .

(9) advertises goods or services with intent not to sell them as advertised; . . . [and]

(12) engages in any other conduct which similarly creates a likelihood of confusion or

misunderstanding.”

       629. Defendant is a “person” within the meaning of 815 Ill. Comp. Stat.

510/1(5).

       630. The vehicles sold to Illinois Plaintiffs and the Illinois Subclass members

were not of the particular sponsorship, approval, characteristics, ingredients, uses

benefits, or qualities represented by Defendant.

       631. Defendant caused to be made or disseminated through Illinois and the

United States, through advertising, marketing, and other publications, statements that

were untrue or misleading, and which were known, or which by the exercise of

reasonable care Defendant should have known to be untrue and misleading to

consumers, including Illinois Plaintiffs and other Illinois Subclass members.

       632. Defendant has violated section 17500 because its misrepresentations and

omissions regarding the safety, reliability, functionality, and energy efficiencies of the

Class Vehicles were material and likely to deceive a reasonable consumer.

       633. Illinois Plaintiffs and the Illinois Subclass members have suffered injuries

in fact, including the loss of money or property, resulting from Defendant’s unfair,

 No. 2:20-13256-TGB-CI                        167               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.463 Filed 07/19/21 Page 168 of 260




unlawful, and/or deceptive practices. In purchasing or leasing their Class Vehicles,

Illinois Plaintiffs and the other Illinois Subclass members relied on Defendant’s

misrepresentations and/or omissions with respect to the Class Vehicles’ safety and

reliability. Defendant’s representations were untrue because it distributed the Class

Vehicles with the Defective Batteries. Had Illinois Plaintiffs and the Illinois Subclass

members known this, they would not have purchased or leased the Class Vehicles or

would not have paid as much for them. Accordingly, Plaintiffs and the other Illinois

Subclass members did not receive the benefit of their bargain.

       634. All of the wrongful conduct alleged herein occurred, and continues to

occur, in the conduct of GM’s business. GM’s wrongful conduct is part of a perpetuated

and repeated pattern or generalized course of conduct, both in the state of Illinois and

nationwide.

       635. Defendant’s conduct was knowing and/or intentional and/or with malice

and/or demonstrated a complete lack of care and/or reckless and/or was in conscious

disregard for the rights of Illinois Plaintiffs and the Illinois Subclass.

       636. As a result of Defendant’s wrongful conduct, Illinois Plaintiffs and the

Illinois Subclass members have been damaged in an amount to proven at trial,

including, but not limited to actual and punitive damages, equitable relief and

reasonable attorneys’ fees.




 No. 2:20-13256-TGB-CI                        168               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.464 Filed 07/19/21 Page 169 of 260




                                     BREACH OF EXPRESS WARRANTIES
                           (810 ILL. COMP. STAT. 5/2-313)
       637. Illinois Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       638. Illinois Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Illinois Subclass.

       639. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under 810 ICS §§ 5/2-104(1) and 5/2A-103(3), and a “seller” of motor

vehicles under section 5/2-103(1)(d).

       640. The Class Vehicles are and were at all relevant times “goods” within the

meaning of 810 ICS §§ 5/2-105(1) and 5/2A-103(1)(h).

       641. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       642. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, GM’s warranty provides that “[i]n
 No. 2:20-13256-TGB-CI                      169               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.465 Filed 07/19/21 Page 170 of 260




addition to the initial owner of the vehicle, the coverage described in this Chevrolet

Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any subsequent

person(s) who assumes ownership of the vehicle within the 8 years or 100,000 miles

term.”

         643. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

         644. Defendant distributed the defective parts causing the Battery Defect in the

Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

         645. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

         646. Illinois Plaintiffs each notified Defendant of the breach within a reasonable

time, and/or were not required to do so because affording Defendant a reasonable

opportunity to cure its breaches would have been futile. In any event, Defendant knows

about the Defective Batteries but instead chose to conceal the defect until just recently

as a means of avoiding compliance with its warranty obligations. Moreover, Defendant

was provided notice of these issues within a reasonable amount of time by the numerous

 No. 2:20-13256-TGB-CI                       170              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.466 Filed 07/19/21 Page 171 of 260




complaints it received from various sources, including through the NHTSA database,

other online sources, and directly from consumers.

       647. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving Plaintiffs or the Class notice of the Defective

Batteries.

       648. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Illinois Plaintiffs and the Illinois Subclass

members. Among other things, Illinois Plaintiffs and the Illinois Subclass members had

no meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the Subclass members because Defendant knew or should have known

that the Class Vehicles were defective at the time of sale and would fail well before

their useful lives expired.

       649. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Illinois Plaintiffs and the other Illinois Subclass members whole

and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.



 No. 2:20-13256-TGB-CI                      171              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.467 Filed 07/19/21 Page 172 of 260




       650. Illinois Plaintiffs and the Illinois Subclass members have complied with all

obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       651. As a direct and proximate cause of Defendant’s breach, Illinois Plaintiffs

and the other Illinois Subclass members bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.

                            BREACH OF THE IMPLIED WARRANTY OF
                          MERCHANTABILITY
     (810 ILL. COMP. STAT. 5/2-314 AND 810 ILL. COMP. STAT. 5/2A-212)

       652. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       653. Illinois Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Illinois Subclass.

       654. Defendant impliedly warranted that its vehicles were of good and

merchantable quality and fit, and safe for their ordinary intended use – transporting the

driver and passengers in reasonable safety during normal operation, and without unduly

endangering them or members of the public.

       655. Defendant breached the implied warranty that the vehicle was

merchantable and safe for use as safe and reliable transportation by marketing,

advertising, distributing and selling vehicles with the Defective Batteries.



 No. 2:20-13256-TGB-CI                      172               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.468 Filed 07/19/21 Page 173 of 260




       656. These defects existed at the time the vehicles left Defendant’s

manufacturing facilities and at the time they were sold to Illinois Plaintiffs.

       657. These defects were the direct and proximate cause of damages to Illinois

Plaintiffs and the Illinois Subclass.

                                              FRAUD BY CONCEALMENT

       658. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       659. Illinois Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Illinois Subclass.

       660. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was in most cases not readily

discoverable until years after purchase or lease of the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       661. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       662. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

 No. 2:20-13256-TGB-CI                       173                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.469 Filed 07/19/21 Page 174 of 260




knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Illinois Plaintiffs and the Illinois Class members. These

omitted facts were material because they directly impact the safety and reliability of the

Class Vehicles.

       663. Defendant was in exclusive control of the material facts and such facts

were not known to the public or the Illinois Subclass members. Defendant also

possessed exclusive knowledge of the Defective Batteries and their tendency to render

the Class Vehicles more dangerous and unreliable than similar vehicles.

       664. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Illinois Plaintiffs and the Illinois Subclass

members to purchase the Class Vehicles at a higher price for the vehicles, which did not

match the vehicles’ true value.

       665. Illinois Plaintiffs and the Illinois Subclass members were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. The actions of Illinois Plaintiffs and the Illinois

Subclass members were justified.

       666. Illinois Plaintiffs and the Illinois Subclass members reasonably relied on

these omissions and suffered damages as a result.

       667. As a result of these omissions and concealments, Illinois Plaintiffs and the

Illinois Subclass members incurred damages including, but not limited to, their lost



 No. 2:20-13256-TGB-CI                       174               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.470 Filed 07/19/21 Page 175 of 260




benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

       668. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Illinois Plaintiffs and the

Illinois Subclass members. Defendant’s conduct warrants an assessment of punitive

damages in an amount sufficient to deter such conduct in the future, which amount is to

be determined according to proof.

                                                   UNJUST ENRICHMENT

       669. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       670. Illinois Plaintiffs bring this cause of action on behalf of themselves and the

Illinois Subclass.

       671. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and

concealing the Defective Batteries described herein, Defendant charged a higher price

for their vehicles than the Class Vehicles’ true value and Defendant obtained monies

which rightfully belong to Illinois Plaintiffs and the Illinois Subclass members.

       672. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Illinois Plaintiffs and the Illinois Subclass members, who paid a higher price for

vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

 No. 2:20-13256-TGB-CI                       175                CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.471 Filed 07/19/21 Page 176 of 260




       673. Illinois Plaintiffs, therefore, seek an order establishing Defendant as a

constructive trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the Kansas Subclass
                                 VIOLATIONS OF THE KANSAS CONSUMER
                               PROTECTION ACTION
                         (KAN. STAT. ANN. § 50-623, ET SEQ.)

       674. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       675. Plaintiff Hickey brings this claim on behalf of himself and the Kansas

Subclass.

       676. Defendant is a “supplier” under the Kansas Consumer Protection Act

(“Kansas CPA”), Kan. Stat. Ann. § 50-624(l).

       677. Kansas Class members are “consumers,” within the meaning of Kan. Stat.

Ann. § 50-624(b), who purchased or leased one or more Class Vehicles.

       678. The sale of the Class Vehicles to the Kansas Class members was a

“consumer transaction” within the meaning of Kan. Stat. Ann. § 50-624(c).

       679. The Kansas CPA states “[n]o supplier shall engage in any deceptive act or

practice in connection with a consumer transaction,” Kan. Stat. Ann. § 50-626(a), and

that deceptive acts or practices include: (1) knowingly making representations or with

reason to know that “(A) Property or services have sponsorship, approval, accessories,

characteristics, ingredients, uses, benefits or quantities that they do not have;” and “(D)

property or services are of particular standard, quality, grade, style or model, if they are

 No. 2:20-13256-TGB-CI                       176               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.472 Filed 07/19/21 Page 177 of 260




of another which differs materially from the representation;” “(2) the willful use, in any

oral or written representation, of exaggeration, falsehood, innuendo or ambiguity as to a

material fact;” and “(3) the willful failure to state a material fact, or the willful

concealment, suppression or omission of a material fact.” The Kansas CPA also

provides that “[n]o supplier shall engage in any unconscionable act or practice in

connection with a consumer transaction.” Kan. Stat. Ann. § 50-627(a).

       680. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       681. In the course of doing business, Defendant also knowingly failed to

disclose, suppressed, concealed, suppressed and/or omitted material facts regarding the

Defective Battery and the safety hazards associated with it, and misrepresented the

standard, quality or grade of the Class Vehicles, which directly caused harm to Plaintiff

and the members of the Kansas Subclass. Moreover, Defendant actively suppressed the

fact that the batteries were defective and presented a safety hazard because of materials,

workmanship and/or manufacturing defects.

       682. Defendant thus violated the Kansas CPA by, at minimum: (1) representing

that the Class Vehicles have characteristics, uses, benefits, and qualities which they do

not have; (2) representing that the Class Vehicles are of a particular standard and quality

when they are not; (3) advertising the Class Vehicles with the intent not to sell them as

 No. 2:20-13256-TGB-CI                        177                CONSOLIDATED CLASS ACTION
                                                                 COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.473 Filed 07/19/21 Page 178 of 260




advertised; (4) willfully using, in any oral or written representation, of exaggeration,

falsehood, innuendo or ambiguity as to a material fact; (5) willfully failing to state a

material fact, or the willfully concealing, suppressing or omitting a material fact; and (6)

otherwise engaging in an unconscionable act or practice in connection with a consumer

transaction.

       683. Defendant had the duty to Plaintiff and the Kansas Subclass members to

disclose the Defective Batteries and the defective nature of the Class Vehicles because:

                         A.   Defendant was in a superior position to know the true state of

               facts about the Defective Batteries and their associated costs;

                         B.   Plaintiff and the members of the Kansas Subclass could not

               reasonably have been expected to learn or discover that the Class Vehicles

               had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiff and the members of the Kansas

               Subclass could not reasonably have been expected to learn about or

               discover the Defective Battery and the effect it would have on the Class

               Vehicles’ range and energy efficiency.

       684. In failing to disclose the Defective Batteries and its resulting safety risks

and inefficiencies, Defendant has knowingly and intentionally concealed material facts

and breached its duty to disclose.

       685. The facts Defendant concealed or did not disclose to Plaintiff and the

members of the Kansas Subclass are material in that a reasonable consumer would have

 No. 2:20-13256-TGB-CI                         178              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.474 Filed 07/19/21 Page 179 of 260




considered them to be important in deciding whether to purchase the Class Vehicles or

pay a lesser price. Had Plaintiff and the members of the Kansas Subclass known the

Class Vehicles were defective, they would not have purchased the Class Vehicles or

would have paid less for them.

       686. Defendant’s violations present a continuing risk to Plaintiff as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

       687. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff or

the Kansas Subclass the battery range promised to them when they purchased the

vehicles.

       688. Plaintiff and members of the Kansas Subclass suffered ascertainable loss

directly and proximately resulting from Defendant’s Kansas CPA violations. Plaintiff

and members of the Kansas Subclass have suffered actual damages and/or injury in fact,

including, inter alia, the difference in value between the Class Vehicles promised and

warranted, and the Class Vehicles utilizing the Defective Batteries.

       689.    Plaintiff and members of the Kansas Subclass seek actual damages against

Defendant in an amount to be determined at trial and statutory, treble, and/or punitive

damages under the Kansas CPA. Plaintiff and members of the Kansas Subclass also

seek an order enjoining Defendant’s unfair, unlawful, and/or deceptive practices and



 No. 2:20-13256-TGB-CI                      179              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.475 Filed 07/19/21 Page 180 of 260




awarding costs, attorneys’ fees and restitution, disgorgement of funds, and any other just

and proper relief available under the Kansas CPA.

                                      BREACH OF EXPRESS WARRANTY
                         (KAN. STAT. §§ 84-2-314 AND 84-2A-210)

       690. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       691. Plaintiff Hickey brings this claim on behalf of himself and the Kansas

Subclass.

       692. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Kan. Stat. §§ 84-2-104(1) and 84-2A-103(3), and a “seller” of

motor vehicles under § 84-2-103(1)(d).

       693. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under Kan. Stat. § 84-2A-103(1)(p).

       694. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Kan. Stat. §§ 84-2-105(1) and 84-2A-103(1)(h).

       695. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       696. Specifically, the Class Vehicles are covered by Defendant’s new vehicle

limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty
 No. 2:20-13256-TGB-CI                     180               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.476 Filed 07/19/21 Page 181 of 260




covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, Defendant’s warranty provides that

“[i]n addition to the initial owner of the vehicle, the coverage described in this

Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any

subsequent person(s) who assumes ownership of the vehicle within the 8 years or

100,000 miles term.”

       697. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       698. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       699. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       700. Plaintiff notified Defendant of the breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

 No. 2:20-13256-TGB-CI                       181              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.477 Filed 07/19/21 Page 182 of 260




its breaches would have been futile. In any event, Defendant knows about the Defective

Batteries but instead chose to conceal the defect until just recently as a means of

avoiding compliance with its warranty obligations. Moreover, Defendant was provided

notice of these issues within a reasonable amount of time by the numerous complaints it

received from various sources, including through the NHTSA database, other online

sources, and directly from consumers.

       701. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving Plaintiff or the Class notice of the Defective

Batteries.

       702. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff and the members of the Kansas

Subclass. Among other things, Plaintiff and the members of the Kansas Subclass had no

meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the members of the Class members because Defendant knew or should

have known that the Class Vehicles were defective at the time of sale and would fail

well before their useful lives expired.

       703. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

 No. 2:20-13256-TGB-CI                      182               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.478 Filed 07/19/21 Page 183 of 260




insufficient to make Plaintiff and the members of the Kansas Subclass whole, and

because Defendant has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

       704. Plaintiff and the members of the Kansas Subclass have complied with all

obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       705. As a direct and proximate cause of Defendant’s breach, Plaintiff and the

members of the Kansas Subclass bought or leased Class Vehicles they otherwise would

not have, overpaid for their vehicles, did not receive the benefit of their bargain, and

their Class Vehicles suffered a diminution in value.

                                 BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                    (KY. REV. STAT. §§ 335.2-314 AND 355.2A-212)

       706. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       707. Plaintiff Hickey brings this claim on behalf of himself and the Kansas

Subclass.

       708. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Kan. Stat. §§ 84-2-104(1) and 84-2A-103(3), and a “seller” of

motor vehicles under § 84-2-103(1)(d).

       709. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under Kan. Stat. § 84-2A-103(1)(p).

 No. 2:20-13256-TGB-CI                      183               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.479 Filed 07/19/21 Page 184 of 260




       710. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Kan. Stat. §§ 84-2-105(1) and 84-2A-103(1)(h).

       711. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to Kan.

Stat. §§ 84-2-314 and 84-2A-212.

       712. Defendant provided Plaintiff and the members of the Kansas Subclass with

an implied warranty that the Class Vehicles, and any parts thereof, are merchantable and

fit for the ordinary purposes for which they were sold. Defendant impliedly warranted

that the Class Vehicles were of merchantable quality and fit for such use. This implied

warranty included, among other things: (i) a warranty that the vehicles Defendant

manufactured, supplied, distributed, and/or sold were safe and reliable for providing

transportation, and would not experience premature and catastrophic failure; and (ii) a

warranty that the Class Vehicles would be fit for their intended use while being

operated.

       713. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

       714. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

 No. 2:20-13256-TGB-CI                      184              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.480 Filed 07/19/21 Page 185 of 260




its breaches would have been futile. In any event, Defendant knows about the defect but

instead chose to conceal it until just recently as a means of avoiding compliance with its

warranty obligations. Moreover, Defendant was provided notice of these issues within a

reasonable amount of time by the numerous complaints it received from various

sources, including through the NHTSA database, other online sources, and directly from

consumers.

       715. Plaintiff and the Kansas Subclass members have had sufficient dealings

with Defendant or its agents to establish privity of contract. Privity is not required in

this case, however, because Plaintiff and the Kansas Subclass members are intended

third-party beneficiaries of contracts between Defendant and its authorized dealers and

are intended beneficiaries of Defendant’s implied warranties. The dealers were not

intended to be the ultimate consumers of Class Vehicles, and the warranties were

designed for and intended to benefit the ultimate consumers only.

       716. As a direct and proximate result of the breach of said implied warranty,

Plaintiff and the Kansas Subclass sustained the damages herein set forth.

       717. Plaintiff and the Kansas Subclass members are, therefore, entitled to

damages in an amount to be proven at the time of trial.

                                              FRAUD BY CONCEALMENT
       718. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.



 No. 2:20-13256-TGB-CI                       185               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.481 Filed 07/19/21 Page 186 of 260




       719. Plaintiff Hickey brings this claim on behalf of himself and the Kansas

Subclass.

       720. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was in most cases not readily

discoverable until years after purchase or lease of the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       721. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       722. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiff and the members of the Kansas Subclass. These

omitted facts were material because they directly impact the safety and reliability of the

Class Vehicles.

       723. Defendant was in exclusive control of the material facts and such facts

were not known to Plaintiff and members of the Kansas Subclass, or the public.

Defendant also possessed exclusive knowledge of the Defective Batteries and their

 No. 2:20-13256-TGB-CI                       186                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.482 Filed 07/19/21 Page 187 of 260




tendency to render the Class Vehicles more dangerous and unreliable than similar

vehicles.

       724. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff and the members of the Kansas

Subclass to purchase the Class Vehicles at a higher price for the vehicles, which did not

match the vehicles’ true value.

       725. Plaintiff and the members of the Kansas Subclass were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. The actions of Plaintiff and the members of the

Kansas Subclass were justified.

       726. Plaintiff and the members of the Kansas Subclass reasonably relied on

these omissions and suffered damages as a result.

       727. As a result of these omissions and concealments, Plaintiff and the members

of the Kansas Subclass incurred damages including, but not limited to, their lost benefit

of the bargain and overpayment at the time of purchase or lease and/or the diminished

intrinsic value of their Class Vehicles.

       728. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff and the members of

the Kansas Subclass. Defendant’s conduct warrants an assessment of punitive damages

in an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

 No. 2:20-13256-TGB-CI                      187               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.483 Filed 07/19/21 Page 188 of 260




                                                UNJUST ENRICHMENT

       729. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       730. Plaintiff Hickey brings this claim on behalf of himself and the Kansas

Subclass.

       731. As a result of its wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and

concealing the Defective Batteries described herein, Defendant charged a higher price

for their vehicles than the Class Vehicles’ true value, and thus Defendant obtained

monies rightfully belonging to Plaintiff and the members of the Kansas Subclass.

       732. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff and the Kansas Subclass members, who paid a higher price for vehicles

which actually had lower values. It would be inequitable and unjust for Defendant retain

these wrongfully obtained profits.

       733. Plaintiff, therefore, seek an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the Massachusetts Subclass

                            DECEPTIVE ACTS OR PRACTICES PHOHIBITED BY
                                 MASSACTUSETTS LAW
                         (MASS. GEN. LAWS CH. 93A, § 1, ET SEQ.)

       734. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

 No. 2:20-13256-TGB-CI                        188            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.484 Filed 07/19/21 Page 189 of 260




       735. Plaintiffs Harris and Duprez bring this cause of action on behalf of

themselves and the Massachusetts Subclass.

       736. Defendant, Plaintiffs, and the Massachusetts Subclass are “persons” within

the meaning of Mass. Gen. Laws ch. 93A, § 1(a).

       737. Defendant is engaged in “trade” or “commerce” within the meaning of

Mass. Gen. Laws ch. 93A, § 1(b).

       738. Massachusetts law (the “Massachusetts Act”) prohibits “unfair or deceptive

acts or practices in the conduct of any trade or commerce.” Mass. Gen. Laws ch. 93A, §

2. Defendant participated in misleading, false, or deceptive acts that violated the

Massachusetts Act.

       739. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       740. In the course of doing business, Defendant knowingly failed to disclose,

suppressed, concealed, suppressed and/or omitted material facts regarding the Defective

Battery and the safety hazards associated with it, and misrepresented the standard,

quality or grade of the Class Vehicles, which directly caused harm to Plaintiff and the

members of the Massachusetts Subclass. Moreover, Defendant actively suppressed the

fact that the batteries were defective and presented a safety hazard because of materials,

workmanship and/or manufacturing defects.

 No. 2:20-13256-TGB-CI                      189               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.485 Filed 07/19/21 Page 190 of 260




       741. Defendant thus violated the Massachusetts Act by, at minimum: (1)

representing that the Class Vehicles have characteristics, uses, benefits, and qualities

which they do not have; (2) representing that the Class Vehicles are of a particular

standard and quality when they are not; (3) advertising the Class Vehicles with the

intent not to sell them as advertised; (4) willfully using, in any oral or written

representation, of exaggeration, falsehood, innuendo or ambiguity as to a material fact;

(5) willfully failing to state a material fact, or the willfully concealing, suppressing or

omitting a material fact; and (6) otherwise engaging in an unconscionable act or practice

in connection with a consumer transaction.

       742. Plaintiff members of the Massachusetts Subclass justifiably relied on these

material misrepresentations and, as a result, are entitled to damages in an amount to be

proven at trial.

       743. Defendant had the duty to Plaintiff and the members of the Massachusetts

Subclass to disclose the Defective Battery and the defective nature of the Class Vehicles

because:

                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Defective Battery;

                         B.   Plaintiff and the members of the Massachusetts Subclass could

              not reasonably have been expected to learn or discover that the Class

              Vehicles had defects until those defects became manifest;

 No. 2:20-13256-TGB-CI                        190               CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.486 Filed 07/19/21 Page 191 of 260




                         C.   Defendant knew that Plaintiff and the members of the

              Massachusetts Subclass could not reasonably have been expected to learn

              about or discover the Defective Battery and the effect it would have on the

              Class Vehicles’ range and energy efficiency.

       744. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

       745. The facts Defendant concealed or did not disclose to Plaintiff and the

members of the Massachusetts Subclass are material in that a reasonable consumer

would have considered them to be important in deciding whether to purchase the Class

Vehicles or pay a lesser price. Had Plaintiff and the members of the Massachusetts

Subclass known the Class Vehicles were defective, they would not have purchased the

Class Vehicles or would have paid less for them.

       746. Defendant’s violations present a continuing risk to Plaintiff as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

       747. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff or

the Massachusetts Subclass the battery range promised to them when they purchased the

vehicles.



 No. 2:20-13256-TGB-CI                        191              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.487 Filed 07/19/21 Page 192 of 260




       748. As a direct and proximate result of Defendant’s violations of the

Massachusetts Act, Plaintiff and the Massachusetts Subclass have suffered injury-in-fact

and/or actual damage.

       749. Plaintiffs and members of the Massachusetts Subclass suffered

ascertainable loss directly and proximately resulting from Defendant’s violations of the

Massachusetts Act. Plaintiff and members of the Massachusetts Subclass have suffered

actual damages and/or injury in fact, including, inter alia, the difference in value

between the Class Vehicles promised and warranted, and the Class Vehicles utilizing

the Defective Batteries.

       750.    On July 19, 2021, Plaintiff sent a letter complying with Mass. Gen. Laws

ch. 93A, § 9(3). If Defendant fails to fully remedy its unlawful conduct within the

requisite notice period, Plaintiffs will amend this Complaint to seek all damages and

relief to which Plaintiffs and the Massachusetts Subclass are entitled, include actual

damages against Defendant in an amount to be determined at trial and statutory, treble,

and/or punitive damages under the Massachusetts Act. Plaintiffs and members of the

Massachusetts Subclass will also seek an order enjoining Defendant’s unfair, unlawful,

and/or deceptive practices and awarding costs, attorneys’ fees and restitution,

disgorgement of funds, and any other just and proper relief available under the

Massachusetts Act




 No. 2:20-13256-TGB-CI                      192               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.488 Filed 07/19/21 Page 193 of 260




                                  BREACH OF EXPRESS WARRANTY
                   (MASS. GEN. LAWS C. 106 §§ 2-313 AND 2A-210)
       751. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       752. Plaintiffs Harris and Duprez bring this cause of action on behalf of

themselves and the Massachusetts Subclass.

       753. Defendant is and was all at all relevant times a “merchant” with respect to

motor vehicles under M.G.L. c. 106 § 2-104(1), and a “seller” of motor vehicles under §

2-103(1)(d).

       754. With respect to leases, Defendant is and was at all relevant times a

“lessors” of motor vehicles under M.G.L c. 106 § 2A-103(1)(p).

       755. The Class Vehicles are and were at all relevant times “goods” within the

meaning of M.G.L. c. 106 §§ 2-105(1) and 2A-103(1)(h).

       756. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       757. Specifically, the Class Vehicles are covered by Defendant’s new vehicle

limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the
 No. 2:20-13256-TGB-CI                      193               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.489 Filed 07/19/21 Page 194 of 260




warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, Defendant’s warranty provides that

“[i]n addition to the initial owner of the vehicle, the coverage described in this

Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any

subsequent person(s) who assumes ownership of the vehicle within the 8 years or

100,000 miles term.”

       758. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       759. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       760. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       761. Plaintiffs notified Defendant of the breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the Defective

Batteries but instead chose to conceal the defect until just recently as a means of

 No. 2:20-13256-TGB-CI                       194              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.490 Filed 07/19/21 Page 195 of 260




avoiding compliance with its warranty obligations. Moreover, Defendant was provided

notice of these issues within a reasonable amount of time by the numerous complaints it

received from various sources, including through the NHTSA database, other online

sources, and directly from consumers.

       762. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving Plaintiffs or the Class notice of the Defective

Batteries.

       763. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiffs and the members of the

Massachusetts Subclass. Among other things, Plaintiffs and the members of the

Massachusetts Subclass had no meaningful choice in determining these time limitations,

the terms of which unreasonably favored Defendant. A gross disparity in bargaining

power existed between Defendant and the Class members because Defendant knew or

should have known that the Class Vehicles were defective at the time of sale and would

fail well before their useful lives expired.

       764. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiffs and the members of the Massachusetts Subclass whole,



 No. 2:20-13256-TGB-CI                         195           CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.491 Filed 07/19/21 Page 196 of 260




and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.

       765. Plaintiffs and the members of the Massachusetts Subclass have complied

with all obligations under the warranty, or otherwise have been excused from

performance of said obligations as a result of Defendant’s conduct.

       766. As a direct and proximate cause of Defendant’s breach, Plaintiffs and the

members of the Massachusetts Subclass bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.

                               BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                   (MASS. GEN. LAWS C. 106 §§ 2-314 AND 2A-212)

       767. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       768. Plaintiffs Harris and Duprez bring this cause of action on behalf of

themselves and the Massachusetts Subclass.

       769. Defendant is and was all at all relevant times a “merchant” with respect to

motor vehicles under M.G.L. c. 106 § 2-104(1), and a “seller” of motor vehicles under §

2-103(1)(d).

       770. With respect to leases, Defendant is and was at all relevant times a

“lessors” of motor vehicles under M.G.L c. 106 § 2A-103(1)(p).



 No. 2:20-13256-TGB-CI                      196               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.492 Filed 07/19/21 Page 197 of 260




       771. The Class Vehicles are and were at all relevant times “goods” within the

meaning of M.G.L. c. 106 §§ 2-105(1) and 2A-103(1)(h).

       772. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to

M.G.L. c. 106 §§ 2-314 and 2A-212

       773. Defendant impliedly warranted that its vehicles were of good and

merchantable quality and fit, and safe for their ordinary intended use: transporting the

driver and passengers in reasonable safety during normal operation, and without unduly

endangering them or members of the public.

       774. Defendant provided Plaintiffs and the members of the Massachusetts

Subclass with an implied warranty that the Class Vehicles, and any parts thereof, are

merchantable and fit for the ordinary purposes for which they were sold. Defendant

impliedly warranted that the Class Vehicles were of merchantable quality and fit for

such use. This implied warranty included, among other things: (i) a warranty that the

vehicles Defendant manufactured, supplied, distributed, and/or sold were safe and

reliable for providing transportation, and would not experience premature and

catastrophic failure; and (ii) a warranty that the Class Vehicles would be fit for their

intended use while being operated.

       775. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

 No. 2:20-13256-TGB-CI                       197               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.493 Filed 07/19/21 Page 198 of 260




manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

       776. Plaintiffs notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the defect but

instead chose to conceal it until just recently as a means of avoiding compliance with its

warranty obligations. Moreover, Defendant was provided notice of these issues within a

reasonable amount of time by the numerous complaints it received from various

sources, including through the NHTSA database, other online sources, and directly from

consumers.

       777. Plaintiffs and the Massachusetts Subclass members have had sufficient

dealings with Defendant or its agents to establish privity of contract. Privity is not

required in this case, however, because Plaintiffs and the Massachusetts Subclass

members are intended third-party beneficiaries of contracts between Defendant and its

authorized dealers and are intended beneficiaries of Defendant’s implied warranties.

The dealers were not intended to be the ultimate consumers of Class Vehicles, and the

warranties were designed for and intended to benefit the ultimate consumers only.

       778. As a direct and proximate result of the breach of said implied warranty,

Plaintiffs and the Massachusetts Subclass sustained the damages herein set forth.

       779. Plaintiffs and the Massachusetts Subclass members are, therefore, entitled

to damages in an amount to be proven at the time of trial

 No. 2:20-13256-TGB-CI                       198               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.494 Filed 07/19/21 Page 199 of 260




                                           FRAUDULENT CONCEALMENT

       780. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       781. Plaintiffs Harris and Duprez bring this cause of action on behalf of

themselves and the Massachusetts Subclass.

       782. As set forth above, Defendant concealed and/or suppressed material facts

concerning the Class Vehicles’ safety.

       783. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was in most cases not readily

discoverable until years after purchase or lease of the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       784. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       785. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiffs and the members of the Massachusetts Subclass.

 No. 2:20-13256-TGB-CI                       199                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.495 Filed 07/19/21 Page 200 of 260




These omitted facts were material because they directly impact the safety and reliability

of the Class Vehicles.

       786. Defendant was in exclusive control of the material facts and such facts

were not known to Plaintiffs and members of the Massachusetts Subclass, or the public.

Defendant also possessed exclusive knowledge of the Defective Batteries and their

tendency to render the Class Vehicles more dangerous and unreliable than similar

vehicles.

       787. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiffs and the members of the

Massachusetts Subclass to purchase the Class Vehicles at a higher price for the vehicles,

which did not match the vehicles’ true value.

       788. Plaintiffs and the members of the Massachusetts Subclass were unaware of

these omitted material facts and would not have acted as they did if they had known of

the concealed and/or suppressed facts. The actions of Plaintiffs and the members of the

Massachusetts Subclass were justified.

       789. Plaintiffs and the members of the Massachusetts Subclass reasonably relied

on these omissions and suffered damages as a result.

       790. As a result of these omissions and concealments, Plaintiffs and the

members of the Massachusetts Subclass incurred damages including, but not limited to,

their lost benefit of the bargain and overpayment at the time of purchase or lease and/or

the diminished intrinsic value of their Class Vehicles.

 No. 2:20-13256-TGB-CI                      200              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.496 Filed 07/19/21 Page 201 of 260




       791. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiffs and the members of

the Massachusetts Subclass. Defendant’s conduct warrants an assessment of punitive

damages in an amount sufficient to deter such conduct in the future, which amount is to

be determined according to proof.

                                              UNJUST ENRICHMENT

       792. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       793. Plaintiffs Harris and Duprez bring this cause of action on behalf of

themselves and the Massachusetts Subclass.

       794. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and

concealing the Defective Batteries described herein, Defendant charged a higher price

for their vehicles than the Class Vehicles’ true value, and thus Defendant obtained

monies rightfully belonging to Plaintiffs and the members of the Massachusetts

Subclass.

       795. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiffs and the Massachusetts Subclass members, who paid a higher price for

vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.



 No. 2:20-13256-TGB-CI                      201               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.497 Filed 07/19/21 Page 202 of 260




       796. Plaintiffs, therefore, seek an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the New York Subclass
                                   VIOLATIONS OF NEW YORK GENERAL
                                BUSINESS LAW § 349
                             (N.Y. GEN. BUS. LAW § 349)

       797. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       798. Plaintiff Kotchmar (for purposes of this section, “Plaintiff”) brings this

claim on behalf of himself and on behalf of the New York Subclass.

       799. Plaintiff and Defendant are “persons” within the meaning of the New York

General Business Law (“GBL”). N.Y. Gen. Bus. Law § 349(h).

       800. Under GBL section 349, “[d]eceptive acts or practices in the conduct of

any business, trade or commerce” are unlawful. N.Y. Gen. Bus. Law § 349.

       801. In the course of Defendant’s business, it willfully failed to disclose and

actively concealed the Defective Batteries with the intent that consumers rely on that

concealment in deciding whether to purchase a Class Vehicle.

       802. By concealing the Defective Batteries while advertising the Class Vehicles

as capable, reliable and safe, Defendant engaged in deceptive acts or practices in

violation of GBL section 349.

       803. Defendant’s deceptive acts or practices were materially misleading.

Defendant’s conduct was likely to and did deceive reasonable consumers, including

 No. 2:20-13256-TGB-CI                        202            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.498 Filed 07/19/21 Page 203 of 260




Plaintiff and members of the New York Subclass, about the Class Vehicles’ true

performance and value.

       804. Plaintiff and members of the New York Subclass were unaware of, and

lacked a reasonable means of discovering, the material facts Defendant suppressed.

       805. Defendant’s misleading conduct concerns the safety of widely purchased

consumer products and affects the public interest.

       806. Defendant’s actions set forth above occurred in the conduct of its business,

trade, or commerce.

       807. Plaintiff and members of the New York Subclass suffered ascertainable

loss as a direct and proximate result of Defendant’s GBL violations. Plaintiff and

members of the New York Subclass overpaid for their Class Vehicles, and their Class

Vehicles suffered a diminution in value resulting from the Defective Batteries. These

injuries are the direct and natural consequence of Defendant’s material

misrepresentations and omissions.

       808. Plaintiff and members of the New York Subclass request that this Court

enter such orders or judgments as may be necessary to enjoin Defendant from

continuing its unfair and deceptive practices. Under the GBL, Plaintiff and members of

the New York Subclass are entitled to recover their actual damages or $50, whichever is

greater. Additionally, because Defendant acted willfully or knowingly, Plaintiff and

members of the New York Subclass are entitled to recover three times their actual



 No. 2:20-13256-TGB-CI                     203              CONSOLIDATED CLASS ACTION
                                                            COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.499 Filed 07/19/21 Page 204 of 260




damages. Plaintiff and is also entitled to reasonable attorneys’ fees. N.Y. Gen. Bus. Law

§ 349(h).

                             VIOLATIONS OF NEW YORK GENERAL BUSINESS
                                     LAW § 350
                             (N.Y. GEN. BUS. LAW § 350)

       809. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       810. Plaintiff brings this claim on behalf of himself and on behalf of the New

York Subclass.

       811. GBL section 350 makes unlawful “[f]alse advertising in the conduct of any

business, trade or commerce….” N.Y. Gen. Bus. Law § 350. False advertising includes

“advertising, including labeling, of a commodity…if such advertising is misleading in a

material respect,” taking into account “not only representations made by statement,

word, design, device, sound or any combination thereof, but also the extent to which the

advertising fails to reveal facts material in the light of such representations with respect

to the commodity…to which the advertising relates under the conditions prescribed in

said advertisement, or under such conditions as are customary or usual.” N.Y. Gen. Bus.

Law § 350-a.

       812. Defendant caused or made to be disseminated through New York, through

advertising, marketing, and other publications, statements that were untrue or

misleading, and which were known, or which by the exercise of reasonable care should



 No. 2:20-13256-TGB-CI                       204               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.500 Filed 07/19/21 Page 205 of 260




have been known to Defendant, to be untrue and misleading to consumers, including

Plaintiff and other members of the New York Subclass.

       813. Defendant has violated GBL section 350 because the misrepresentations

and omissions regarding the Defective Batteries were material and deceived reasonable

consumers, including Plaintiff and members of the New York Subclass, about the true

performance and value of the Class Vehicles.

       814. Plaintiff and members of the New York Subclass suffered ascertainable

loss as a direct and proximate result of Defendant’s violations. In purchasing or leasing

their Class Vehicles, Plaintiff and members of the New York Subclass relied on

Defendant’s representations and omissions with respect to safety, performance,

reliability, and value of the Class Vehicles. Defendant’s representations turned out to be

untrue because the Class Vehicles utilize the Defective Batteries. Had Plaintiff or

members of the New York Subclass known this, they would not have purchased or

leased their Class Vehicles or would have paid less money for them.

       815.    Plaintiff and members of the New York Subclass overpaid for their Class

Vehicles and their Class Vehicles suffered a diminution in value resulting from the

Defective Batteries. These injuries are the direct and natural consequence of

Defendant’s material misrepresentations and omissions.

       816. Plaintiff and members of the New York Subclass request that this Court

enter such orders or judgments as may be necessary to enjoin Defendant from

continuing its unfair, unlawful, and deceptive practices of false advertising. Under the

 No. 2:20-13256-TGB-CI                      205              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.501 Filed 07/19/21 Page 206 of 260




GBL, Plaintiff and members of the New York Subclass are entitled to recover their

actual damages or $500, whichever is greater. Additionally, because Defendant acted

willfully or knowingly, Plaintiff and members of the New York Subclass are entitled to

recover three times their actual damages, up to $10,000. Plaintiff is also entitled to

reasonable attorneys’ fees. N.Y. Gen. Bus. Law § 350-e.

                                        BREACH OF EXPRESS WARRANTY
                         (N.Y. U.C.C. LAW §§ 2-313 AND 2A-210)

       817. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       818. Plaintiff brings this claim on behalf of himself and on behalf of the

members of the New York Subclass.

       819. Defendant is, and was, at all relevant times a “merchant” with respect to

motor vehicles under N.Y. UCC Law § 2-104(1) and “seller” of motor vehicles under§

2-103(1)(d).

       820. The Class Vehicles are and were at all relevant times “goods” within the

meaning of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).

       821. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       822. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, in part comprised of the 8-year/100,000 new vehicle limited warranty on

electric propulsion components, including the Class Vehicles’ battery components,
 No. 2:20-13256-TGB-CI                      206               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.502 Filed 07/19/21 Page 207 of 260




thermal management system, charging system, and electric drive components. The new

vehicle limited warranty covers “repairs to correct any vehicle defect, not slight noise,

vibrations, or other normal characteristics of the vehicle due to materials or

workmanship occurring during the warranty period” and provides that “[w]arranty

repairs, including towing, parts, and labor, will be made at no charge.” Furthermore,

GM’s warranty provides that “[i]n addition to the initial owner of the vehicle, the

coverage described in this Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is

transferable at no cost to any subsequent person(s) who assumes ownership of the

vehicle within the 8 years or 100,000 miles term.”

       823. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       824. Defendant distributed the Defective Batteries in the Class Vehicles, and

said parts are covered by Defendant’s warranties granted to all Class Vehicle purchasers

and lessors.

       825. Defendant breached these warranties by selling and leasing Class Vehicles

using the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.



 No. 2:20-13256-TGB-CI                      207               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.503 Filed 07/19/21 Page 208 of 260




       826. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the Defective

Batteries but instead chose to conceal their existence until just recently as a means of

avoiding compliance with its warranty obligations. Moreover, Defendant was provided

notice of these issues within a reasonable amount of time by the numerous complaints it

received from various sources, including through the NHTSA database, other online

sources, and directly from consumers.

       827. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving notice of the Defective Batteries to Plaintiff or

members of the New York Subclass.

       828. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff or New York Subclass members.

Among other things, neither Plaintiff nor members of the New York Subclass had a

meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the Class members because Defendant knew or should have known that

the Class Vehicles were defective at the time of sale and would fail well before their

useful lives.

 No. 2:20-13256-TGB-CI                      208               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.504 Filed 07/19/21 Page 209 of 260




       829. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiff and the other New York Subclass members whole and

because Defendant has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

       830. Plaintiff and the New York Subclass members have complied with all

obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       831. As a direct and proximate cause of Defendant’s breach, Plaintiff and the

other New York Subclass members bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.

                                    BREACH OF THE IMPLIED WARRANTY OF
                                   MERCHANTABILITY
                         (N.Y. U.C.C. LAW §§ 2-314 AND 2A-212)

       832. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       833. Plaintiff brings this claim on behalf of himself and on behalf of the

members of the New York Subclass.

       834. Defendant is, and was, at all relevant times a “merchant” with respect to

motor vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under

       835. § 2-103(1)(d).

 No. 2:20-13256-TGB-CI                      209               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.505 Filed 07/19/21 Page 210 of 260




       836. The Class Vehicles are and were at all relevant times “goods” within the

meaning of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).

       837. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to N.Y.

UCC Law §§ 2-314 and 2A-212.

       838. Defendant impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, inter alia, the

following: (i) a warranty that the Class Vehicles were manufactured, supplied,

distributed, and/or sold by Defendant were safe and reliable for providing

transportation; and (ii) a warranty that the Class Vehicles would be fit for their intended

use—providing safe and reliable transportation—while the Class Vehicles were being

operated.

       839. Defendant breached the implied warranty of merchantability in that the

Class Vehicles were not in merchantable condition when they were sold to Plaintiff and

New York Subclass members and said vehicles were and are unfit for the ordinary

purposes for which such vehicles are used because they pose a serious safety risk to the

occupants and are an unreliable means of transportation.

       840. Defendant has been provided notice of these issues by numerous

complaints, as alleged herein.




 No. 2:20-13256-TGB-CI                      210               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.506 Filed 07/19/21 Page 211 of 260




       841. As a direct and proximate result of breaches of the implied warranty of

merchantability, Plaintiff and the New York Subclass members have suffered damages,

including but not limited to incidental and consequential damages.

                                            FRAUD BY CONCEALMENT
       842. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       843. Plaintiff brings this claim on behalf of himself and on behalf of the

members of the New York Subclass.

       844. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which in many cases could not be discovered

until years after the Class Vehicles were purchased or leased. These facts, and other

facts as set forth above, were material because reasonable people attach importance to

their existence or nonexistence in deciding which vehicle to purchase.

       845. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       846. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant, who had superior

knowledge and access to the facts and Defendant knew that those facts were not known

 No. 2:20-13256-TGB-CI                       211                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.507 Filed 07/19/21 Page 212 of 260




to or reasonably discoverable by Plaintiff and the New York Subclass members. These

omitted facts were material because they directly impact the safety and reliability of the

Class Vehicles.

       847. Defendant was in exclusive control of the material facts and such facts

were not known to the public or the New York Subclass members. Defendant also

possessed exclusive knowledge of the Battery Defect rendering Class Vehicles

inherently more dangerous and unreliable than similar vehicles.

       848. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff and the New York Subclass members

to purchase the Class Vehicles at a higher price for the vehicles, which did not match

the vehicles’ true value.

       849. Plaintiff and the New York Subclass members were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. The actions of Plaintiff and the New York Subclass

members were justified.

       850. Plaintiff and the New York Subclass members reasonably relied on these

omissions and suffered damages as a result.

       851. As a result of these omissions and concealments, Plaintiff and the New

York Subclass members incurred damages including, but not limited to, their lost

benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

 No. 2:20-13256-TGB-CI                      212              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.508 Filed 07/19/21 Page 213 of 260




       852. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff and the New York

Subclass members. Defendant’s conduct warrants an assessment of punitive damages in

an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                           UNJUST ENRICHMENT

       853. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       854. Plaintiff brings this cause of action on behalf of himself and the New York

Subclass.

       855. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Battery Defect described herein, Defendant charged a higher price

for their vehicles than the vehicles’ true value and Defendant obtained monies which

rightfully belong to Plaintiff and the New York Subclass members.

       856. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff and the New York Subclass members, who paid a higher price for vehicles

which actually had lower values. It would be inequitable and unjust for Defendant retain

these wrongfully obtained profits.

       857. Plaintiff, therefore, seeks an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.

 No. 2:20-13256-TGB-CI                        213            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.509 Filed 07/19/21 Page 214 of 260




       Claims Brought on Behalf of the Oregon Subclass

                              VIOLATIONS OF THE OREGON UNLAWFUL
                             TRADE PRACTICES ACT
                   (OR. REV. STAT. § 646.605 THROUGH 646.656)

       858. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       859. Plaintiffs Taylor, Carr, and Wyers (for purposes for this section, “Oregon

Plaintiffs”) bring this claim on behalf of themselves and on behalf of the members of the

Oregon Class.

       860. Defendant and Plaintiffs are “persons” under the Oregon Unlawful Trade

Practices Act, ORS § 646.605(4).

       861. Plaintiffs purchased their Class Vehicles primarily for personal, family or

household purposes and thus their Class Vehicle are “goods” under ORS §

646.605(6)(a).

       862. Defendant is and was engaged in “trade” and “commerce” as defined by

ORS § 646.605(8).

       863. ORS § 646.607 provides, in relevant part, that a “person engages in an

unlawful trade practice if in the course of the person’s business, vocation or occupation

the person . . . [e]mploys any unconscionable tactic in connection with selling . . . goods

or services.”




 No. 2:20-13256-TGB-CI                      214               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.510 Filed 07/19/21 Page 215 of 260




       864. Defendant knew or should have known that the Class Vehicles’ batteries

were defectively designed or manufactured, would fail prematurely, and were not

suitable for their intended use.

       865. Defendant employed unconscionable tactics in selling the Class Vehicles

by not giving Plaintiffs and the Oregon Subclass members sufficient notice or warning

regarding the Defective Batteries, intending that Plaintiffs and the Class rely upon GM’s

omissions when purchasing the Class Vehicles. Plaintiffs and the Oregon Subclass

members were deceived by Defendant concealing the Defective Batteries.

       866. Defendant also engaged in unlawful and deceptive practices in violation of

ORS § 646.608 by causing likelihood of confusion or of misunderstanding as to the

source, sponsorship, approval, or certification of the Class Vehicles (ORS §

646.608(b)); representing that the Class Vehicles have characteristics, uses, benefits,

quantities and qualities that they do not have (ORS § 646.608(e)); representing that the

Class Vehicles are of a particular standard, quality or grade when they are of another

(ORS § 646.608(g)); concurrently with tender or delivery of the Class Vehicles, failing

to disclose known material defects or material nonconformities (ORS § 646.608(t)); and

engaging in other unfair or deceptive conduct (ORS § 646.608(u)).

       867. Defendant also engaged in unlawful and deceptive practices in violation of

ORS §§ 646.607 and 646.608 by failing to provide Plaintiffs and Oregon Subclass

members the full cost to repair the Class Vehicles and replace the Defective Batteries.



 No. 2:20-13256-TGB-CI                      215              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.511 Filed 07/19/21 Page 216 of 260




       868. Defendant knew or should have known that its conduct was a violation of

the Oregon Unfair Trade Practices Act, ORS § 646.605 - .656, and therefore its conduct

was willful. ORS § 646.605(10).

       869. Oregon Plaintiffs and the Oregon Subclass members have suffered an

ascertainable loss of money or property as a direct and proximate result of Defendant’s

willful use or employment of unlawful methods, acts or practices.

       870. Pursuant to ORS § 646.638, Oregon Plaintiffs and the Oregon Subclass

members seek an order enjoining Defendant’s unfair and/or deceptive practices, actual

damages, punitive damages, attorney’s fees and costs, and any other just and proper

relief available under the Oregon UTPA.

       871. Pursuant to ORS § 646.638(2), Plaintiffs will serve the Oregon Attorney

General with a copy of this Complaint.

                                   BREACH OF EXPRESS WARRANTY
                     (OR. REV. STAT. §§ 72.3130 AND 72A.2100)

       872. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       873. Oregon Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Oregon Subclass.

       874. Defendant was at all relevant times a “merchant” with respect to motor

vehicles under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t), and “sellers” of motor

vehicles under § 72.1030(1)(d).


 No. 2:20-13256-TGB-CI                     216               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.512 Filed 07/19/21 Page 217 of 260




         875. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Or. Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).

         876. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

         877. Specifically, the Class Vehicles are covered by GM’s new vehicle limited

warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the

warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, GM’s warranty provides that “[i]n

addition to the initial owner of the vehicle, the coverage described in this Chevrolet

Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any subsequent

person(s) who assumes ownership of the vehicle within the 8 years or 100,000 miles

term.”

         878. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.



 No. 2:20-13256-TGB-CI                      217               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.513 Filed 07/19/21 Page 218 of 260




       879. Defendant distributed the Defective Batteries in the Class Vehicles, and

said parts are covered by Defendant’s warranties granted to all Class Vehicle purchasers

and lessors.

       880. Defendant breached these warranties by selling and leasing Class Vehicles

using the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       881. Oregon Plaintiffs each notified Defendant of its breach within a reasonable

time, and/or were not required to do so because affording Defendant a reasonable

opportunity to cure its breaches would have been futile. In any event, Defendant knows

about the defect but instead chose to conceal it until just recently as a means of avoiding

compliance with its warranty obligations. Moreover, Defendant was provided notice of

these issues within a reasonable amount of time by the numerous complaints filed

against them.

       882. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving notice of the Defective Batteries to Plaintiffs or

the Class.



 No. 2:20-13256-TGB-CI                      218               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.514 Filed 07/19/21 Page 219 of 260




       883. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Oregon Plaintiffs and Oregon Subclass

members. Among other things, Oregon Plaintiffs and the Oregon Subclass members had

no meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the Class members because Defendant knew or should have known that

the Class Vehicles were defective at the time of sale and would fail well before their

useful lives.

       884. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Oregon Plaintiffs and the other Oregon Subclass members whole

and because Defendant has failed and/or have refused to adequately provide the

promised remedies within a reasonable time.

       885. Oregon Plaintiffs and the Oregon Subclass members have complied with

all obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       886. As a direct and proximate cause of Defendant’s breach, Oregon Plaintiffs

and the other Oregon Subclass members bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.



 No. 2:20-13256-TGB-CI                      219               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.515 Filed 07/19/21 Page 220 of 260




                                BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                         (OR. REV. STAT. § 72.8020 ET SEQ.)

       887. Oregon Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       888. Oregon Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Oregon Subclass.

       889. The Class Vehicles are “consumer goods” as defined in ORS § 72.8010(1).

       890. Oregon Plaintiffs and the Oregon Class members are “buyers” and “retail

buyers” as defined in ORS § 72.8010(2).

       891. Defendant is and was at all relevant times a “manufacturer” as defined in

ORS § 72.8010(3) with respect to the Class Vehicles.

       892. Pursuant to ORS § 72.8020, Defendant impliedly warranted that the Class

Vehicles are fit for the ordinary purposes for which they are used: transporting the

driver and passengers in reasonable safety during normal operation, without unduly

endangering them or members of the public.

       893. By marketing, advertising, distributing, and selling Class Vehicles with the

Defective Batteries, Defendant breached the implied warranty that the Class Vehicles

were merchantable and safe for use as personal transportation.

       894. The Defective Batteries were installed in the Class Vehicles at the time

they left Defendant’s manufacturing facilities and at the time they were sold or leased to

Oregon Plaintiffs and the Oregon Subclass.

 No. 2:20-13256-TGB-CI                     220               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.516 Filed 07/19/21 Page 221 of 260




       895. Plaintiffs and the Oregon Subclass members have performed the duties

required of them under the terms of the warranties, except as may have been excused or

prevented by Defendant’s conduct or by operation of law in light of Defendant’s

unconscionable conduct.

       896. Defendant received timely notice about the Defective Batteries but has

failed to rectify the problem and refused to offer an effective remedy.

       897. Oregon Plaintiffs and the Oregon Subclass members have had sufficient

dealings with Defendant or its agents to establish privity of contract. Privity is not

required in this case, however, because Oregon Plaintiffs and the Oregon Subclass

Members are intended third-party beneficiaries of contracts between Defendant and its

authorized dealers and are intended beneficiaries of Defendant’s implied warranties.

The dealers were not intended to be the ultimate consumers of Class Vehicles, and the

warranties were designed for and intended to benefit the ultimate consumers only.

       898. As a direct and proximate result of Defendant’s breach of the implied

warranty of merchantability, Oregon Plaintiffs and the Oregon Subclass members

suffered economic damage, including loss attributable to the diminished value of the

Class Vehicles.

                                            FRAUD BY CONCEALMENT
       899. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.



 No. 2:20-13256-TGB-CI                       221               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.517 Filed 07/19/21 Page 222 of 260




       900. Oregon Plaintiffs bring this claim on behalf of themselves and on behalf of

the members of the Oregon Subclass.

       901. As set forth above, Defendant concealed and/or suppressed material facts

concerning the Class Vehicles’ safety.

       902. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Oregon Plaintiffs and the Oregon Subclass

members to purchase the Class Vehicles at a higher price than their true value.

       903. Defendant still have not made full and adequate disclosure and continues to

defraud Oregon Plaintiffs and the Oregon Subclass members.

       904. Oregon Plaintiffs and the Oregon Subclass members were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. Oregon Plaintiffs and the Oregon Subclass’s actions

were justified. Defendant had exclusive control of the material facts and such facts were

not known to the public, the Oregon Plaintiffs, or the Oregon Subclass.

       905. As a result of the concealment and/or suppression of the facts, Oregon

Plaintiffs and the Oregon Subclass members sustained damage. For those of Oregon

Plaintiffs and the Oregon Subclass who elect to affirm the sale, these damages, include

the difference between the actual value of that which Oregon Plaintiffs and the Oregon

Subclass paid and the actual value of that which they received, together with additional

damages arising from the sales transaction, amounts expended in reliance upon the

fraud, compensation for loss of use and enjoyment of the property, and/or lost profits.

 No. 2:20-13256-TGB-CI                     222               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.518 Filed 07/19/21 Page 223 of 260




For any Oregon Plaintiffs or member of the Oregon Subclass who want to rescind their

purchases, then such Plaintiffs and the Oregon Subclass members are entitled to

restitution and consequential damages.

       906. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of Oregon Plaintiffs’ and the Oregon

Subclass’s rights and well-being. Defendant’s conduct warrants an assessment of

punitive damages in an amount sufficient to deter such conduct in the future, which

amount is to be determined according to proof.

                                             UNJUST ENRICHMENT

       907. Oregon Plaintiffs and the Class incorporate by reference each preceding

and succeeding paragraph as though fully set forth at length herein.

       908. Oregon Plaintiffs bring this cause of action on behalf of themselves and the

Oregon Subclass.

       909. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Defective Batteries, Defendant charged a higher price for their

vehicles than the vehicles’ true value and Defendant obtained monies which rightfully

belong to Oregon Plaintiffs and the Oregon Subclass members.

       910. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Oregon Plaintiffs and the Oregon Subclass members, who paid a higher price for



 No. 2:20-13256-TGB-CI                     223               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.519 Filed 07/19/21 Page 224 of 260




vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

       911. Oregon Plaintiffs, therefore, seek an order establishing Defendant as a

constructive trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the Texas Subclass

                              VIOLATIONS OF THE DECEPTIVE TRADE
                PRACTICES ACT – CONSUMER PROTECTION ACT
                  (TEX. BUS. & COM. CODE §§ 17.41, ET SEQ.)

       912. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       913. Plaintiff Vaaler (for purposes of this section, “Plaintiff”) brings this cause

of action on behalf of himself and the members of the Texas Subclass.

       914. Plaintiff and the Texas Subclass members are individuals, partnerships, or

corporations with assets of less than $25 million (or are controlled by corporations or

entities with less than $25 million in assets), see Tex. Bus. & Com. Code § 17.41, and

are therefore “consumers,” pursuant to Texas Business and Commercial Code §

17.45(4). Defendant is a “person” within the meaning of Texas Business and

Commercial Code § 17.45(3).

       915. Defendant is engaged in “trade” or “commerce” or “consumer

transactions” within the meaning of Texas Business and Commercial Code § 17.46(a).

       916. The Texas Deceptive Trade Practices – Consumer Protection Act (“Texas

DTPA”) prohibits “false, misleading, or deceptive acts or practices in the conduct of any

 No. 2:20-13256-TGB-CI                       224               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.520 Filed 07/19/21 Page 225 of 260




trade or commerce,” Tex. Bus. & Com. Code § 17.46(a), and an “unconscionable action

or course of action,” which means an act or practice which, to a consumers detriment,

takes advantage of the lack of knowledge, ability, experience, or capacity of the

consumer to a grossly unfair degree.” Tex. Bus. & Com. Code §§ 17.45(5) and

17.50(a)(3).

       917. In the course of their business, Defendant knew that the Defective Batteries

would fail prematurely, and were not suitable for their intended use. Yet, Defendant

concealed and suppressed material facts concerning the Class Vehicles, the Defective

Batteries, and their propensity to cause vehicle fires. Defendant accomplished this by

denying for over a year the existence of the Defective Batteries.

       918. At a minimum, Defendant violated the Texas DTPA by representing that

the Class Vehicles have characteristics, uses, benefits, and qualities which they do not

have; representing that the Class Vehicles are of a particular standard and quality when

they are not; advertising the Class Vehicles with the intent not to sell them as

advertised; and omitting material facts in describing the Class Vehicles.

       919. Defendant engaged in misleading, false, unfair, and deceptive acts or

practices that violated the Texas DTPA by failing to disclose and actively concealing

the existence of the Defective Batteries.

       920. Defendant owed Plaintiff and the Texas Subclass members a duty to

disclose the existence of the Defective Batteries because:



 No. 2:20-13256-TGB-CI                      225               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.521 Filed 07/19/21 Page 226 of 260




                         A.   Defendant was in a superior position to know the true state of

              facts about the Defective Batteries and associated repair costs in the Class

              Vehicles;

                         B.   Plaintiff and the Texas Subclass members could not

              reasonably have been expected to learn or discover that the Class Vehicles

              had dangerous defects until manifestation of the Defective Batteries; and

                         C.   Defendant knew that Plaintiff and the Texas Subclass

              members could not reasonably have been expected to learn about or

              discover the Defective Batteries and their associated repair costs.

       921. The facts Defendant concealed or did not disclose to Plaintiff and the Texas

Subclass members are material in that a reasonable consumer would have considered

them to be important in deciding whether to purchase the Class Vehicles or pay a lesser

price. Had Plaintiff and the Texas Subclass members known the Class Vehicles utilized

the Defective Batteries, they would not have purchased the Class Vehicles or would

have paid less for them.

       922.    Defendant’s unfair or deceptive acts or practices were likely to and did in

fact deceive regulators and reasonable consumers, including Plaintiffs, about the safety

and reliability of the Class Vehicles.

       923. The omissions and acts of concealment by Defendant pertained to

information that was material to Plaintiff and the Texas Subclass members, as it would

have been to all reasonable consumers

 No. 2:20-13256-TGB-CI                         226              CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.522 Filed 07/19/21 Page 227 of 260




       924. Defendant had an ongoing duty to all its customers to refrain from unfair

and deceptive practices under the Texas DTPA in the course of its business.

       925. Defendant’s violations present a continuing risk to Plaintiff as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

       926. Plaintiff and members of the Texas Subclass suffered ascertainable loss and

actual damages as a direct and proximate result of Defendant’s misrepresentations and

its concealment of and failure to disclose material information.

       927. Plaintiff and the Texas Subclass members who purchased or leased the

Class Vehicles would not have purchased or leased them at all and/or—if the Vehicles’

true nature had been disclosed and mitigated or would have paid significantly less for

them. Plaintiff and the Texas Subclass members also suffered diminished value of their

vehicles, as well as lost or diminished use.

       928. Pursuant to Texas Business and Commercial Code § 17.50, Plaintiff and

the Texas Subclass seeks an order enjoining Defendant’s unfair and/or deceptive acts or

practices, damages, multiple damages for knowing and intentional violations, pursuant

to § 17.50(b)(1), punitive damages, and attorneys’ fees, costs, and any other just and

proper relief available under the Texas DTPA.

       929. Pursuant to Texas Business and Commercial Code § 17.50, Plaintiff and

the Texas Subclass seeks an order enjoining Defendant’s unfair and/or deceptive acts or



 No. 2:20-13256-TGB-CI                         227           CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.523 Filed 07/19/21 Page 228 of 260




practices, attorneys’ fees, costs, and any other just and proper relief available under the

Texas DTPA.

       930. On July 19, 2021, Plaintiff sent notice letters complying with Texas

Business and Commerce Code § 17.505(a) and 17.501(a).

       931. After 60 days, if Defendant has not tendered complete relief to Plaintiff,

Plaintiff will amend this complaint to seek damages, multiple damages for knowing and

intentional violations pursuant to § 17.50(b)(1), and punitive damages.

                                    BREACH OF EXPRESS WARRANTY
                         (TEX. BUS. & COM. CODE § 2.313)

       932. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       933. Plaintiff brings this cause of action on behalf of himself and the Texas

Subclass.

       934. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Texas Business and Commercial Code §§ 2.104(1) and

2A.103(a)(20), and a “seller” of motor vehicles under § 2.103(a)(4).

       935. With respect to leases, Defendant is and was at all relevant times a “lessor”

of motor vehicles under Texas Business and Commercial Code § 2A.103(a)(16).

       936. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Texas Business and Commercial Code §§ 2.105(a) and 2A.103(a)(8).

       937. In connection with the sale of the defective Class Vehicles to the Plaintiff

and the Texas Subclass, Defendant provided a new vehicle warranty, under which it
 No. 2:20-13256-TGB-CI                      228               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.524 Filed 07/19/21 Page 229 of 260




agreed to repair original components found to be defective in material or workmanship

under normal use and maintenance, including the engine and its components.

       938. Defendant’s express warranties were part of the basis of the bargain

respecting the purchase and/or lease of the defective Class Vehicles. In addition to

written warranties, Defendant warranted several attributes, characteristics, and qualities

of the subject vehicles, as alleged above.

       939. Defendant distributed the Class Vehicles with the Defective Batteries, and

said parts are covered by Defendant’s warranties granted to all Class Vehicle purchasers

and lessees.

       940. Defendant breached these warranties by selling and leasing Class Vehicles

utilizing the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and failing to honor the warranties by providing adequate repairs or

replacements during the applicable warranty periods.

       941. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the defect but

instead chose to conceal it until just recently as a means of avoiding compliance with its

warranty obligations. Moreover, Defendant was provided notice of these issues within a

reasonable amount of time by the numerous complaints filed against them.

       942. Plaintiff submitted their vehicles for warranty repairs as referenced herein.

Defendant failed to comply with the terms of the express written warranty provided to

 No. 2:20-13256-TGB-CI                       229             CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.525 Filed 07/19/21 Page 230 of 260




Plaintiff, by failing and/or refusing to repair the Defective Batteries under the Class

Vehicles’ applicable warranties as described herein.

       943. Plaintiff has given Defendant a reasonable opportunity to cure the

Defective Batteries, but Defendant has been unable and/or has refused to do so within a

reasonable time.

       944. As a result of said nonconformities, Plaintiff cannot reasonably rely on the

subject vehicle for the ordinary purpose of safe, reliable, and efficient transportation.

       945. Plaintiff could not reasonably have discovered said nonconformities with

the subject vehicles prior to Plaintiff’s acceptance of the subject vehicle.

       946. Plaintiff and the members of the Texas Subclass would not have purchased

their vehicles, or would have paid less for their vehicles, had they known, prior to their

respective time of purchase or lease, that their vehicles utilized the Defective Batteries.

       947. As a direct and proximate result of Defendant’s willful failure to comply

with its obligations under the express warranties, Plaintiff and the Texas Subclass

members have suffered actual and consequential damages. Such damages include, but

are not limited to, a diminution in the value of the subject vehicles containing the

defects identified herein.

       948. As a direct and proximate cause of Defendant’s breach, Plaintiff and the

Texas Subclass members bought or leased Class Vehicles they otherwise would not

have, overpaid for their vehicles, did not receive the benefit of their bargain, and their

Class Vehicles.

 No. 2:20-13256-TGB-CI                       230               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.526 Filed 07/19/21 Page 231 of 260




       949. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving notice to Plaintiff or the Texas Subclass

members.

       950. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff and the Texas Subclass members.

Among other things, Plaintiff and the Texas Subclass members had no meaningful

choice in determining these time limitations, the terms of which unreasonably favored

Defendant. A gross disparity in bargaining power existed between Defendant and

Plaintiff and the Texas Subclass members because Defendant knew or should have

known that the Class Vehicles were defective at the time of sale and would fail well

before their useful lives.

       951. Plaintiff and the Texas Subclass members have complied with all

obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       952. Also, as alleged in more detail herein, at the time that Defendant warranted

and sold the vehicles, it knew that the vehicles did not conform to the warranties and

were inherently defective, and Defendant wrongfully and fraudulently misrepresented

and/or concealed material facts regarding their vehicles. Plaintiff and the Texas



 No. 2:20-13256-TGB-CI                     231               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.527 Filed 07/19/21 Page 232 of 260




Subclass members were therefore induced to purchase the defective Class Vehicles

under false and/or fraudulent pretenses.

       953. Defendant been provided notice of these issues by numerous complaints as

described herein.

       954. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiff and the Texas Subclass members have been damaged in an amount

to be determined at trial.

                                         BREACH OF THE IMPLIED
                         WARRANTY OF MERCHANTABILITY
                          (TEX. BUS. & COM. CODE § 2.314)

       955. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       956. Plaintiff brings this cause of action on behalf of himself and the Texas

Subclass.

       957. Defendant is and was at all relevant times a “merchant” with respect to

motor vehicles under Texas Business and Commercial Code §§ 2.104(1) and

2A.103(a)(20), and a “seller” of motor vehicles under § 2.103(a)(4).With respect to

leases, Defendant is and was at all relevant times a “lessor” of motor vehicles under

Texas Business and Commercial Code § 2A.103(a)(16).

       958. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Texas Business and Commercial Code §§ 2.105(a) and 2A.103(a)(8).



 No. 2:20-13256-TGB-CI                     232               CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.528 Filed 07/19/21 Page 233 of 260




       959. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law, pursuant to

Texas Business and Commercial Code §§ 2.314 and 2A.212.

       960. Defendant impliedly warranted that the Class Vehicles were of

merchantable quality and fit for such use. This implied warranty included, inter alia, the

following: (i) a warranty that the Class Vehicles were manufactured, supplied,

distributed, and/or sold by Defendant were safe and reliable for providing

transportation; and (ii) a warranty that the Class Vehicles would be fit for their intended

use—providing safe and reliable transportation—while the Class Vehicles were being

operated.

       961. Defendant breached the implied warranty of merchantability in that the

defective Class Vehicles were not in merchantable condition when they were sold to

Plaintiffs and Texas Class members and said vehicles were and are unfit for the ordinary

purposes for which such vehicle is used because they pose a serious safety risk to the

occupants and are an unreliable means of transportation.

       962. Plaintiff notified Defendant of the Defective Battery in his vehicle a

reasonable time after Plaintiff learned about it.

       963. As a direct and proximate result of breaches of the implied warranty of

merchantability, Plaintiffs and the Texas Class members have suffered damages,

including but not limited to incidental and consequential damages.



 No. 2:20-13256-TGB-CI                       233              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.529 Filed 07/19/21 Page 234 of 260




                                            FRAUD BY CONCEALMENT

       964. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       965. Plaintiff brings this cause of action on behalf of himself and the Texas

Subclass.

       966. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was not readily discoverable in many

cases until years after they purchased or leased the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       967. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       968. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiff and the Texas Subclass members. These omitted

facts were material because they directly impact the safety and reliability of the Class

Vehicles.

 No. 2:20-13256-TGB-CI                       234                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.530 Filed 07/19/21 Page 235 of 260




       969. Defendant was in exclusive control of the material facts and such facts

were not known to the public or the Texas Subclass members. Defendant also possessed

exclusive knowledge of the Defective Batteries and their tendency to make the Class

Vehicles inherently more dangerous and unreliable than similar vehicles.

       970. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff and the Texas Subclass members to

purchase the Class Vehicles at a higher price for the vehicles, which did not match the

vehicles’ true value.

       971. Plaintiff and the Texas Subclass members were unaware of these omitted

material facts and would not have acted as they did if they had known of the concealed

and/or suppressed facts. The actions of Plaintiffs and the Texas Subclass members were

justified.

       972. Plaintiff and the Texas Subclass members reasonably relied on these

omissions and suffered damages as a result.

       973. As a result of these omissions and concealments, Plaintiffs and the Texas

Subclass members incurred damages including, but not limited to, their lost benefit of

the bargain and overpayment at the time of purchase or lease and/or the diminished

intrinsic value of their Class Vehicles.

       974. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff and the Texas

Subclass members. Defendant’s conduct warrants an assessment of punitive damages in

 No. 2:20-13256-TGB-CI                       235              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.531 Filed 07/19/21 Page 236 of 260




an amount sufficient to deter such conduct in the future, which amount is to be

determined according to proof.

                                           UNJUST ENRICHMENT
       975. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       976. Plaintiff brings this cause of action on behalf of himself and the Texas

Subclass.

       977. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and the

concealment of the Defective Batteries as described herein, Defendant charged a higher

price for their vehicles than the vehicles’ true value and Defendant obtained monies

which rightfully belong to Plaintiff and the Texas Subclass members.

       978. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff and the Texas Subclass members, who paid a higher price for vehicles which

actually had lower values. It would be inequitable and unjust for Defendant retain these

wrongfully obtained profits.

       979. Plaintiff, therefore, seeks an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.




 No. 2:20-13256-TGB-CI                        236            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.532 Filed 07/19/21 Page 237 of 260




       Claims Brought on Behalf of the Washington Subclass

                                      VIOLATIONS OF THE
                         CONSUMER PROTECTION ACT
                  (REV. CODE WASH. ANN. §§ 19.86.010, ET SEQ.)

       980. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       981. Plaintiffs Andersen and DeRosa (for purposes of this section, “Washington

Plaintiffs”) bring this claim on behalf of themselves and on behalf of the members of the

Washington Subclass.

       982. Defendant’s conduct as set forth herein constitutes unfair or deceptive acts

or practices, including, but not limited to, Defendant’s manufacture, sale, and use of the

Defective Batteries, which Defendant failed to adequately investigate, disclose and

remedy, and its misrepresentations and omissions regarding the safety, reliability, and

range of the Class Vehicles.

       983. Defendant’s actions as set forth above occurred in the conduct of trade or

commerce.

       984. Defendant’s actions impact the public interest because Plaintiffs were

injured in the same way as tens of thousands of others purchasing and/or leasing

Defendant’s vehicles as a result of Defendant’s generalized course of deception. All of

the wrongful conduct alleged herein occurred, and continues to occur, in the conduct of

Defendant’s business.



 No. 2:20-13256-TGB-CI                      237              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.533 Filed 07/19/21 Page 238 of 260




          985. Plaintiffs and the Washington Subclass members were injured as a result of

Defendant’s conduct. Plaintiffs and the Washington Subclass overpaid for the Class

Vehicles and did not receive the benefit of their bargain, and thus the Class Vehicles

have suffered a diminution in value.

          986. Defendant’s conduct proximately caused the injuries to Plaintiffs and the

Washington Subclass members.

          987. Defendant is liable to Plaintiffs and the Washington Class for damages in

amounts to be proven at trial, including attorneys’ fees, costs, and treble damages.

          988. Pursuant to Wash. Rev. Code. Ann. § 19.86.095, Plaintiffs will serve the

Washington Attorney General with a copy of this complaint as Plaintiffs seek injunctive

relief.

                                 BREACH OF EXPRESS WARRANTY
                  (REV. CODE WASH. § 62A.2-313 AND 62A.2A-210)

          989. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

          990. Plaintiffs bring this claim on behalf of themselves and on behalf of the

members of the Washington Subclass.

          991. Defendant is and was at all relevant times a merchant with respect to motor

vehicles.

          992. In the course of selling its vehicles, Defendant expressly warranted in

writing that the Class Vehicles were covered by a new vehicle limited warranty.


 No. 2:20-13256-TGB-CI                        238              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.534 Filed 07/19/21 Page 239 of 260




       993. Plaintiffs each notified Defendant of its breach within a reasonable time,

and/or were not required to do so because affording Defendant a reasonable opportunity

to cure its breaches would have been futile. In any event, Defendant knows about the

defect but instead chose to conceal it until just recently as a means of avoiding

compliance with its warranty obligations. Moreover, Defendant was provided notice of

these issues within a reasonable amount of time by the numerous complaints filed

against them.

       994. In addition to this new vehicle limited warranty, Defendant expressly

warranted several attributes, characteristics and qualities, as set forth above.

       995. Furthermore, the limited warranty of repair and/or adjustments to defective

parts, fails in its essential purpose because the contractual remedy is insufficient to

make the Plaintiffs and the Class whole and because Defendant has failed and/or have

refused to adequately provide the promised remedies within a reasonable time.

       996. Accordingly, Plaintiffs’ recovery is not limited to the limited warranty of

repair or adjustments to parts defective in materials or workmanship, and Plaintiff seeks

all remedies as allowed by law.

       997. Also, at the time Defendant warranted and sold the Class Vehicles,

Defendant wrongfully and fraudulently misrepresented and/or concealed material facts

regarding the Class Vehicles. Washington Plaintiffs and the Class were therefore

induced to purchase the Class Vehicles under false and/or fraudulent pretenses.



 No. 2:20-13256-TGB-CI                       239               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.535 Filed 07/19/21 Page 240 of 260




       998. The damages flowing from the Class Vehicles cannot be resolved through

the limited remedy of “replacement or adjustments,” and any limitation on available

remedies would be insufficient to make Washington Plaintiffs and the Washington

Subclass whole.

       999. Finally, as a result of Defendant’s breach of warranties as set forth herein,

Plaintiff and the Washington Subclass assert as an additional and/or alternative remedy,

as set forth in Rev. Code Wash. § 62A.2-608, for a revocation of acceptance of the

goods, and for a return to Plaintiffs and to the Washington Subclass the purchase price

of all Class Vehicles currently owned.

       1000. As a direct and proximate result of Defendant’s breach of express

warranties, Plaintiffs and the Washington Subclass have been damaged in an amount to

be determined at trial.

                                  BREACH OF THE IMPLIED WARRANTY OF
                                 MERCHANTABILITY
                          (REV. CODE WASH. § 62A.2-314/315)

       1001. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1002. Washington Plaintiffs bring this claim on behalf of themselves and on

behalf of the members of the Washington Subclass.

       1003. Defendant is and was at all relevant times a merchant with respect to motor

vehicles.



 No. 2:20-13256-TGB-CI                      240              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.536 Filed 07/19/21 Page 241 of 260




       1004. A warranty that the Class Vehicles were in merchantable condition is

implied by law in the instant transactions.

       1005. The Class Vehicles, when sold and at all times thereafter, were not in

merchantable condition and are not fit for the ordinary purpose for which cars are used.

Specifically, the Class Vehicles are inherently defective in that the Defective Batteries

cannot be charged safely without the risk of catastrophic failure causing fire and

potential explosion.

       1006. Privity is not required in this case because Washington Plaintiffs and the

Washington Subclass are intended third-party beneficiaries of contracts between GM

and its dealers; specifically, they are the intended beneficiaries of GM’s implied

warranties. The dealers were not intended to be the ultimate consumers of the Class

Vehicles and have no rights under the warranty agreements provided with the Class

Vehicles; the warranty agreements were designed for and intended to benefit the

ultimate consumers only.

       1007. As a direct and proximate result of GM’s breach of the warranties of

merchantability, Plaintiffs and the Washington Subclass members have been damaged

in an amount to be proven at trial.

                                              FRAUD BY CONCEALMENT
       1008. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.



 No. 2:20-13256-TGB-CI                        241            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.537 Filed 07/19/21 Page 242 of 260




         1009. Plaintiffs bring this claim on behalf of themselves and on behalf of the

members of the Washington Subclass.

         1010. As set forth above, Defendant concealed and/or suppressed material facts

concerning the safety of the Class Vehicles.

         1011. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiffs and the Washington Subclass

members to purchase the Class Vehicles at a higher price, which did not match their true

value.

         1012. Defendant still have not made full and adequate disclosure and continues to

defraud Plaintiffs and the Washington Subclass members.

         1013. Plaintiffs and the Washington Subclass members were unaware of these

omitted material facts and would not have acted as they did if they had known of the

concealed and/or suppressed facts. Plaintiffs and the Washington Subclass’ actions were

justified. Defendant had exclusive control of the material facts and such facts were not

known to the public or the Washington Subclass.

         1014. As a result of the concealment and/or suppression of the facts, Plaintiffs

and the Washington Subclass members sustained damage. For those Plaintiffs and the

Washington Subclass who elect to affirm the sale, these damages, include the difference

between the actual value of that which Plaintiffs and the Washington Subclass paid and

the actual value of that which they received, together with additional damages arising

from the sales transaction, amounts expended in reliance upon the fraud, compensation

 No. 2:20-13256-TGB-CI                        242              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.538 Filed 07/19/21 Page 243 of 260




for loss of use and enjoyment of the property, and/or lost profits. For any Plaintiffs or

member of the Washington Subclass who want to rescind their purchases, then such

Plaintiffs and the Washington Subclass members are entitled to restitution and

consequential damages.

       1015. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of Plaintiffs’ and the Washington Subclass’

rights and well-being to enrich Defendant. Defendant’s conduct warrants an assessment

of punitive damages in an amount sufficient to deter such conduct in the future, which

amount is to be determined according to proof.

                                              UNJUST ENRICHMENT

       1016. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1017. Plaintiffs bring this cause of action on behalf of themselves and the

Washington Subclass.

       1018. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the concealing the Defective Batteries as described herein,

Defendant charged a higher price for their vehicles than the vehicles’ true value and

Defendant obtained monies rightfully belonging to Plaintiffs and the Washington

Subclass members.

       1019. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiffs and the Washington Subclass members, who paid a higher price for

 No. 2:20-13256-TGB-CI                      243               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.539 Filed 07/19/21 Page 244 of 260




vehicles which actually had lower values. It would be inequitable and unjust for

Defendant retain these wrongfully obtained profits.

       1020. Plaintiffs, therefore, seek an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.

       Claims Brought on Behalf of the Wisconsin Subclass

                               VIOLATIONS OF THE WISCONSIN DECEPTIVE
                               TRADE PRACTICES ACT
                                 (WIS. STAT. § 100.18)
       1021. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1022. Plaintiff Smith brings this cause of action on behalf of himself and the

Wisconsin Subclass.

       1023. Plaintiff and the Wisconsin Class members are members of “the public”

within the meaning of Wis. Stat. § 100.18(1). Plaintiff and Wisconsin Class members

purchased or leased one or more Class Vehicles.

       1024. Plaintiff and Wisconsin Class members are “persons” under the Wisconsin

       1025. Deceptive Trade Practices Act (“Wisconsin DTPA”), Wis. Stat. §

100.18(1). Defendant is engaged in “trade” or “commerce” within the meaning of S.C.

       1026. Code § 39-5-10(b).

       1027. Defendant is a “person, firm, corporation or association” within the

meaning of Wis. Stat. § 100.18(1).



 No. 2:20-13256-TGB-CI                        244            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.540 Filed 07/19/21 Page 245 of 260




       1028. The Wisconsin UTPA prohibits “unfair or deceptive acts or practices in the

conduct of any trade or commerce.” Wis. Stat. § 100.18(1).

       1029. In the course of doing business, Defendant misrepresented material facts

concerning the Class Vehicles. As alleged herein, misrepresented through its

advertisements that the batteries utilized in the Class Vehicles could be safely charged

to enable the vehicles to travel for a reported range of 238 miles on a single full charge.

       1030. In the course of doing business, Defendant knowingly failed to disclose,

suppressed, concealed, suppressed and/or omitted material facts regarding the Defective

Battery and the safety hazards associated with it, and misrepresented the standard,

quality or grade of the Class Vehicles, which directly caused harm to Plaintiff and the

members of the Wisconsin Subclass. Moreover, Defendant actively suppressed the fact

that the batteries were defective and presented a safety hazard because of materials,

workmanship and/or manufacturing defects.

       1031. Defendant thus violated the Wisconsin DTPA by, at minimum: (1)

representing that the Class Vehicles have characteristics, uses, benefits, and qualities

which they do not have; (2) representing that the Class Vehicles are of a particular

standard and quality when they are not; (3) advertising the Class Vehicles with the

intent not to sell them as advertised; (4) willfully using, in any oral or written

representation, of exaggeration, falsehood, innuendo or ambiguity as to a material fact;

(5) willfully failing to state a material fact, or the willfully concealing, suppressing or



 No. 2:20-13256-TGB-CI                       245                CONSOLIDATED CLASS ACTION
                                                                COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.541 Filed 07/19/21 Page 246 of 260




omitting a material fact; and (6) otherwise engaging in an unconscionable act or practice

in connection with a consumer transaction.

       1032. Plaintiff members of the Wisconsin Subclass justifiably relied on these

material misrepresentations and, as a result, are entitled to damages in an amount to be

proven at trial.

       1033. Defendant had the duty to Plaintiff and the members of the Wisconsin

Subclass to disclose the Defective Battery and the defective nature of the Class Vehicles

because:

                         A.   Defendant possessed exclusive knowledge that they were

              manufacturing, selling, and distributing vehicles throughout the United

              States that contained the Defective Battery;

                         B.   Plaintiff and the members of the Wisconsin Subclass could not

              reasonably have been expected to learn or discover that the Class Vehicles

              had defects until those defects became manifest;

                         C.   Defendant knew that Plaintiff and the members of the

              Wisconsin Subclass could not reasonably have been expected to learn

              about or discover the Defective Battery and the effect it would have on the

              Class Vehicles’ range and energy efficiency.

       1034. In failing to disclose the Defective Battery and its resulting safety risks and

efficiency decreases, Defendant has knowingly and intentionally concealed and omitted

material facts and breached its duty to disclose.

 No. 2:20-13256-TGB-CI                        246              CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.542 Filed 07/19/21 Page 247 of 260




       1035. The facts Defendant concealed or did not disclose to Plaintiff and the

members of the Wisconsin Subclass are material in that a reasonable consumer would

have considered them to be important in deciding whether to purchase the Class

Vehicles or pay a lesser price. Had Plaintiff and the members of the Wisconsin Subclass

known the Class Vehicles were defective, they would not have purchased the Class

Vehicles or would have paid less for them.

       1036. Defendant’s violations present a continuing risk to Plaintiff as well as to

the general public. Defendant’s unlawful acts and practices complained of herein affect

the public interest.

       1037. The recall and modifications Defendant claims to have instituted to address

the Defective Battery have not been adequate, in that they do not restore to Plaintiff or

the Wisconsin Subclass the battery range promised to them when they purchased the

vehicles.

       1038. As a direct and proximate result of Defendant’s violations of the Wisconsin

DTPA, Plaintiff and the Wisconsin Subclass have suffered injury-in-fact and/or actual

damage.

       1039. Plaintiff and the Wisconsin Class seek damages, court costs and attorneys’

fees under Wis. Stat. § 100.18(11)(b)(2), and any other just and proper relief available

under the Wisconsin DTPA.




 No. 2:20-13256-TGB-CI                       247              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.543 Filed 07/19/21 Page 248 of 260




                                     BREACH OF EXPRESS WARRANTY
                         (WIS. STAT. §§ 402.313 AND 411.210)
       1040. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1041. Plaintiff Smith brings this cause of action on behalf of himself and the

Wisconsin Subclass.

       1042. Defendant is and was all at all relevant times a “merchant” with respect to

motor vehicles under Wis. Stat. § 402.104(3) and 411.103(1)(t), and a “seller” of motor

vehicles under § 402.103(1)(d).

       1043. Defendant is and was at all relevant times a “lessor” of motor vehicles

under Wis. Stat. § 411.103(1)(p).

       1044. The Class Vehicles are and were at all relevant times “goods” within the

meaning of Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h).

       1045. Defendant provided all purchasers and lessees of the Class Vehicles with

the express warranties described herein, which became part of the basis of the parties’

bargain. Accordingly, Defendant’s warranties are express warranties under state law.

       1046. Specifically, the Class Vehicles are covered by Defendant’s new vehicle

limited warranty, including the 8-year/100,000 new vehicle limited warranty on electric

propulsion components, including the battery components, thermal management system,

charging system, and electric drive components. The new vehicle limited warranty

covers “repairs to correct any vehicle defect, not slight noise, vibrations, or other normal

characteristics of the vehicle due to materials or workmanship occurring during the
 No. 2:20-13256-TGB-CI                      248               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.544 Filed 07/19/21 Page 249 of 260




warranty period” and provides that “[w]arranty repairs, including towing, parts, and

labor, will be made at no charge.” Furthermore, Defendant’s warranty provides that

“[i]n addition to the initial owner of the vehicle, the coverage described in this

Chevrolet Bolt, Bolt EV, and Malibu Hybrid warranty is transferable at no cost to any

subsequent person(s) who assumes ownership of the vehicle within the 8 years or

100,000 miles term.”

       1047. Furthermore, Defendant expressly warranted—through statements and

advertisements—that the vehicles were of high quality, and at a minimum, would work

properly and safely.

       1048. Defendant distributed the defective parts causing the Defective Battery in

the Class Vehicles, and said parts are covered by Defendant’s warranties granted to all

Class Vehicle purchasers and lessors.

       1049. Defendant breached these warranties by selling and leasing Class Vehicles

with the Defective Batteries, requiring repair or replacement within the applicable

warranty periods, and refusing to honor the warranties by providing free repairs or

replacements during the applicable warranty periods sufficient for the Class Vehicles to

be restored to their advertised qualities within a reasonable time.

       1050. Plaintiff notified Defendant of the breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the Defective

Batteries but instead chose to conceal the defect until just recently as a means of

 No. 2:20-13256-TGB-CI                       249              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.545 Filed 07/19/21 Page 250 of 260




avoiding compliance with its warranty obligations. Moreover, Defendant was provided

notice of these issues within a reasonable amount of time by the numerous complaints it

received from various sources, including through the NHTSA database, other online

sources, and directly from consumers.

       1051. Any attempt to disclaim or limit these express warranties vis-à-vis

consumers is unconscionable and unenforceable under the circumstances here.

Specifically, Defendant’s warranty limitations are unenforceable because it knowingly

sold a defective product without giving Plaintiff or the Class notice of the Defective

Batteries.

       1052. The time limits contained in Defendant’s warranty period were also

unconscionable and inadequate to protect Plaintiff and the members of the Wisconsin

Subclass. Among other things, Plaintiff and the members of the Wisconsin Subclass had

no meaningful choice in determining these time limitations, the terms of which

unreasonably favored Defendant. A gross disparity in bargaining power existed between

Defendant and the Class members because Defendant knew or should have known that

the Class Vehicles were defective at the time of sale and would fail well before their

useful lives expired.

       1053. Furthermore, the limited warranty promising to repair and/or correct a

manufacturing defect fails in its essential purpose because the contractual remedy is

insufficient to make Plaintiff and the members of the Wisconsin Subclass whole, and



 No. 2:20-13256-TGB-CI                      250              CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.546 Filed 07/19/21 Page 251 of 260




because Defendant has failed and/or have refused to adequately provide the promised

remedies within a reasonable time.

       1054. Plaintiff and the members of the Wisconsin Subclass have complied with

all obligations under the warranty, or otherwise have been excused from performance of

said obligations as a result of Defendant’s conduct.

       1055. As a direct and proximate cause of Defendant’s breach, Plaintiff and the

members of the Wisconsin Subclass bought or leased Class Vehicles they otherwise

would not have, overpaid for their vehicles, did not receive the benefit of their bargain,

and their Class Vehicles suffered a diminution in value.

                                 BREACH OF THE IMPLIED WARRANTY OF
                                MERCHANTABILITY
                         (WIS. STAT. §§ 402.314 AND 411.212)

       1056. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1057. Plaintiff Smith brings this cause of action on behalf of himself and the

Wisconsin Subclass.

       1058. 929. Defendant is and was all at all relevant times a “merchant” with

respect to motor vehicles under Wis. Stat. § 402.104(3) and 411.103(1)(t), and a “seller”

of motor vehicles under § 402.103(1)(d).

       1059. 930. Defendant is and was at all relevant times a “lessor” of motor

vehicles under Wis. Stat. § 411.103(1)(p).



 No. 2:20-13256-TGB-CI                       251              CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.547 Filed 07/19/21 Page 252 of 260




       1060. 931. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Wis. Stat. §§ 402.105(1)(c) and 411.103(1)(h)

       1061. A warranty that the Class Vehicles were in merchantable condition and fit

for the ordinary purpose for which vehicles are used is implied by law pursuant to is.

Stat. §§ 402.314 and 411.212.

       1062. Defendant impliedly warranted that its vehicles were of good and

merchantable quality and fit, and safe for their ordinary intended use – transporting the

driver and passengers in reasonable safety during normal operation, and without unduly

endangering them or members of the public.

       1063. Defendant provided Plaintiff and the members of the Wisconsin Subclass

with an implied warranty that the Class Vehicles, and any parts thereof, are

merchantable and fit for the ordinary purposes for which they were sold. Defendant

impliedly warranted that the Class Vehicles were of merchantable quality and fit for

such use. This implied warranty included, among other things: (i) a warranty that the

vehicles Defendant manufactured, supplied, distributed, and/or sold were safe and

reliable for providing transportation, and would not experience premature and

catastrophic failure; and (ii) a warranty that the Class Vehicles would be fit for their

intended use while being operated.

       1064. However, the Class Vehicles the time of sale and thereafter were and are

not vehicles are not fit for their ordinary purpose of providing reasonably reliable and

safe transportation at the time of sale or thereafter because the Defective Battery can

 No. 2:20-13256-TGB-CI                       252               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.548 Filed 07/19/21 Page 253 of 260




manifest and result in spontaneous ignition and fire when fully or nearly fully charged

and are not safe to operate at the Class Vehicles’ advertised range.

       1065. Plaintiff notified Defendant of its breach within a reasonable time, and/or

was not required to do so because affording Defendant a reasonable opportunity to cure

its breaches would have been futile. In any event, Defendant knows about the defect but

instead chose to conceal it until just recently as a means of avoiding compliance with its

warranty obligations. Moreover, Defendant was provided notice of these issues within a

reasonable amount of time by the numerous complaints it received from various

sources, including through the NHTSA database, other online sources, and directly from

consumers.

       1066. Plaintiff and the Wisconsin Subclass members have had sufficient dealings

with Defendant or its agents to establish privity of contract. Privity is not required in

this case, however, because Plaintiff and the Wisconsin Subclass members are intended

third-party beneficiaries of contracts between Defendant and its authorized dealers and

are intended beneficiaries of Defendant’s implied warranties. The dealers were not

intended to be the ultimate consumers of Class Vehicles, and the warranties were

designed for and intended to benefit the ultimate consumers only.

       1067. As a direct and proximate result of the breach of said implied warranty,

Plaintiff and the Wisconsin Subclass sustained the damages herein set forth.

       1068. Plaintiff and the Wisconsin Subclass members are, therefore, entitled to

damages in an amount to be proven at the time of trial

 No. 2:20-13256-TGB-CI                       253               CONSOLIDATED CLASS ACTION
                                                               COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.549 Filed 07/19/21 Page 254 of 260




                                         FRAUDULENT CONCEALMENT

       1069. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1070. Plaintiff Smith brings this cause of action on behalf of himself and the

Wisconsin Subclass.

       1071. Defendant made material omissions concerning a presently existing or past

fact in that, for example, Defendant did not fully and truthfully disclose to its customers

the true nature of the Defective Batteries, which was in most cases not readily

discoverable until years after purchase or lease of the Class Vehicles. These facts, and

other facts as set forth above, were material because reasonable people attach

importance to their existence or nonexistence in deciding which vehicle to purchase.

       1072. Defendant was under a duty to disclose these omitted facts, because where

one does speak one must speak the whole truth and not conceal any facts which

materially qualify those facts stated. One who volunteers information must be truthful,

and the telling of a half-truth calculated to deceive is fraud.

       1073. In addition, Defendant had a duty to disclose these omitted material facts

because they were known and/or accessible only to Defendant who had superior

knowledge and access to the facts, and Defendant knew they were not known to or

reasonably discoverable by Plaintiff and the members of the Wisconsin Subclass. These

omitted facts were material because they directly impact the safety and reliability of the

Class Vehicles.

 No. 2:20-13256-TGB-CI                       254                  CONSOLIDATED CLASS ACTION
                                                                  COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.550 Filed 07/19/21 Page 255 of 260




       1074. Defendant was in exclusive control of the material facts and such facts

were not known to Plaintiff and members of the Wisconsin Subclass, or the public.

Defendant also possessed exclusive knowledge of the Defective Batteries and their

tendency to render the Class Vehicles more dangerous and unreliable than similar

vehicles.

       1075. Defendant actively concealed and/or suppressed these material facts, in

whole or in part, with the intent to induce Plaintiff and the members of the Wisconsin

Subclass to purchase the Class Vehicles at a higher price for the vehicles, which did not

match the vehicles’ true value.

       1076. Plaintiff and the members of the Wisconsin Subclass were unaware of

these omitted material facts and would not have acted as they did if they had known of

the concealed and/or suppressed facts. The actions of Plaintiff and the members of the

Wisconsin Subclass were justified.

       1077. Plaintiff and the members of the Wisconsin Subclass reasonably relied on

these omissions and suffered damages as a result.

       1078. As a result of these omissions and concealments, Plaintiff and the members

of the Wisconsin Subclass incurred damages including, but not limited to, their lost

benefit of the bargain and overpayment at the time of purchase or lease and/or the

diminished intrinsic value of their Class Vehicles.

       1079. Defendant’s acts were done maliciously, oppressively, deliberately, with

intent to defraud, and in reckless disregard of the rights of Plaintiff and the members of

 No. 2:20-13256-TGB-CI                      255               CONSOLIDATED CLASS ACTION
                                                              COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.551 Filed 07/19/21 Page 256 of 260




the Wisconsin Subclass. Defendant’s conduct warrants an assessment of punitive

damages in an amount sufficient to deter such conduct in the future, which amount is to

be determined according to proof.

                                              UNJUST ENRICHMENT
       1080. Plaintiffs and the Class incorporate by reference each preceding and

succeeding paragraph as though fully set forth at length herein.

       1081. Plaintiff Smith brings this cause of action on behalf of himself and the

Wisconsin Subclass.

       1082. As a result of their wrongful and fraudulent acts and omissions, as set forth

above, pertaining to the design and/or manufacturing defect of their vehicles and

concealing the Defective Batteries described herein, Defendant charged a higher price

for their vehicles than the Class Vehicles’ true value, and thus Defendant obtained

monies rightfully belonging to Plaintiff and the members of the Wisconsin Subclass.

       1083. Defendant enjoyed the benefit of increased financial gains, to the detriment

of Plaintiff and the Wisconsin Subclass members, who paid a higher price for vehicles

which actually had lower values. It would be inequitable and unjust for Defendant retain

these wrongfully obtained profits.

       1084. Plaintiff, therefore, seek an order establishing Defendant as a constructive

trustee of the profits unjustly obtained, plus interest.




 No. 2:20-13256-TGB-CI                        256            CONSOLIDATED CLASS ACTION
                                                             COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.552 Filed 07/19/21 Page 257 of 260




                                  VII. PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray that this

Court:

               A.        Determine that the claims alleged herein may be maintained as a

         class action under Rule 23 of the Federal Rules of Civil Procedure, and issue an

         order certifying the Nationwide Class and State Subclasses as defined above;

               B.        Appoint Plaintiffs as representative of the Nationwide Class and

         applicable State Classes and their counsel as Class Counsel;

               C.        Award all actual, general, special, incidental, consequential,

         punitive, and exemplary damages and restitution to which Plaintiff and Class

         Members are entitled;

               D.        Award pre- and post-judgment interest on any monetary relief;

               E.        Grant appropriate injunctive relief, including an order requiring

         Defendant to permanently and completely repair the Class Vehicles pursuant to

         its obligations under the terms of the Warranty;

               F.        Determine that GM is financially responsible for all Class notice and

         administration of Class relief;

               G.        Award reasonable attorney fees and costs; and

               H.        Grant such further relief that this Court deems appropriate.

DATED this 19th day of July, 2021.



 No. 2:20-13256-TGB-CI                           257               CONSOLIDATED CLASS ACTION
                                                                   COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.553 Filed 07/19/21 Page 258 of 260




                                    KELLER ROHRBACK L.L.P.


                                    By: s/ Ryan P. McDevitt
                                       Ryan McDevitt (P84389)
                                       Gretchen Freeman Cappio (P84390)
                                       Lynn Lincoln Sarko
                                       Emma Wright
                                       KELLER ROHRBACK L.L.P.
                                       1201 Third Avenue, Suite 3200
                                       Seattle, WA 98101
                                       (206) 623-1900
                                       Fax (206) 623-3384
                                       gcappio@kellerrohrback.com
                                       lsarko@kellerrohrback.com
                                       rmcdevitt@kellerrohrback.com
                                       ewright@kellerrohrback.com
                                        E. Powell Miller (P39487)
                                        Sharon S. Almonrode (P33938)
                                        Melvin B. Hollowell (P37834)
                                        Dennis A. Lienhardt (P81118)
                                        THE MILLER LAW FIRM
                                        950 West University Dr., Suite 300
                                        Rochester, MI 48307
                                        (248) 841-2200
                                        Fax (248) 652-2852
                                        epm@millerlawpc.com
                                        ssa@millerlawpc.com
                                        mbh@millerlawpc.com
                                        dal@millerlawpc.com
                                        Co-Lead Counsel

                                        David C. Wright
                                        Mark I. Richards
                                        Richard D. McCune
                                        Steven A. Haskins
                                        MCCUNE WRIGHT ARAVELO, LLP
                                        3281 East Guasti Road, Suite 100
                                        Ontario, CA 91761
                                        (909) 557-1250
                                        Fax (909) 557-1275
                                        dcw@mccunewright.com
                                        mir@mccunewright.com
                                        rdm@mccunewright.com
                                        sah@mccunewright.com
                                        Roberta Liebenberg
                                        Gerard A. Dever
                                        Mary L. Russell
                                        FINE, KAPLAN AND BLACK, RPC
                                        1 South Broad St., Suite 2300
 No. 2:20-13256-TGB-CI                  258             CONSOLIDATED CLASS ACTION
                                                        COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.554 Filed 07/19/21 Page 259 of 260



                                        Philadelphia, PA 19107
                                        (215) 567-6565
                                        rliebenberg@finekaplan.com
                                        gdever@finekaplan.com
                                        mrussell@finekaplan.com
                                        Nicholas A. Migliaccio (P29077)
                                        Jason S. Rathod (P18424)
                                        MIGLIACCIO & RATHOD LLP
                                        412 H St. NE, Suite 302
                                        Washington D.C. 20002
                                        (202) 470-3520
                                        nmigliaccio@classlawdc.com
                                        jrathod@classlawdc.com
                                        Todd Friedman
                                        David B. Levin
                                        LAW OFFICES OF TODD M.
                                        FRIEDMAN, PC
                                        21550 Oxnard Street Suite 780
                                        Woodland Hills, CA 91367
                                        (224) 218-0882
                                        Fax (866) 633-0228
                                        dlevin@toddflaw.com
                                        tfriedman@toddflaw.com
                                        Benjamin F. Johns
                                        Beena M. McDonald
                                        Samantha E. Holbrook
                                        Alex M. Kashurba
                                        CHIMICLES SCHWARTZ KRINER &
                                        DONALDSON-SMITH LLP
                                        361 West Lancaster Ave
                                        One Haverford Centre
                                        Haverford, PA 19041
                                        (610) 642-8500
                                        bmm@chimicles.com
                                        bfj@chimicles.com
                                        seh@chimicles.com

                                        Plaintiffs’ Steering Committee




 No. 2:20-13256-TGB-CI                  259             CONSOLIDATED CLASS ACTION
                                                        COMPLAINT
Case 2:20-cv-13256-TGB-CI ECF No. 24, PageID.555 Filed 07/19/21 Page 260 of 260




                                   CERTIFICATE OF SERVICE

      I hereby certify that on July 19, 2021, I electronically filed the foregoing using the ECF system
which will send electronic notices of same to all counsel of record.

                                             Respectfully submitted,

                                             By: /s/ Ryan P. McDevitt
                                                 Ryan McDevitt (P84389)
                                                  Keller Rohrback L.L.P.
                                                  1201 Third Ave., Suite 3200
                                                  Seattle, WA 98101




 No. 2:20-13256-TGB-CI                            260                  CONSOLIDATED CLASS ACTION
                                                                       COMPLAINT
